Exhibit 10.4
Execution Version



CONSENT AGREEMENT
This CONSENT AGREEMENT (this “Agreement”) is made and entered into as of
September 4, 2014, by and among Blyth, Inc., a Delaware corporation (the
“Company”), and the persons signatories hereto as “Holders” (the “Holders”).


W I T N E S S E T H
WHEREAS, the Company and U.S. Bank National Association, as trustee (in such
capacity, the “Trustee”), entered into that certain indenture (the “Indenture”),
dated as of May 10, 2013 (the “Issue Date”), pursuant to which, on such date,
the Company issued 6.00% Senior Notes Due 2017.


WHEREAS, it is proposed that the outstanding shares of Series A Redeemable
Convertible Preferred Stock and Series B Redeemable Convertible Preferred Stock
of ViSalus, Inc. (collectively, the “Preferred Stock”) be mandatorily exchanged
for Class B Common Stock of ViSalus, Inc. (“ViSalus”) at a rate of (or
approximately at the rate of) 38.23233 shares of Class B Common Stock of ViSalus
for each share of Preferred Stock (the “ViSalus Mandatory Exchange” ) and in
connection with the ViSalus Mandatory Exchange that the Company take (or may
take) the various actions, and enter into (or may enter into) the various
transactions, described in Annex I attached hereto and hereby made a part hereof
(the ViSalus Mandatory Exchange and such actions and transactions are
collectively referred to as the “ViSalus Recapitalization”).


WHEREAS, the Company has requested that the Holders agree to consent to certain
amendments to the Indenture and related amendments to the Outstanding
Securities, including among other things to permit the ViSalus Recapitalization,
and the Holders party hereto have agreed to provide such consent, in the manner,
and on the terms and conditions, provided for herein.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company and the
Holders mutually covenant and agree as follows:


1.Capitalized Terms. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Indenture.
2.    The Holders hereby represent and warrant to the Company that the Holders
are the beneficial owners of $50,000,000 of 6.00% Senior Notes Due 2017 issued
under the Indenture

1



--------------------------------------------------------------------------------



by the Company on the Issue Date, that the Holders have not sold, pledged or
otherwise transferred any interests in the Outstanding Securities since the
Issue Date and that the Holders have the full authority and right (in proxy of
the Depositary or otherwise) to give the Consents (as defined below). Each
Holder further makes to the Company with respect to this Agreement, the
transactions contemplated by this Agreement and the Amended and Restated Global
Securities (as defined below) the covenants and the representations and
warranties made by such Holder in that certain Exchange and Purchase Agreement
dated May 7, 2013 among the Holders and the Company, each of which covenants and
representations and warranties (i) is deemed to be modified as appropriate to
apply to this Agreement, the transactions contemplated by this Agreement and the
Amended and Restated Global Securities and (ii) with respect to such
representations and warranties, is true and correct as of the date hereof and
shall be true and correct on the Amendment No. 1 Effective Date (as defined
below).
3.    Consent to the Proposed Amendments. Notwithstanding anything to the
contrary contained in the Indenture or any Securities, as of the Amendment No. 1
Effective Date (as hereinafter defined), pursuant to Section 9.02 (and any other
applicable provision) of the Indenture, each of the Holders hereby consents
(each, a “Consent” and, together, the “Consents”) to the amendments (the
“Proposed Amendments”) to the Indenture and the Securities (including any
related amendments or amendment and restatement of the Securities (any such
amended and restated Global Securities, the “Amended and Restated Global
Securities”)) set forth on the form of First Supplemental Indenture attached
hereto as Exhibit A (the “Supplemental Indenture”) and accordingly authorizes
(effective upon the Amendment No. 1 Effective Date) the Proposed Amendments to
be entered into pursuant to Section 9.02 of the Indenture (and any other
applicable provision of the Indenture). Upon the delivery to the Trustee of the
Amended and Restated Global Securities, the originals of the Securities which
the Amended and Restated Global Securities amend and restate will be returned to
the Company; the Company understands that such return may be delayed due to
procedures and mechanics within the system of the Depository Trust Company
(“DTC”) and that such delay will not be a default of this obligation to return
such original Securities. The parties hereto acknowledge that the effectuation
of the Proposed Amendments may be delayed due to procedures and mechanics within
the system of the DTC and that such delay will not be a default under this
Agreement or the Indenture or render this Agreement ineffective.
4.    No Amendments/Waivers/Consents. Except as expressly set forth herein,
nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Indenture or the Securities. Except
as expressly stated herein, the Holders reserve all rights, privileges and
remedies under the Indenture and the Securities. Except as consented to hereby,
the Indenture and the Securities remain unmodified and in full force and effect.
5.    Effectiveness. The Consents shall become effective upon satisfaction in
full of each of the following conditions (the “Amendment No. 1 Effective Date”):
(a)    the Company has received consents to the Proposed Amendments from the
Holders of each Outstanding Security affected thereby;

2



--------------------------------------------------------------------------------



(b)    the Supplemental Indenture has been executed by the Company, the
Guarantors, the Trustee and U.S. Bank National Association, as collateral agent
(the “Collateral Agent”);
(c)    the Collateral Agreement substantially in the form attached hereto as
Exhibit B (the “Collateral Agreement”) has been executed by the Company, the
Guarantors party thereto and the Collateral Agent, together with evidence that,
subject to Section 14.06 of the Indenture (as would be amended by the Proposed
Amendments), all other actions, recordings and filings of or with respect to the
Collateral Agreement that the Collateral Agent may deem reasonably necessary or
desirable (subject to the exceptions, exclusions and limitations set forth in
the Collateral Agreement) to perfect and protect the Liens created thereby shall
been taken (or substantially simultaneously with such execution will be taken),
complete or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent (including receipt of customary lien searches and required
UCC-3 termination statements, if any);
(d)    the Trustee has received such documents and certifications (including
organizational documents and, if applicable, good standing certificates) as the
Trustee may reasonable require to evidence that the Company and each Guarantor
is duly organized or formed, and that each of them is validly existing and, to
the extent applicable, in good standing;
(e)    the Collateral Agent shall have received an opinion of Finn Dixon &
Herling LLP, counsel to the Company and the Guarantors, addressed to the Secured
Parties, in form and substance reasonably satisfactory to the Collateral Agent;
and
(f)    the Issuer and the Guarantors shall cause the delivery of property and
liability insurance certificates listing the property and liability insurance
coverages with respect to the property or business of the Issuer or any
Guarantor and naming the Collateral Agent on behalf of the Secured Parties as
additional insured or loss payee, as appropriate, and, providing for prior
notice of cancellation pursuant to the terms of the applicable polic(y)(ies);
and
(g)    the Amended and Restated Global Securities have been executed by the
Company and the Trustee.
6.    Counterparts. The parties may sign any number of copies of this Agreement.
Each signed copy shall be an original, but all of them together represent the
same agreement. The exchange of copies of this Agreement and of signature pages
by facsimile, .pdf transmission or other electronic means shall constitute
effective execution and delivery of this Agreement for all purposes. Signatures
of the parties hereto transmitted by facsimile or .pdf transmission or other
electronic means shall be deemed to be their original signatures for all
purposes.
7.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
8.    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

3



--------------------------------------------------------------------------------



9.    Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.
10.    Captions. The captions and headings of this Agreement are for convenience
only and shall not affect the construction hereof.
[Remainder of Page Intentionally Left Blank]








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


COMPANY


BLYTH, INC. 

 
 
By: /s/ Michael Novins
Name: Michael Novins
Title: Vice President











HOLDERS




 
 
 
By: /s/__________________________
Name: Redacted
Title: Redacted



 
 
 
By: /s/__________________________
Name: Redacted
Title: Redacted



Annex I


(a) the recapitalization of the equity interests in ViSalus pursuant to which
ViSalus’s issued and outstanding shares of the Series A Redeemable Convertible
Preferred Stock and the Series B Redeemable Convertible Preferred Stock
(collectively the “Preferred Stock”) will be mandatorily exchanged for Class B
Common Stock of ViSalus (“Class B Shares”), thereby (i) reducing Blyth’s
ownership interest in ViSalus from approximately 80.9% to approximately 10% and
increasing the ownership interest of the holders of the Preferred Stock from
approximately 19.9% to approximately 90% and (ii) eliminating the obligation of
ViSalus to redeem the Preferred Stock in 2017 and the guarantee by Blyth of
ViSalus’s performance of such obligation, (b) the series of actions that are to
be undertaken by Blyth and/or ViSalus in connection with such recapitalization,
including (i) the execution, delivery and performance of an agreement among
Blyth, ViSalus and certain holders of shares of the Series B Redeemable
Convertible Preferred Stock of ViSalus (the “Series B Holders”), pursuant to
which (A) Blyth will consent to the issuance of new Class B Shares in connection
with the recapitalization, (B) Blyth will reimburse and pay on behalf of the
Series B Holders 80% of the legal fees and disbursements reasonably charged by
their legal counsel in connection with the recapitalization and the transactions
related thereto, (C) Blyth will reimburse and pay on behalf of ViSalus 80% of
the legal fees and disbursements reasonably charged by ViSalus’s legal counsel
in defending ViSalus and certain others against the claims asserted by the
plaintiffs in a putative class action that is now pending in the United States
District Court in the Eastern District of Michigan, Southern Division, up to a
maximum amount of $4.0 million, (D) Blyth will indemnify and hold harmless
ViSalus, the Series B Holders and certain others from and against any losses
arising out of, attributable to, or resulting from (x) the failure of any of the
representations and warranties made by Blyth in such agreement to be true and
correct in all respects, or (y) the breach or alleged breach by Blyth of any
covenant or agreement set forth in such agreement, (E) Blyth will (x) defend,
indemnify and hold ViSalus, each of the Series B Holders and certain others
harmless from and against, and pay to such indemnified persons, the amount of
any losses arising out of, attributable to or resulting from claims relating to
the recapitalization that are asserted against such indemnified persons by
persons or entities that are not parties to such agreement (a “Third Party”),
and (y) may settle, compromise or otherwise resolve any such claim, including by
way of the acquisition of any equity interest in ViSalus claimed to be owned by
any such Third Party, and (F) Blyth and ViSalus will terminate certain
intercompany agreements (including any agreement relating to the sharing of tax
benefits arising out of the utilization of ViSalus’ net operating losses); (ii)
the execution, delivery and performance of an agreement pursuant to which Blyth
will provide certain services to ViSalus and its subsidiaries following the
consummation of the recapitalization, and (iii) the execution, delivery and
performance of a commitment letter pursuant to which Blyth will agree to enter
into a revolving credit agreement with ViSalus under which Blyth will lend
ViSalus up to $6.0 million, the execution, delivery and performance by Blyth of
such revolving credit agreement and the continuation (until the funding of the
credit facility contemplated by such revolving credit agreement) of the existing
intercompany loan(s) evidenced by a promissory note, dated on or about August
11, 2014, issued by ViSalus to Blyth evidencing indebtedness of ViSalus to Blyth
in the principal amount of up to $5 million, and (c) the sale, transfer or other
disposition for fair market value of all or any portion of Blyth’s remaining
ownership interest in ViSalus.




 

Exhibit A


FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
September 4, 2014 among Blyth, Inc., a Delaware corporation (the “Company”), the
persons signatory hereto as “Guarantors (the “Guarantors”) and U.S. Bank
National Association, as trustee (in such capacity, the “Trustee”) and as
collateral agent (in such capacity, the “Collateral Agent”) under the Indenture
referred to below.
W I T N E S S E T H
WHEREAS, the Company has heretofore executed and delivered to the Trustee that
certain indenture (the “Indenture”), dated as of May 10, 2013, pursuant to
which, on such date, the Company issued $50,000,000 aggregate principal amount
of 6.00% Senior Notes Due 2017 (the “Notes”);


WHEREAS, the Company intends to amend the Indenture as set forth in Section 2
hereof (such intended amendments, the “Proposed Amendments”);


WHEREAS, Section 9.02 of the Indenture provides that the Company, the
Guarantors, and the Trustee may amend or supplement the Indenture with the
consent of the Holder of each Outstanding Security affected thereby;


WHEREAS, the Company has received the consent of Holders of each Outstanding
Security affected by the Proposed Amendments, and has delivered such consents to
the Trustee in accordance with Sections 9.02 of the Indenture;


WHEREAS, the Company and the Guarantor desire and have requested the Trustee and
the Collateral Agent to join with them in entering into this Supplemental
Indenture for the purpose of amending (or, in the case of the Securities,
amending and restating) the Indenture and the Securities as permitted by Section
9.02 of the Indenture (including, without limitation, to bind each person
signatory hereto as a “Guarantor” as a Guarantor under the Indenture); and


WHEREAS, the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel relating to this Supplemental Indenture in accordance with
Sections 1.03, 1.04 and 9.03 of the Indenture;


WHEREAS, all other acts and proceedings required by law, the Indenture and the
charter documents of the Company and each Guarantor to make this Supplemental
Indenture a valid and binding agreement for the purposes expressed herein, in
accordance with their terms, have been duly done and performed.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, each Guarantor, the Trustee and the Collateral Agent mutually covenant
and agree for the equal and ratable benefit of the Holders of the Notes as
follows:


1.    CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture (as amended by this
Supplemental Indenture).
2.    AMENDMENTS. The Indenture is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example:  double-underlined text) as set forth in the pages of the
Indenture attached as Annex I hereto.
3.    AGREEMENT TO BE BOUND; GUARANTEE. Each Guarantor party hereto hereby
becomes a party to the Indenture as a Guarantor and as such will have all of the
rights and be subject to all of the obligations and agreements of a Guarantor
under the Indenture (including without limitation the obligations and agreements
under Article Thirteen of the Indenture). Each Guarantor agrees to be bound by
all of the provisions of the Indenture applicable to a Guarantor and to perform
all of the obligations and agreements of a Guarantor under the Indenture.
Furthermore, each Guarantor agrees, on a joint and several basis with all of the
other Guarantors, to fully, unconditionally and irrevocably Guarantee (subject,
in the case of certain Guarantors, to the limited recourse provisions set forth
in Section 13.05 of the Indenture) to each Holder of the Securities and the
Trustee the Guarantor Obligations pursuant to Article Thirteen of the Indenture
on a senior secured basis.
4.    MISCELLANEOUS PROVISIONS
A.MERGER. On the date hereof, the Indenture and the Securities shall be
supplemented and amended in accordance herewith, and this Supplemental Indenture
shall form part of the Indenture for all purposes, and the holder of every
Security heretofore or hereafter authenticated and delivered under the Indenture
shall be bound thereby. The Trustee accepts the trusts created by the Indenture,
as amended and supplemented by this Supplemental Indenture, and agrees to
perform the same upon the terms and conditions of the Indenture, as amended and
supplemented by this Supplemental Indenture. The Trustee, in its capacity as
initial Collateral Agent, accepts its appointment as the initial Collateral
Agent and agrees to be bound by the Indenture in such capacity. Each of the
Indenture and the Securities, as amended and supplemented by this Supplemental
Indenture, shall be read, respectively, taken and construed as one and the same
instrument and all the provisions of each of the Indenture and the Securities
shall remain in full force and effect in accordance with the terms thereof and
as amended and supplemented by this Supplemental Indenture.
B.GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
C.WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL
INDENTURE, THE INDENTURE, THE SECURITIES OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
D.EFFECTIVENESS. The provisions of this Supplemental Indenture shall be
effective only upon execution and delivery of this instrument by the parties
hereto.
E.COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. The exchange of copies of this Supplemental
Indenture and of signature pages by facsimile, .pdf transmission or other
electronic means shall constitute effective execution and delivery of this
Supplemental Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or .pdf transmission or other electronic means shall be
deemed to be their original signatures for all purposes.
F.NOTICES. All notices and other communications to any Guarantor shall be given
as provided in Section 1.06 of the Indenture.
G.EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.
5.     THE TRUSTEE AND THE COLLATERAL AGENT. Neither the Trustee nor the
Collateral Agent shall be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Supplemental Indenture or for or in
respect of the recitals contained herein, all of which recitals are made solely
by the Company and the Guarantors.
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.


BLYTH, INC.
By: _____________________________________
Name:
Title:
BJI Corporation
By: _____________________________________
Name:
Title:
Blyth Catalog and Internet Holdings, Inc.
By: _____________________________________
Name:
Title:
Blyth Direct Selling Holdings, Inc.
By: _____________________________________
Name:
Title:
BLYTH HOME EXPRESSIONS, INC.
By: _____________________________________
Name:
Title:


Candle Corporation of America
By: _____________________________________
Name:
Title:
Candle Corporation of America (Delaware)
By: _____________________________________
Name:
Title:
KWA, INC.
By: _____________________________________
Name:
Title:
PartyLite Gifts, Inc.
By: _____________________________________
Name:
Title:
PartyLite Holding, Inc.
By: _____________________________________
Name:
Title:


PartyLite WorldWide, LLC


By: _____________________________________
Name:
Title:
Purple Tree, Inc.
By: _____________________________________
Name:
Title:
Silver Star Brands, Inc.
By: _____________________________________
Name:
Title:
U.S. BANK NATIONAL ASSOCIATION, as Trustee and as Collateral Agent
By: _____________________________________
Name:
Title:


Annex I to First Supplemental Indenture




--------------------------------------------------------------------------------



BLYTH, INC.,
AS ISSUER,

AND

U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE AND COLLATERAL AGENT

INDENTURE

DATED AS OF

May 10, 2013

$50,000,000

6.00% SENIOR NOTES DUE 2017



--------------------------------------------------------------------------------






4



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE ONE
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
Section 1.01
Definitions    1

Section 1.02
Other Definitions    2729

Section 1.03
Compliance Certificates and Opinions    2830

Section 1.04
Form of Documents Delivered to Trustee    2930

Section 1.05
Acts of Holders    3031

Section 1.06
Notices, etc., to the Trustee, the Company and Any Guarantor    3132

Section 1.07
Notice to Holders; Waiver    3234

Section 1.08
[Reserved]    3334

Section 1.09
Effect of Headings and Table of Contents    3334

Section 1.10
Successors and Assigns    3334

Section 1.11
Separability Clause    3334

Section 1.12
Benefits of Indenture    3334

Section 1.13
GOVERNING LAW; WAIVER OF JURY TRIAL    3335

Section 1.14
Legal Holidays    3335

Section 1.15
Independence of Covenants    3435

Section 1.16
Schedules and Exhibits    3435

Section 1.17
Counterparts    3435

Section 1.18
Submission to Jurisdiction    3435





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE TWO
SECURITY FORMS
Section 2.01
Forms Generally    3436

Section 2.02
Form of Security    3537

ARTICLE THREE
THE SECURITIES
Section 3.01
Title and Terms    3537

Section 3.02
Denominations    3638

Section 3.03
Execution, Authentication, Delivery and Dating    3738

Section 3.04
Temporary Securities    3940

Section 3.05
Registration; Registration of Transfer and Exchange    3940

Section 3.06
Book-Entry Provisions for Global Securities    4142

Section 3.07
Special Transfer and Exchange Provisions    4344

Section 3.08
Mutilated, Destroyed, Lost and Stolen Securities    4547

Section 3.09
Payment of Interest; Interest Rights Preserved    4648

Section 3.10
CUSIP Numbers    4749

Section 3.11
Persons Deemed Owners    4749

Section 3.12
Cancellation    4849

Section 3.13
Computation of Interest    4850

ARTICLE FOUR
DEFEASANCE AND COVENANT DEFEASANCE
Section 4.01
Option to Effect Defeasance or Covenant Defeasance    4850





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 4.02
Defeasance and Discharge    4950

Section 4.03
Covenant Defeasance    4951

Section 4.04
Conditions to Defeasance or Covenant Defeasance    5051

Section 4.05
Deposited Money and U.S. Government Obligations to Be Held in Trust; Other
Miscellaneous Provisions    5253

Section 4.06
Reinstatement    5254

ARTICLE FIVE
REMEDIES
Section 5.01
Events of Default    5354

Section 5.02
Acceleration of Maturity; Rescission and Annulment    5556

Section 5.03
Collection of Indebtedness and Suits for Enforcement by Trustee    5657

Section 5.04
Trustee May File Proofs of Claim    5758

Section 5.05
Trustee May Enforce Claims without Possession of Securities    5759

Section 5.06
Application of Money Collected    5859

Section 5.07
Limitation on Suits    5860

Section 5.08
Unconditional Right of Holders to Receive Principal, Premium and
Interest    5960

Section 5.09
Restoration of Rights and Remedies    5961

Section 5.10
Rights and Remedies Cumulative    5961

Section 5.11
Delay or Omission Not Waiver    5961

Section 5.12
Control by Holders    6061

Section 5.13
Waiver of Past Defaults    6062

Section 5.14
Undertaking for Costs    6062





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 5.15
Waiver of Stay, Extension or Usury Laws    6162

Section 5.16
Remedies Subject to Applicable Law    6163

ARTICLE SIX
THE TRUSTEE
Section 6.01
Duties of Trustee    6163

Section 6.02
Notice of Defaults    6264

Section 6.03
Certain Rights of Trustee    6364

Section 6.04
Trustee Not Responsible for Recitals, Dispositions of Securities or Application
of Proceeds Thereof    6566

Section 6.05
Trustee and Agents May Hold Securities; Collections; etc    6567

Section 6.06
Money Held in Trust    6567

Section 6.07
Compensation and Indemnification of Trustee and Its Prior Claim    6667

Section 6.08
Conflicting Interests    6769

Section 6.09
Trustee Eligibility    6769

Section 6.10
Resignation and Removal; Appointment of Successor Trustee    6769

Section 6.11
Acceptance of Appointment by Successor    6970

Section 6.12
Merger, Conversion, Consolidation or Succession to Business    6971

Section 6.13
Preferential Collection of Claims Against Company    7072

ARTICLE SEVEN
HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND THE COMPANY
Section 7.01
Company to Furnish Trustee Names and Addresses of Holders    7072

Section 7.02
Disclosure of Names and Addresses of Holders    7172





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 7.03
Reports by Company and Guarantors    7173

ARTICLE EIGHT
CONSOLIDATION, MERGER, SALE OF ASSETS
Section 8.01
Company and Guarantors, if Any, May Consolidate, etc., Only on Certain
Terms    7274

Section 8.02
Successor Substituted    7577

ARTICLE NINE
SUPPLEMENTAL INDENTURES
Section 9.01
Supplemental Indentures and Agreements Without Consent of Holders    7577

Section 9.02
Supplemental Indentures and Agreements with Consent of Holders    7779

Section 9.03
Execution of Supplemental Indentures and Agreements    7880

Section 9.04
Effect of Supplemental Indentures    7881

Section 9.05
[Reserved]    7881

Section 9.06
Reference in Securities to Supplemental Indentures    7881

Section 9.07
Notice of Supplemental Indentures    7981

Section 9.08
Revocation and Effects of Consents    7981

ARTICLE TEN
COVENANTS
Section 10.01
Payment of Principal, Premium and Interest    7981

Section 10.02
Maintenance of Office or Agency    7982

Section 10.03
Money for Security Payments to Be Held in Trust    8082





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 10.04
Corporate Existence    8183

Section 10.05
Payment of Taxes and Other Claims    8184

Section 10.06
Maintenance of Properties    8284

Section 10.07
Maintenance of Insurance    8284

Section 10.08
Limitation on Indebtedness    8285

Section 10.09
Limitation on Restricted Payments    8588

Section 10.10
Limitation on Transactions with Affiliates    9092

Section 10.11
Limitation on Liens    9194

Section 10.12
Limitation on Sale of Assets    9294

Section 10.13
Limitation on Issuances of Guarantees of and Pledges for Indebtedness    9699

Section 10.14
Voluntary Issuance of Guarantees of the Indenture Obligations    97100

Section 10.15
Purchase of Securities upon a Change of Control    97100

Section 10.16
Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries    100103

Section 10.17
Limitations on Unrestricted Subsidiaries    101104

Section 10.18
Provision of Financial Statements and Other Information    103106

Section 10.19
Statement by Officers as to Default    104107

Section 10.20
Waiver of Certain Covenants    104107

Section 10.21
Certain Post-Closing Obligations    107

ARTICLE ELEVEN
REDEMPTION OF SECURITIES
Section 11.01
Rights of Redemption    105108





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 11.02
Applicability of Article    106109

Section 11.03
Election to Redeem; Notice to Trustee    106109

Section 11.04
Selection by Trustee of Securities to Be Redeemed    106109

Section 11.05
Notice of Redemption    106110

Section 11.06
Deposit of Redemption Price    107111

Section 11.07
Securities Payable on Redemption Date    108112

Section 11.08
Securities Redeemed or Purchased in Part    108112

ARTICLE TWELVE
SATISFACTION AND DISCHARGE
Section 12.01
Satisfaction and Discharge of Indenture    108112

Section 12.02
Application of Trust Money    109113

ARTICLE THIRTEEN
GUARANTEES
Section 13.01
Guarantees    114

Section 13.02
Limitation on Liability; Termination, Release and Discharge    116

Section 13.03
Execution and Delivery of Guarantees by Future Guarantors    116

Section 13.04
Right of Contribution    116

Section 13.05
No Subrogation    117

Section 13.06
Limited Recourse for Certain Guarantors    117





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE FOURTEEN
COLLATERAL AND SECURITY
Section 14.01
Collateral and Collateral Documents    117

Section 14.02
Further Assurances    119

Section 14.03
Impairment of Security Interest    119

Section 14.04
Release of Collateral    119

Section 14.05
Authorization of Actions to be Taken by the Trustee or the Collateral Agent
Under the Collateral Documents    121

Section 14.06
Perfection Matters    123





INDENTURE, dated as of May 10, 2013, among Blyth, Inc., a Delaware corporation
(the “Company”), and U.S. Bank National Association, a national banking
association, as trustee (the “Trustee”) and collateral agent (the “Collateral
Agent”).
RECITALS OF THE COMPANY
The Company has duly authorized the creation of an issue of 6.00% Senior Notes
due 2017 (as same may be amended, restated, supplemented or otherwise modified
from time to time, the “Securities”) of substantially the tenor and amount
hereinafter set forth, and to provide therefor the Company has duly authorized
the execution and delivery of this Indenture and the Securities;
As of the date of this Indenture, this Indenture is not subject to, or governed
by, the provisions of the Trust Indenture Act that are required to be part of
and to govern indentures qualified under the Trust Indenture Act unless
expressly incorporated;
All acts and things necessary have been done to make (i) the Securities, when
duly issued and executed by the Company and authenticated and delivered
hereunder, the valid obligations of the Company and (ii) this Indenture a valid
agreement of the Company in accordance with the terms of this Indenture;
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:
ARTICLE 1    

DEFINITIONS AND OTHER
PROVISIONS OF GENERAL APPLICATION

Definitions    
For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:
the terms defined in this Article One have the meanings assigned to them in this
Article One, and include the plural as well as the singular;
all other terms used herein which are defined in the Trust Indenture Act, either
directly or by reference therein, have the meanings assigned to them therein;
all accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with GAAP;
the words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Indenture as a whole and not to any particular Article, Section or
other subdivision;
all references to $, US$, dollars or United States dollars shall refer to the
lawful currency of the United States of America;
all references herein to particular Sections or Articles refer to this Indenture
unless otherwise so indicated; and
the word “including” means “including without limitation”.
Certain terms used principally in Article Four are defined in Article Four.
“Acquired Indebtedness” means Indebtedness of a Person (1) existing at the time
such Person becomes a Restricted Subsidiary or (2) assumed in connection with
the acquisition of assets from such Person, in each case, other than
Indebtedness incurred in connection with, or in contemplation of, such Person
becoming a Restricted Subsidiary or such acquisition, as the case may be.
Acquired Indebtedness shall be deemed to be incurred on the date of the related
acquisition of assets from any Person or the date the acquired Person becomes a
Restricted Subsidiary, as the case may be.
“Additional Securities” means Securities (other than the Initial Securities)
issued under this Indenture in accordance with Sections 3.03 and 10.08 hereof,
as part of the same series as the Initial Securities. The Initial Securities and
any Additional Securities subsequently issued under this Indenture shall be
treated as a single class for all purposes under this Indenture, including,
without limitation, waivers, amendments, redemptions, and offers to purchase.
“Affiliate” means, with respect to any specified Person: (1) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person; (2) any other Person that owns,
directly or indirectly, 10% or more of any class or series of such specified
Person’s (or any of such Person’s direct or indirect parent’s) Capital Stock or
any executive officer or director of any such specified Person or other Person
or, with respect to any natural Person, any Person that is an “immediate family
member” of such Person as defined in the Instructions to Item 404(a) of
Regulation S-K promulgated under the Exchange Act; or (3) any other Person 10%
or more of the Voting Stock of which is beneficially owned or held directly or
indirectly by such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Amendment No. 1 Effective Date” means the date of satisfaction of the
conditions precedent to effectiveness of the Consent Agreement.
“Applicable Premium” means, with respect to any Security (or portion thereof)
being redeemed on any applicable Redemption Date, the greater of (i) 1.0% of the
then outstanding principal amount of such Security (or portion thereof) being
redeemed and (ii) the excess of:
(a)    the present value at such Redemption Date of the sum of (i) the
Redemption Price of such Security (or portion thereof) being redeemed at May 15,
2015 (such Redemption Price being set forth in the table appearing in Form of
Security set forth in Exhibit A) plus (ii) all remaining required interest
payments due on such Security through May 15, 2015 (excluding accrued but unpaid
interest), such present value to be computed using a discount rate equal to the
Treasury Rate as of such redemption date plus 50 basis points; over
(b)    the then outstanding principal amount of such Security or portion thereof
being redeemed, as applicable.
“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Security or beneficial interest therein, the rules and
procedures of the Depositary for such Security, Euroclear and Clearstream, in
each case to the extent applicable to such transaction and as in effect at the
time of such transfer or transaction.
“Asset Sale” means any sale, issuance, conveyance, transfer, lease or other
disposition (including, without limitation, by way of merger, consolidation or
sale and leaseback transaction, but excluding any creation, incurrence or
transfer of a Permitted Lien) (collectively, a “transfer”), directly or
indirectly, in one or a series of related transactions, of:
any Capital Stock of any Restricted Subsidiary;
all or substantially all of the properties and assets of any division or line of
business of the Company or any Restricted Subsidiary; or
any other properties or assets of the Company or any Restricted Subsidiary other
than in the ordinary course of business.
For the purposes of this definition, the term “Asset Sale” shall not include any
transfer of properties and assets:
that is governed by the provisions described under Article Eight hereof,
that is by the Company to any Restricted Subsidiary, or by any Restricted
Subsidiary to the Company or any other Restricted Subsidiary not in violation of
the terms of this Indenture, including any issuance of Capital Stock,
that (i) would be within the definition of a “Restricted Payment” in Section
10.09 and would be permitted to be made as a Restricted Payment (and shall be
deemed a Restricted Payment) under such Section, or (ii) consists of a Permitted
Payment,
that is of obsolete, unused or replaced equipment in the ordinary course of
business,
that is a disposition of cash, Cash Equivalents or short term investments,
that is a non-exclusive license or sublicense of intellectual property or other
intangibles,
that is a surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind,
to the extent permitted under Section 1031 of the Tax Code, that is any exchange
of like property,
that is a lease, assignment or sublease of any real or personal property in the
ordinary course of business,
the Fair Market Value of which in the aggregate does not exceed $2.5 million in
any transaction or series of related transactions, or
that is the ViSalus IPO, or
(A)    that is made in connection with the ViSalus Recapitalization.
“Asset Swap” means the exchange by the Company or a Restricted Subsidiary of a
portion of its property, business or assets, in the ordinary course of business,
for property, business or assets which, or Capital Stock of a Person all or
substantially all of whose assets, are of a type used in the business of the
Company on the date of this Indenture or in a Permitted Business, or a
combination of any property, business or assets or Capital Stock of such a
Person and cash, Cash Equivalents or short term investments.
“Average Life to Stated Maturity” means, as of the date of determination with
respect to any Indebtedness, the quotient obtained by dividing (1) the sum of
the products of (a) the number of years from the date of determination to the
date or dates of each successive scheduled principal payment of such
Indebtedness multiplied by (b) the amount of each such principal payment by (2)
the sum of all such principal payments.
“Bankruptcy Law” means Title 11, United States Bankruptcy Code, as amended, or
any similar United States federal or state law or foreign law relating to
bankruptcy, insolvency, receivership, winding up, liquidation, reorganization or
relief of debtors or any amendment to, succession to or change in any such law.
“Blyth October 2013 Dividend” means the declaration and payment (provided such
payment is made in October 2013) of a dividend by the Company to its
stockholders on a pro rata basis in an amount not to exceed $0.10 per share.
“Board of Directors” means the board of directors or equivalent governing body
of the Company or any Guarantor, if any, as the case may be, or any duly
authorized committee of such board or equivalent body, as applicable.
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company or any Guarantor, if any, as the case may be,
to have been duly adopted by the applicable Board of Directors and to be in full
force and effect on the date of such certification, and delivered to the
Trustee.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions or trust companies in The City of New
York or the city in which the Corporate Trust Office of the Trustee is located
are authorized or obligated by law, regulation or executive order to close.
“Capital Lease Obligation” of any Person means any obligation of such Person and
its Restricted Subsidiaries on a Consolidated basis under any capital lease of
(or other agreement conveying the right to use) real or personal property which,
in accordance with GAAP, is required to be recorded as a capitalized lease
obligation.
“Capital Stock” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, other equity interests whether now outstanding or issued
after the date hereof, partnership interests (whether general or limited),
limited liability company interests, any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, including any Preferred
Stock, and any rights (other than debt securities convertible into Capital
Stock), warrants, options or restricted stock units exchangeable for or
convertible into such Capital Stock.
“Cash Equivalents” means:
(1)    any evidence of Indebtedness issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof,
deposits, certificates of deposit or acceptances of any financial institution
that is a member of the Federal Reserve System and whose senior unsecured debt
is rated at least “A-1” by S&P, or at least “P-1” by Moody’s,
commercial paper with a maturity of 365 days or less issued by a corporation
(other than an Affiliate or Subsidiary of the Company) organized and existing
under the laws of the United States of America, any state thereof or the
District of Columbia and rated at least “A-1” by S&P and at least “P-1” by
Moody’s,
repurchase agreements and reverse repurchase agreements relating to marketable
direct obligations issued or unconditionally guaranteed by the United States or
issued by any agency thereof and backed by the full faith and credit of the
United States maturing within 365 days from the date of acquisition, and
money market funds which invest substantially all of their assets in securities
described in the preceding clauses (1) through (4).
“Change of Control” means the occurrence of any of the following events:
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act), other than Permitted Holders, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person shall be deemed to have beneficial ownership of all shares that such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of Voting Stock
entitled to exercise more than 35% of the total voting power of all outstanding
Voting Stock of the Company, provided that the Permitted Holders “beneficially
own” (as so defined) Voting Stock entitled to exercise less than 50% of the
total voting power of all outstanding Voting Stock of the Company;
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors of the Company (together with any
new directors whose election to such board or whose nomination for election by
the stockholders of the Company was approved by a vote of (a) a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved or (b) the Permitted Holders, provided that immediately following such
decision the Permitted Holders “beneficially own” Voting Stock entitled to
exercise at least 50% of the total voting power of all outstanding Voting Stock
of the Company) cease for any reason to constitute a majority of such Board of
Directors then in office;
the Company consolidates with or merges with or into any Person or sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any Person, or any Person consolidates with
or merges into or with the Company, in any such event pursuant to transaction in
which the outstanding Voting Stock of the Company is converted into or exchanged
for cash, securities or other property, other than any such transaction where
the outstanding Voting Stock of the Company is changed into or exchanged for (1)
Voting Stock of the surviving corporation which is not Disqualified Capital
Stock or (2) cash, securities and other property (other than Capital Stock of
the surviving corporation) in an amount which could be paid by the Company as a
Restricted Payment as described in Section 10.09 hereof (and such amount shall
be treated as a Restricted Payment subject to the provisions of Section 10.09
hereof); and
immediately after such transaction, no “person” or “group,” other than Permitted
Holders, is the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person shall be deemed to have beneficial ownership
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock entitled to exercise more than 35% of the total
voting power of all outstanding Voting Stock of the surviving corporation; or
the Company is liquidated or dissolved or adopts a plan of liquidation or
dissolution other than in a transaction which complies with the provisions
described in Article Eight.
For purposes of this definition, any transfer of an equity interest of an entity
that was formed for the purpose of acquiring Voting Stock of the Company will be
deemed to be a transfer of such portion of such Voting Stock as corresponds to
the portion of the equity of such entity that has been so transferred.
“Clearstream” means Clearstream, societe anonyme (or any successor securities
clearing agency).
“Collateral” means substantially all of the assets owned directly by either the
Company or any Guarantor, whether owned on the Amendment No. 1 Effective Date or
acquired thereafter.
“Collateral Agent” means U.S. Bank National Association or any successor
financial institution that serves in the capacity as collateral agent under this
Indenture and the relevant Collateral Documents.
“Collateral Agreement” means the collateral agreement by and among the
Collateral Agent, the Issuer and the Guarantors pledging and securing the
Collateral in connection with the Securities.
“Collateral Documents” means the Collateral Agreement, the Mortgages and each
other agreement, instrument, document, pledge or filing executed in connection
with granting or otherwise evidencing a Lien on the Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties.
“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Securities Act, Exchange Act and Trust
Indenture Act then the body performing such duties at such time.
“Commodity Price Protection Agreement” means any forward contract, commodity
swap, commodity option or other similar financial agreement or arrangement
relating to, or the value which is dependent upon, fluctuations in commodity
prices.
“Common Stock” means the Company’s common stock, par value $0.02 per share.
“Company” means the Person named as the “Company” in the first paragraph of this
Indenture, until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.
“Company Request” or “Company Order” means a written request or order signed in
the name of the Company, by any one of its Chairman of the Board, its President,
its Chief Executive Officer, its Chief Financial Officer or a Vice President
(regardless of Vice Presidential designation), and by any one of its Treasurer,
an Assistant Treasurer, its Secretary or an Assistant Secretary, and delivered
to the Trustee.
“Consent Agreement” means that certain consent agreement made and entered into
as of the Amendment No. 1 Effective Date by and among the Issuer, the Guarantors
party thereto and the beneficial Holder(s) of the Securities as of the date
thereof.
“Consolidated Fixed Charge Coverage Ratio” of any Person means, for any period,
the ratio of:
(a)    the sum of Consolidated Net Income (Loss), and in each case to the extent
deducted in computing Consolidated Net Income (Loss) for such period,
Consolidated Interest Expense, Consolidated Income Tax Expense and Consolidated
Non-cash Charges for such period, of such Person and its Restricted Subsidiaries
on a Consolidated basis, all determined in accordance with GAAP, less all
non-cash items increasing Consolidated Net Income for such period and less all
cash payments during such period relating to non-cash charges that were added
back to Consolidated Net Income in determining the Consolidated Fixed Charge
Coverage Ratio in any prior period, to
(b)    the sum of Consolidated Interest Expense for such period, and cash and
non-cash dividends paid on any Disqualified Capital Stock or Preferred Stock
(but excluding for purposes of this clause (b) dividends covered by clauses (a)
or (b) of Section 10.09(a)(iv) of this Indenture) of such Person and its
Restricted Subsidiaries during such period,
in each case after giving pro forma effect (as calculated in accordance with
Article 11 of Regulation S-X under the Securities Act or any successor
provision) to:
the incurrence of the Indebtedness giving rise to the need to make such
calculation and (if applicable) the application of the net proceeds therefrom,
including to refinance other Indebtedness, as if such Indebtedness was incurred,
and the application of such proceeds occurred, on the first day of such period;
the incurrence, repayment or retirement of any other Indebtedness by the Company
and its Restricted Subsidiaries since the first day of such period as if such
Indebtedness was incurred, repaid or retired at the beginning of such period
(other than the incurrence or repayment of Indebtedness in the ordinary course
of business for working capital purposes pursuant to any revolving credit
agreement);
in the case of Acquired Indebtedness or any acquisition occurring at the time of
the incurrence of such Indebtedness, the related acquisition, assuming such
acquisition had been consummated on the first day of such period; and
any acquisition or disposition by the Company and its Restricted Subsidiaries of
any company or any business or any assets out of the ordinary course of
business, whether by merger, stock purchase or sale or asset purchase or sale,
or any related repayment of Indebtedness, in each case since the first day of
such period, assuming such acquisition or disposition had been consummated on
the first day of such period;
provided that in making such computation, the Consolidated Interest Expense
attributable to interest on any Indebtedness computed on a pro forma basis and
(A) bearing a floating interest rate shall be computed as if the rate in effect
on the date of computation had been the applicable rate for the entire period
(other than with respect to Indebtedness incurred in the ordinary course of
business for working capital purposes pursuant to any revolving credit
agreement) and (B) which was not outstanding during the period for which the
computation is being made but which bears, at the option of such Person, a fixed
or floating rate of interest, shall be computed by applying at the option of
such Person either the fixed or floating rate.
“Consolidated Income Tax Expense” of any Person means, for any period, the
provision for federal, state, local and foreign income taxes (or franchise taxes
in lieu of income taxes) of such Person and its Consolidated Restricted
Subsidiaries for such period as determined in accordance with GAAP.
“Consolidated Interest Expense” of any Person means, without duplication, for
any period, the sum of:
(a)    the interest expense of such Person and its Restricted Subsidiaries for
such period, on a Consolidated basis, including, without limitation,
amortization of debt discount,
the net costs (or minus the net benefits) associated with Interest Rate
Agreements, Currency Hedging Agreements and Commodity Price Protection
Agreements (including amortization of discounts),
the interest portion of any Deferred Payment Obligation, if and to the extent
accounted for as interest under GAAP,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and
accrued interest, plus
(b)    (7)    the interest component of the Capital Lease Obligations paid,
accrued and/or scheduled to be paid or accrued by such Person and its Restricted
Subsidiaries during such period and
all capitalized interest of such Person and its Restricted Subsidiaries, plus
(c)    the interest expense under any Guaranteed Debt of such Person and any
Restricted Subsidiary to the extent not included under clause (a)(3) above,
whether or not paid by such Person or its Restricted Subsidiaries.
Notwithstanding the foregoing, “Consolidated Interest Expense” does not include
any non-recurring charges incurred in connection with the repurchase,
redemption, retirement, or exchange of the Existing Notes or non-recurring
charges from refinancing or restructuring Credit Facilities.
“Consolidated Net Income (Loss)” of any Person means, for any period, the
Consolidated net earnings (or loss) of such Person and its Restricted
Subsidiaries for such period on a Consolidated basis as determined in accordance
with GAAP, adjusted, to the extent included in calculating such net income (or
loss), by excluding, without duplication,
all extraordinary gains or losses net of taxes (less all fees and expenses
relating thereto),
the portion of net income (or loss) of such Person and its Restricted
Subsidiaries on a Consolidated basis allocable to minority interests in
unconsolidated Persons or Unrestricted Subsidiaries to the extent that cash
dividends or distributions have not actually been received by such Person or one
of its Consolidated Restricted Subsidiaries,
any unusual, one-time or non-cash charges, including but not limited to equity
based compensation charges and charges resulting from the application of
Accounting Standards Codification Topic 350 “Intangibles—Goodwill and Other,”
any gain or loss, net of taxes, realized upon the termination of any employee
pension benefit plan,
gains or losses, net of taxes (less all fees and expenses relating thereto), in
respect of dispositions of assets other than in the ordinary course of business,
the net income of any Restricted Subsidiary to the extent that the declaration
of dividends or similar distributions by that Restricted Subsidiary of that
income is not at the time permitted, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders; provided, that this clause (6) shall not be
interpreted or construed to exclude the net income of ViSalus due to the
restrictions currently set forth in the Articles of Incorporation of ViSalus
related to the imposition of reserves,
any restoration to net income of any contingency reserve, except (a) to the
extent provision for such reserve was made out of income accrued at any time
following the date of this Indenture and (b) any contingency reserve for
contingent income tax liabilities in excess of $2.0 million in the aggregate,
any net gain arising from the acquisition of any securities or extinguishment,
under GAAP, of any Indebtedness of such Person,
any non-recurring charges incurred in connection with the repurchase,
redemption, retirement, or exchange of the Existing Notes or resulting from
refinancing or restructuring Credit Facilities, or
any cash expenditures in respect of Consolidated Non-cash Charges incurred or
accrued after the date of this Indenture.
“Consolidated Non-cash Charges” of any Person means, for any period, the
aggregate depreciation, amortization and other non-cash charges of such Person
and its Subsidiaries on a Consolidated basis for such period, as determined in
accordance with GAAP.
“Consolidated Tangible Assets” of any Person means, at any time, for such Person
and its Restricted Subsidiaries on a Consolidated basis, an amount equal to (a)
the Consolidated assets of such Person and its Restricted Subsidiaries minus (b)
all Intangible Assets of such Person and its Restricted Subsidiaries at that
time.
“Consolidation” means, with respect to any Person, the consolidation of the
accounts of such Person and each of its Subsidiaries (or Restricted Subsidiaries
if otherwise specifically noted) if and to the extent the accounts of such
Person and each of its Subsidiaries or Restricted Subsidiaries, as applicable,
would normally be consolidated with those of such Person, all in accordance with
GAAP. The term “Consolidated” shall have a similar meaning.
“Corporate Trust Office” means the office of the Trustee or an affiliate or
agent thereof at which at any particular time the corporate trust business for
the purposes of this Indenture shall be principally administered, which office
at the date of execution of this Indenture is located at 100 Wall Street, Suite
1600, New York, New York 10005, Attention: Corporate Trust Services.
“Credit Facilities” means (i) one or more debt facilities, in each case, as
amended, restated, supplemented, waived, replaced in whole or in part (whether
or not upon termination, and whether with the original lenders or otherwise),
restructured, repaid, refunded, refinanced or otherwise modified from time to
time after the Issue Date, including any agreement or indenture extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreements or indenture or
indentures or any successor or replacement agreement or agreements or indenture
or indentures or increasing the amount loaned or issued thereunder or altering
the maturity thereof, and (ii) whether or not any agreement or indenture
referred to in clause (i) remains outstanding, if designated by the Company to
be included in the definition of “Credit Facilities,” one or more (A) debt
facilities or commercial paper facilities, providing for revolving credit loans,
term loans, or letters of credit, (B) debt securities, indentures or other forms
of debt financing (including convertible or exchangeable debt instruments or
bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.
“Currency Hedging Agreements” means one or more of the following agreements
which shall be entered into by one or more financial institutions: foreign
exchange contracts, currency swap agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values.
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
“Deferred Payment Obligation” means such portion of any purchase price or other
similar obligation due and owing for the purchase or acquisition of capital
assets after the date of consummation of the underlying transaction or
imposition of such obligation, in each case, establishing such deferred purchase
price or other similar obligation; provided that “Deferred Payment Obligation”
shall not include any amount due under a lease that is classified as an
operating lease under GAAP.
“Depositary” means, with respect to the Securities issued in the form of one or
more Global Securities, The Depository Trust Company (“DTC”), its nominees and
successors, or another Person designated as Depositary by the Company, which
must be a clearing agency registered under the Exchange Act.
“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated pursuant to an Officer’s
Certificate, setting forth the basis of the valuation. The aggregate Fair Market
Value of the Designated Non-cash Consideration held by the Company or any
Restricted Subsidiary at any given time, taken together with the Fair Market
Value at the time of receipt of all other Designated Non-cash Consideration
received and still held by the Company or any Restricted Subsidiary at such
time, may not exceed the greater of (x) $10.0 million in aggregate or (y) 2.5%
of the Company’s Consolidated Tangible Assets, at the time of the receipt of the
Designated Non-cash Consideration (with the Fair Market Value being measured at
the time received and without giving effect to subsequent changes in value).
“Disinterested Director” means, with respect to any transaction or series of
related transactions, a member of the Board of Directors of the Company who does
not have any material direct or indirect financial interest in or with respect
to such transaction or series of related transactions.
“Disqualified Capital Stock” means any Capital Stock that, either by its terms
or by the terms of any security into which it is convertible or exchangeable or
otherwise, is or upon the happening of an event or passage of time would be,
required to be redeemed prior to the date that is 91 days after the final Stated
Maturity of the principal of the Securities or is redeemable at the option of
the holder thereof at any time prior to such final Stated Maturity (other than
upon a change of control of or sale of assets by the Company or another
applicable issuer in circumstances where the holders of the Securities would
have similar rights), or is convertible into or exchangeable for debt securities
at any time prior to such final Stated Maturity at the option of the holder
thereof.
“Equity Offering” means any public or private sale of common stock (other than
Disqualified Capital Stock) of the Company or ViSalus.
“Euroclear” means the Euroclear Clearance System (or any successor securities
clearing agency).
“Event of Default” has the meaning specified in Section 5.01.
“Exchange Act” means the Securities Exchange Act of 1934, or any successor
statute, and the rules and regulations promulgated by the Commission thereunder.
“Existing Notes” means the 5.50% Senior Notes due 2013 issued pursuant to that
certain Second Supplemental Indenture dated October 23, 2003 to the Indenture
dated May 20, 1999 between the Company and U.S. Bank National Association (as
successor to Wachovia Bank, National Association), as Trustee.
“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length free market transaction between an
informed and willing seller under no compulsion to sell and an informed and
willing buyer under no compulsion to buy. For determinations of $25.0 million or
greater for assets or property other than cash or Cash Equivalents, Fair Market
Value shall be determined by the Board of Directors of the Company in its
discretion, acting in good faith, and shall be evidenced by a resolution of the
Board of Directors. For determinations of less than $25.0 million for assets or
property other than cash or Cash Equivalents, Fair Market Value shall be
determined by the officers of the Company in their discretion, acting in good
faith, and such determinations for assets or property other than cash or Cash
Equivalents over $5.0 million but less than $25.0 million shall be evidenced by
an Officers’ Certificate.
“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles in the United States, consistently applied, which are in
effect on the date of this Indenture. Without limiting the foregoing, operating
issues shall be treated, for purposes of this Agreement, as they are treated
under GAAP on the date hereof.
“Global Securities” means the Rule 144A Global Securities and the Regulation S
Global Securities, if any, to be issued as book-entry securities issued to the
Depositary in accordance with Section 3.06.
“Guarantee” means the guarantee by any Guarantor, if any, of the Company’s
Indenture Obligations, including without limitation the Guarantees given
pursuant to Article Thirteen hereof.
“Guaranteed Debt” of any Person means, without duplication, all Indebtedness of
any other Person referred to in the definition of Indebtedness below guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement
to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness,
to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Indebtedness or to assure the holder of such Indebtedness against loss,
to supply funds to, or in any other manner invest in, the debtor (including any
agreement to pay for property or services without requiring that such property
be received or such services be rendered),
to maintain working capital or equity capital of the debtor, or otherwise to
maintain the net worth, solvency or other financial condition of the debtor or
to cause such debtor to achieve certain levels of financial performance, or
otherwise to assure a creditor against loss;
provided that the term “guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business.
“Guarantor” means any Subsidiary, if any,of the Company which becomes a
guarantor of the Securities after the date of this Indenture by executing a
guarantee of the Securities pursuant to Section 10.11, Section 10.13 or Section
10.1410.13, or Section 10.14 or Section 13.03, or otherwise becomes a Guarantor
pursuant to any supplement to this Indenture (including without limitation any
supplement referred to in the Consent Agreement), until a successor replaces
such party pursuant to the applicable provisions of this Indenture and,
thereafter, shall mean such successor, and subject to the provisions of Article
Eight or Section 10.13(c) to the extent applicable.
“Holder” means the Person in whose name a Security is registered in the Security
Register.
“Indebtedness” means, with respect to any Person, without duplication,
all indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, excluding any trade payables, operating leases
and other accrued current liabilities arising in the ordinary course of
business, but including, without limitation, all obligations, contingent or
otherwise, of such Person in connection with any letters of credit issued under
letter of credit facilities, acceptance facilities or other similar facilities,
all obligations of such Person evidenced by bonds, notes, debentures or other
similar instruments,
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even if
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property), but
excluding trade payables arising in the ordinary course of business,
all obligations under Interest Rate Agreements, Currency Hedging Agreements or
Commodity Price Protection Agreements of such Person,
all Capital Lease Obligations of such Person,
all Indebtedness referred to in clauses (1) through (5) above of other Persons
and all dividends of other Persons, the payment of which is secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien, upon or with respect to property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness,
all Guaranteed Debt of such Person,
all Disqualified Capital Stock (other than the ViSalus Specified Plan Stock)
issued by such Person valued at the greater of its voluntary or involuntary
maximum fixed repurchase price plus accrued and unpaid dividends, and
any amendment, supplement, modification, deferral, renewal, extension, refunding
or refinancing of any liability of the types referred to in clauses (1) through
(8) above.
For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock (other than the ViSalus Specified Plan Stock) which does not have
a fixed repurchase price shall be calculated in accordance with the terms of
such Disqualified Capital Stock as if such Disqualified Capital Stock were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to this Indenture, and if such price is based upon, or measured by, the
Fair Market Value of such Disqualified Capital Stock, such Fair Market Value to
be determined in good faith by the board of directors of the issuer of such
Disqualified Capital Stock.
“Indenture” means this instrument as originally executed (including all exhibits
and schedules thereto) and as it may from time to time be supplemented or
amended by one or more indentures supplemental hereto entered into pursuant to
the applicable provisions hereof.
“Indenture Obligations” means the obligations of the Company and any other
obligor under this Indenture or under the Securities, including any Guarantor,
if any, to pay principal of, premium, if any, and interest when due and payable,
and all other amounts due or to become due under or in connection with this
Indenture, the Securities and the performance of all other obligations to the
Trustee and the Holders under this Indenture and the Securities, according to
the respective terms thereof.
“Initial Purchaser” means the [___________________________] together with the
[___________________________].
“Initial Securities” means the first $50.0 million aggregate principal amount of
the Securities issued under this Indenture on the date hereof.
“Intangible Assets” means intellectual property, goodwill and other intangible
assets, in each case determined in accordance with GAAP.
“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Securities.
“Interest Rate Agreements” means one or more of the following agreements which
shall be entered into by one or more financial institutions: interest rate
protection agreements (including, without limitation, interest rate swaps, caps,
floors, collars and similar agreements) and/or other types of interest rate
hedging agreements from time to time.
“Investment” means, with respect to any Person, directly or indirectly, any
advance, loan (including guarantees of any loan or advance), or other extension
of credit (excluding extension of trade credit (or the like) in the ordinary
course of business and the extension of credit to retail customers (consisting
of natural persons in the ordinary course of business)) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase,
acquisition or ownership by such Person of any Capital Stock, bonds, notes,
debentures or other securities issued or owned by any other Person and all other
items that would be classified as investments on a balance sheet prepared in
accordance with GAAP.
“Issue Date” means the original issue date of the Initial Securities under this
Indenture.
“Lien” means any mortgage or deed of trust, charge, pledge, lien (statutory or
otherwise), security interest, hypothecation or other encumbrance upon or with
respect to any property of any kind (including any conditional sale, capital
lease or other title retention agreement, any leases in the nature thereof, and
any agreement to give any security interest), real or personal, movable or
immovable, now owned or hereafter acquired. A Person will be deemed to own
subject to a Lien any property which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease Obligation or other title retention agreement.
“Mandatory Redemption Date” means the date that is three Business Days (or such
other minimum period as may be required by the by the Depositary) after the
mailing of notice by the Issuer or its agent to Holders of the Securities
pursuant to Section 11.01(d) regarding the occurrence of a Mandatory Redemption
Event.
“Mandatory Redemption Event” means the first to occur of either (i) the Issuer
and/or its Subsidiaries receiving at least $50.0 million in aggregate gross
proceeds of third party Indebtedness on or after the Amendment No. 1 Effective
Date (it being understood and agreed that, at the discretion of the Issuer, the
Issuer can, in connection with any such financing, declare a Mandatory
Redemption Event to have occurred prior to such actual receipt of such proceeds)
or (ii) the date which is six months after the Amendment No. 1 Effective Date.
“Maturity” means, when used with respect to the Securities, the date on which
the principal of the Securities becomes due and payable as therein provided or
as provided in this Indenture, whether at Stated Maturity, the Offer Date or the
Redemption Date and whether by declaration of acceleration, Offer in respect of
Excess Proceeds, Change of Control Offer in respect of a Change of Control, call
for redemption or otherwise.
“Moody’s” means Moody’s Investors Service, Inc. or any successor rating agency.
“Mortgaged Property” has the meaning ascribed thereto in the Collateral
Agreement.
“Mortgages” means mortgages in favor of the Collateral Agent encumbering real
property, whether now owned or hereafter acquired, of the Company and the
Guarantors.
“Net Cash Proceeds” means:
(a)    with respect to any Asset Sale by any Person, the proceeds thereof
(without duplication in respect of all Asset Sales) in the form of cash or Cash
Equivalents including payments in respect of Deferred Payment Obligations when
received in the form of, or stock or other assets when disposed of for, cash or
Cash Equivalents (except to the extent that such obligations are financed or
sold with recourse to the Company or any Restricted Subsidiary), net of:
brokerage commissions and other reasonable fees and expenses (including fees and
expenses of counsel and investment bankers) related to such Asset Sale,
provisions for all taxes payable as a result of such Asset Sale,
payments made to retire Indebtedness where payment of such Indebtedness is
secured by the assets or properties the subject of such Asset Sale,
amounts required to be paid to any Person (other than the Company or any
Restricted Subsidiary) owning a beneficial interest in the assets subject to the
Asset Sale and
appropriate amounts to be provided by the Company or any Restricted Subsidiary,
as the case may be, as a reserve, in accordance with GAAP, against any
liabilities associated with such Asset Sale and retained by the Company or any
Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale, all as reflected in
an Officers’ Certificate delivered to the Trustee, and
(b)    with respect to any issuance or sale of Capital Stock or options,
warrants or rights to purchase Capital Stock, or debt securities or Capital
Stock that have been converted into or exchanged for Capital Stock as referred
to in Section 10.09, the proceeds of such issuance or sale in the form of cash
or Cash Equivalents including payments in respect of Deferred Payment
Obligations when received in the form of, or stock or other assets when disposed
of for, cash or Cash Equivalents (except to the extent that such obligations are
financed or sold with recourse to the Company or any Restricted Subsidiary), net
of attorney’s fees, accountant’s fees and brokerage, consultation, underwriting
and other fees and expenses actually incurred in connection with such issuance
or sale and net of taxes paid or payable as a result thereof.
“Non-U.S. Person” means a Person that is not a “U.S. person” as defined in
Regulation S under the Securities Act.
“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the President, the Chief Executive Officer, the Chief Financial Officer or a
Vice President (regardless of Vice Presidential designation), and by the
Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary, of
the Company or any Guarantor, as the case may be, and in form and substance
reasonably satisfactory to, and delivered to, the Trustee.
“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company or any Guarantor, unless an Opinion of Independent Counsel is
required pursuant to the terms of this Indenture, and who shall be reasonably
acceptable to the Trustee, and which opinion shall be in form and substance
reasonably satisfactory to the Trustee.
“Opinion of Independent Counsel” means a written opinion of counsel which is
issued by a Person who is not an employee, director or consultant (other than
non-employee legal counsel) of the Company and who shall be reasonably
acceptable to the Trustee, and which opinion shall be in form and substance
reasonably satisfactory to the Trustee.
“Outstanding” when used with respect to Securities means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:
(a)    Securities theretofore canceled by the Trustee or delivered to the
Trustee for cancellation;
(b)    Securities, or portions thereof, for whose payment or redemption money in
the necessary amount has been theretofore deposited with the Trustee or any
Paying Agent (other than the Company or any Affiliate thereof) in trust or set
aside and segregated in trust by the Company (if the Company or any Affiliate
thereof shall act as its own Paying Agent) for the Holders of such Securities;
provided that if such Securities are to be redeemed, notice of such redemption
has been duly given pursuant to this Indenture or provision therefor reasonably
satisfactory to the Trustee has been made;
(c)    Securities, to the extent provided in Sections 4.02 and 4.03, with
respect to which the Company has effected defeasance or covenant defeasance as
provided in Article Four; and
(d)    Securities in exchange for or in lieu of which other Securities have been
authenticated and delivered pursuant to this Indenture, other than any such
Securities in respect of which there shall have been presented to the Trustee
and the Company proof reasonably satisfactory to each of them that such
Securities are held by a bona fide purchaser in whose hands the Securities are
valid obligations of the Company;
provided, however, that in determining whether the Holders of the requisite
principal amount of Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Securities owned
by the Company, any Guarantor, or any other obligor upon the Securities or any
Affiliate of the Company, any Guarantor or such other obligor shall be
disregarded and deemed not to be Outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Securities which the
Trustee knows to be so owned shall be so disregarded. Securities so owned which
have been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the reasonable satisfaction of the Trustee the pledgee’s right so
to act with respect to such Securities and that the pledgee is not the Company,
any Guarantor or any other obligor upon the Securities or any Affiliate of the
Company, any Guarantor or such other obligor.
“Pari Passu Indebtedness” means (a) any Indebtedness of the Company that is
equal in right of payment to the Securities and (b) with respect to any
Guarantee, if any, Indebtedness which ranks equal in right of payment to such
Guarantee.
“Paying Agent” means any Person (including the Company) authorized by the
Company to pay the principal of, premium, if any, or interest on, any Securities
on behalf of the Company.
“Permitted Business” means the lines of business conducted by the Company and
its Restricted Subsidiaries on the date hereof and business reasonably related,
complementary or ancillary thereto, including reasonably related extensions or
expansions thereof.
“Permitted Holders” means (i) Robert B. Goergen, (ii) the spouse, issue, issue’s
spouses or grandchildren or other members of the immediate family of Robert B.
Goergen or such other person; (iii) any trusts created for the benefit of the
Persons described in clauses (i) or (ii) or any trust for the benefit of any
such trust; (iv) in the event of the incompetence or death of any of the Persons
described in clauses (i) and (ii), such Person’s estate, executor,
administrator, committee or other personal representative or beneficiaries; (v)
The Georgen Foundation, Inc., a foundation of which Robert B. Goergen is the
president and a board member and other charitable foundations whose direction is
controlled by the Person(s) described in clauses (i) or (ii); and (vi) Ropart
Investments, LLC as to which Robert B. Goergen is a manager and a member, in
each case who at any particular date shall beneficially own or have the right to
acquire, directly or indirectly, equity interests of the Company.
“Permitted Investment” means:
Investments in the Company or any Guarantor or any Person which, as a result of
such Investment, in one transaction or a series of related transactions, (a)
becomes a Guarantor or (b) is merged or consolidated with or into, or transfers
or conveys substantially all of its assets to, or is liquidated into, the
Company or any Guarantor;
Indebtedness of the Company or a Restricted Subsidiary described under clauses
(iv), (v), (vi) and (vii) of the definition of “Permitted Indebtedness”;
Investments in any of the Securities;
Cash, Cash Equivalents or short term investments;
Investments acquired by the Company or any Restricted Subsidiary in connection
with an Asset Sale permitted under Section 10.12 to the extent such Investments
are non-cash proceeds as permitted under such Section 10.12;
Investments in existence on the Issue Date;
any Investment in securities or other assets not constituting cash, Cash
Equivalents or short term investments and received in connection with a
disposition of assets (including Asset Sales);
any Investment acquired by the Company or any of its Restricted Subsidiaries:
in exchange for any other Investment or accounts receivable held by the Company
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of such other Person; or
as a result of a foreclosure by the Company or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
any permitted hedging obligations;
Investments to the extent the payment for which consists of Capital Stock (other
than Disqualified Capital Stock) of the Company or a Restricted Subsidiary;
guarantees of Indebtedness permitted to be incurred under this Indenture;
Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;
Investments having an aggregate Fair Market Value, taken together with all other
Investments made pursuant to this clause that are at that time outstanding, not
to exceed $50.0 million at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value) in any Person with which the Company or
any Restricted Subsidiary has entered into a licensing, management, franchise,
joint venture, consulting or similar agreement on customary terms and
conditions;
loans and advances to officers, directors, managers and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practices and in compliance with applicable laws;
in addition to Investments pursuant to clauses (1) through (14) above,
Investments in the aggregate not to exceed the greater of (a) $25.0 million or
(b) 5.0 % of Consolidated Tangible Assets, at any one time outstanding; and
equity Investments in any Wholly-Owned Restricted Subsidiary.
In connection with any assets or property contributed or transferred to any
Person as an Investment, such property and assets shall be equal to the Fair
Market Value at the time of Investment.
“Permitted Liens” means the following types of Liens:
Liens for taxes, assessments or governmental charges or claims either (a) not
delinquent or (b) contested in good faith by appropriate proceedings (where
applicable) and as to which the Company or its Restricted Subsidiaries shall
have set aside on its books such reserves as may be required pursuant to GAAP;
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith, if such reserve or other appropriate provision, if any, as shall be
required by GAAP, shall have been made in respect thereof;
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, including any Lien securing letters of credit issued in the ordinary
course of business, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);
judgment Liens not giving rise to an Event of Default so long as such Lien is
bonded if and as required and any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;
easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries;
any interest or title of a lessor under any Capital Lease Obligation; provided
that such Liens do not extend to any property or assets which is not leased
property subject to such Capital Lease Obligation;
Liens upon specific items of inventory or other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;
Liens securing reimbursement obligations with respect to commercial letters of
credit which encumber documents and other property relating to such letters of
credit and products and proceeds thereof;
Liens encumbering deposits made to secure obligations arising from statutory,
regulatory, contractual (including reimbursement obligations under letters of
credit), or warranty requirements of the Company or any of its Restricted
Subsidiaries, including rights of offset and set-off;
Liens securing Indebtedness permitted by Section 10.08(b)(viii) and Liens
securing cash management obligations;
Liens securing Acquired Indebtedness incurred in accordance with Section 10.08
(including any Liens securing any refinancing thereof); provided that:
such Liens secured such Acquired Indebtedness at the time of and prior to the
incurrence of such Acquired Indebtedness by the Company or a Restricted
Subsidiary of the Company and were not granted in connection with, or in
anticipation of, the incurrence of such Acquired Indebtedness by the Company or
a Restricted Subsidiary of the Company; and
such Liens do not extend to or cover any property or assets of the Company or of
any of its Restricted Subsidiaries other than the property or assets that
secured the Acquired Indebtedness prior to the time such Indebtedness became
Acquired Indebtedness of the Company or a Restricted Subsidiary of the Company
and are no more favorable to the lienholders than those securing the Acquired
Indebtedness prior to the incurrence of such Acquired Indebtedness by the
Company or a Restricted Subsidiary of the Company;
Liens on assets of a Restricted Subsidiary of the Company that is not a
Guarantor to secure Indebtedness of such Restricted Subsidiary that is otherwise
permitted under this Indenture;
leases, subleases, licenses and sublicenses granted to others that do not
materially interfere with the ordinary course of business of the Company and its
Restricted Subsidiaries, and, with respect to Investments not consisting of
Wholly-Owned Restricted Subsidiaries, shareholder type agreements;
banker’s Liens, rights of setoff and similar Liens with respect to cash and Cash
Equivalents on deposit in one or more bank accounts in the ordinary course of
business;
Liens arising from filing Uniform Commercial Code financing statements regarding
leases, consignment or similar arrangements;
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payments of customs duties in connection with the importation of goods;
Liens existing as of the Issue Date to the extent and in the manner such Liens
are in effect on the Issue Date;
Liens securing the Securities and the Guarantees;
Liens in favor of the Company or a Restricted Subsidiary of the Company on
assets of any Restricted Subsidiary of the Company;
Liens securing Indebtedness incurred under clauses (i) and (iii) of the
definition of Permitted Indebtedness;
Liens securing any refinancing which is incurred to refinance any Indebtedness
which has been secured by a Lien permitted under this Indenture and which has
been incurred in accordance with the provisions of this Indenture; provided,
however, that such Liens: (i) are no less favorable to the holders in any
material respect taken as a whole and are not more favorable to the lienholders
in any material respect taken as a whole with respect to such Liens than the
Liens in respect of the Indebtedness being refinanced; and (ii) do not extend to
or cover any property or assets of the Company or any of its Restricted
Subsidiaries whose value exceeds the assets or property which secured the
Indebtedness so refinanced; provided, further, that in the event that the
property or assets being secured is not the same property or assets which
secured the Indebtedness so refinanced, the Company shall provide an Officers’
Certificate to the Trustee certifying that the Liens securing such refinancing
are in compliance with this clause (21);
Liens securing Indebtedness or other obligations of a Guarantor owing to the
Company or another Guarantor permitted to be incurred pursuant to this
Indenture; and
other Liens securing Indebtedness permitted to be incurred in compliance with
the Consolidated Fixed Charge Coverage Ratio test set forth in Section 10.08(a),
provided that the aggregate principal amount of all obligations secured pursuant
to this clause (23) shall not exceed 25.0% of Consolidated Tangible Assets at
any one time outstanding; and
other Liens securing obligations; provided such obligations shall not exceed
$5,000,000 at any one time outstanding.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.08 in exchange for a mutilated
Security or in lieu of a lost, destroyed or stolen Security shall be deemed to
evidence the same debt as the mutilated, lost, destroyed or stolen Security.
“Preferred Stock” means, with respect to any Person, any Capital Stock of any
class or classes (however designated) which is preferred as to the payment of
dividends or distributions, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class in such Person.
“Purchase Money Obligation” means any Indebtedness secured by a Lien on assets
related to the business of the Company or any Restricted Subsidiary and any
additions and accessions thereto, which are purchased by the Company at any time
after the Securities are issued; provided that:
the security agreement or conditional sales or other title retention contract
pursuant to which the Lien on such assets is created (collectively a “Purchase
Money Security Agreement”) shall be entered into (a) within 180 days after the
purchase or substantial completion of the construction of such assets or (b) at
any time with respect to refinancings of Purchase Money Obligations, and shall
at all times be confined solely to the assets so purchased or acquired, any
additions and accessions thereto and any proceeds therefrom, and
(A) the aggregate outstanding principal amount of Indebtedness secured thereby
(determined on a per asset basis in the case of any additions and accessions)
shall not at the time such Purchase Money Security Agreement is entered into
exceed 100% of the purchase price to the Company of the assets subject thereto
or (B) the Indebtedness secured thereby shall be with recourse solely to the
assets so purchased or acquired, any additions and accessions thereto and any
proceeds therefrom.
“Qualified Capital Stock” of any Person means any and all Capital Stock of such
Person other than Disqualified Capital Stock.
“Redemption Date” when used with respect to any Security to be redeemed pursuant
to any provision in this Indenture means the date fixed for such redemption by
or pursuant to this Indenture.
“Redemption Price” when used with respect to any Security to be redeemed
pursuant to any provision in this Indenture means the price at which it is to be
redeemed pursuant to this Indenture.
“Regular Record Date” for the interest payable on any Interest Payment Date
means the May 1 or November 1 (whether or not a Business Day) next preceding
such Interest Payment Date.
“Regulation S” means Regulation S under the Securities Act, as amended from time
to time.
“Regulation S Global Securities” means one or more permanent global Securities
in registered form representing the aggregate principal amount of Securities
sold in reliance on Regulation S under the Securities Act.
“Responsible Officer” when used with respect to the Trustee, means any officer
of the Trustee assigned by the Trustee to administer its corporate trust matters
and who shall have direct responsibility for the administration of this
Indenture.
“Restricted Subsidiary” means any Subsidiary of the Company that has not been
designated by the Board of Directors of the Company by a Board Resolution
delivered to the Trustee as an Unrestricted Subsidiary pursuant to and in
compliance with Section 10.17.
“Rule 144A” means Rule 144A under the Securities Act, as amended from time to
time.
“Rule 144A Global Securities” means one or more permanent global Securities in
registered form representing the aggregate principal amount of Securities sold
in reliance on Rule 144A under the Securities Act.
“S&P” means Standard & Poor’s Ratings Services LLC, a division of McGraw Hill
Companies, Inc. or any successor rating agency.
“Secured Parties” means each Secured Party under the Collateral Agreement,
including, but not limited to, each Holder of the Securities, the Collateral
Agent and the Trustee.
“Securities” shall have the meaning set forth in the Recitals. The Initial
Securities and the Additional Securities shall be treated as a single class for
all purposes under this Indenture. “Security” shall mean any of the Securities,
in the singular.
“Securities Act” means the Securities Act of 1933, or any successor statute, and
the rules and regulations promulgated by the Commission thereunder.
“Senior Indebtedness” means the principal of, premium, if any, and interest
(including interest, to the extent allowable, accruing after the filing of a
petition initiating any proceeding under any state, federal or foreign
bankruptcy law) on any Indebtedness of the Company or any Restricted Subsidiary
(other than as otherwise provided in this definition), whether outstanding on
the date of this Indenture or thereafter created, incurred or assumed, and
whether at any time owing, actually or contingent, unless, in the case of any
particular Indebtedness, the instrument creating or evidencing the same or
pursuant to which the same is outstanding expressly provides that such
Indebtedness shall not be senior in right of payment to the Securities.
Notwithstanding the foregoing, “Senior Indebtedness” shall not include
Indebtedness that is subordinate or junior in right of payment to any
Indebtedness of the Company,
Indebtedness which when incurred and without respect to any election under
Section 1111(b) of Title 11, United States Bankruptcy Code, is without recourse
to the Company,
Indebtedness which is represented by Disqualified Capital Stock,
any liability for foreign, federal, state, local or other taxes owed or owing by
the Company to the extent such liability constitutes Indebtedness,
Indebtedness of the Company to a Subsidiary or any other Affiliate of the
Company or any of such Affiliate’s Subsidiaries,
to the extent it might constitute Indebtedness, amounts owing for goods,
materials or services purchased in the ordinary course of business or consisting
of trade accounts payable owed or owing by the Company, and amounts owed by the
Company for compensation to employees or services rendered to the Company, and
that portion of any Indebtedness which at the time of issuance is issued in
violation of this Indenture.
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Company within the meaning of Article 1, Rule
1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as such
regulation is in effect on the Issue Date.
“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.09.
“Stated Maturity” means, when used with respect to any Indebtedness or any
installment of interest thereon, the dates specified in such Indebtedness as the
fixed date on which the principal of such Indebtedness or such installment of
interest, as the case may be, is due and payable.
“Subordinated Indebtedness” means Indebtedness of the Company or a Guarantor, if
any, subordinated in right of payment to the Securities or a Guarantee, as the
case may be.
“Subsidiary” of a Person means
any corporation more than 50% of the outstanding voting power of the Voting
Stock of which is owned or controlled, directly or indirectly, by such Person or
by one or more other Subsidiaries of such Person, or by such Person and one or
more other Subsidiaries thereof, or
any limited partnership of which such Person or any Subsidiary of such Person is
a general partner, or
any other Person in which such Person, or one or more other Subsidiaries of such
Person, or such Person and one or more other Subsidiaries, directly or
indirectly, has more than 50% of the outstanding partnership or similar
interests or has the power, by contract or otherwise, to direct or cause the
direction of the policies, management and affairs thereof.
“Successor Security” of any particular Security means every Security issued
after, and evidencing all or a portion of the same debt as that evidenced by,
such particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.08 hereof in exchange for or in lieu
of a mutilated, destroyed, lost or stolen Security shall be deemed to evidence
the same debt as the mutilated, destroyed, lost or stolen Security.
“Tax Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulation promulgated thereunder.
“Temporary Cash Investments” means (1) any evidence of Indebtedness, maturing
not more than one year after the date of acquisition, issued by the United
States of America, or an instrumentality or agency thereof, and guaranteed fully
as to principal, premium, if any, and interest by the full faith and credit of
the United States of America, (2) any certificate of deposit, maturing not more
than one year after the date of acquisition, issued by, or time deposit of, a
commercial banking institution that is a member of the Federal Reserve System
and that has combined capital and surplus and undivided profits of not less than
$500 million, whose debt has a rating, at the time as of which any investment
therein is made, of “P-1” (or higher) according to Moody’s or “A-1” (or higher)
according to S&P, (3) commercial paper, maturing not more than one year after
the date of acquisition, issued by a corporation (other than an Affiliate or
Subsidiary of the Company) organized and existing under the laws of the United
States of America, any state thereof or the District of Columbia with a rating,
at the time as of which any investment therein is made, of “P-1” (or higher)
according to Moody’s or “A-1” (or higher) according to S&P and (4) any money
market deposit accounts issued or offered by a domestic commercial bank having
capital and surplus in excess of $500 million; provided that the short term debt
of such commercial bank has a rating, at the time of Investment, of “P-1” (or
higher) according to Moody’s or “A-1” (or higher) according to S&P.
“Treasury Rate” means, as of the applicable Redemption Date, the yield to
maturity as of such Redemption Date of constant maturity United States Treasury
securities (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to such Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such Redemption Date to May 15, 2015; provided,
however, that if no published maturity exactly corresponds with such date, then
the Treasury Rate shall be interpolated or extrapolated on a straight-line basis
from the arithmetic mean of the yields for the next shortest and next longest
published maturities; provided further, however, that if the period from such
redemption date to May 15, 2015, is less than one year, the weekly average yield
on actually traded United States Treasury securities adjusted to a constant
maturity of one year will be used.
“Trust Indenture Act” means the Trust Indenture Act of 1939, or any successor
statute.
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture, until a successor trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor trustee.
“Unrestricted Subsidiary” means any Subsidiary of the Company (other than a
Guarantor) designated as such pursuant to and in compliance with the covenant
described in Section 10.17.
“Unrestricted Subsidiary Indebtedness” of any Unrestricted Subsidiary means
Indebtedness of such Unrestricted Subsidiary
as to which neither the Company nor any Restricted Subsidiary is directly or
indirectly liable (by virtue of the Company or any such Restricted Subsidiary
being the primary obligor on, guarantor of, or otherwise liable in any respect
to, such Indebtedness) and
which, upon the occurrence of a default with respect thereto, does not result
in, or permit any holder of any Indebtedness of the Company or any Subsidiary to
declare, a default on such Indebtedness of the Company or any Subsidiary or
cause the payment thereof to be accelerated or payable prior to its Stated
Maturity; provided that notwithstanding the foregoing any Unrestricted
Subsidiary may guarantee the Securities.
“Vesting Retention Transactions” means, in connection with the vesting of
restricted equity units under equity incentive plans maintained by the Company
or ViSalus, (i) the retention of shares by Blyth or ViSalus, as applicable,
having a fair market value approximately equal to the payroll taxes due upon
such vesting and (ii) the payment by the Company or ViSalus, as applicable, of
such payroll taxes.
“ViSalus” means ViSalus, Inc., a Nevada corporation.
“ViSalus IPO” means the sale of common stock by ViSalus in an underwritten
primary offering pursuant to an effective registration statement filed with the
Commission in accordance with the Securities Act (whether alone or in connection
with a secondary public offering).
“ViSalus Promissory Notes” means one or more promissory notes issued by the
Company to certain holders of Capital Stock of ViSalus in connection with the
redemption of such Capital Stock pursuant to ViSalus’s 2012 Omnibus Incentive
Plan or any successor plan.
“ViSalus Recapitalization” shall have the meaning set forth in the Consent
Agreement.
“ViSalus Redemption” means the redemption by ViSalus (or by the Company pursuant
to its guarantee thereof) of its Series A and Series B Redeemable Convertible
Preferred Stock, scheduled to occur on December 31, 2017.
“ViSalus Specified Plan Stock” means Capital Stock of ViSalus the redemption
obligations in respect of which may be satisfied by the issuance of ViSalus
Promissory Notes which qualify as Permitted Indebtedness under clause (xii) of
the definition thereof if satisfying such obligations in cash is prohibited by
Section 10.09 hereof.
“Voting Stock” of a Person means Capital Stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power in
the aggregate under ordinary circumstances to elect at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time Capital Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary all the
Capital Stock of which is owned by the Company or another Wholly Owned
Restricted Subsidiary (other than directors’ qualifying shares or shares
required to be issued to third parties necessary to satisfy foreign law
requirements).
Other Definitions    
Term
Defined in Section
“Act”
Section 1.05
“Agent Members”
Section 3.06
“cash”
Section 10.12(a)
“Change of Control Offer”
Section 10.15(a)
“Change of Control Purchase Date”
Section 10.15(a)
“Change of Control Purchase Notice”
Section 10.15(b)
“Change of Control Purchase Price”
Section 10.15(a)
“covenant defeasance”
Section 4.03
“Defaulted Interest”
Section 3.09
“defeasance”
Section 4.02
“Defeasance Redemption Date”
Section 4.04(1)
“Defeased Securities”
Section 4.01
“Designation”
Section 10.17
“Designation Amount”
Section 10.17(b)
“DTC”
Section 1.01
“Excess Proceeds”
Section 10.12(b)
“Guarantor Obligations”
Section 13.01
“incur”
Section 10.08(a)
“Mandatory Redemption Price”
Section 11.01(d)
“maximum fixed repurchase price”
Section 1.01
“Net Cash Proceeds Transaction”
Section 10.12(b)
“Offer”
Section 10.12(c)
“Offer Date”
Section 10.12(c)
“Offered Price”
Section 10.12(c)
“Pari Passu Debt Amount”
Section 10.12(c)
“Pari Passu Offer”
Section 10.12(c)
“Permitted Indebtedness”
Section 10.08(b)
“Permitted Payment”
Section 10.09(b)
“Private Placement Legend”
Exhibit A
“Purchase Money Security Agreement”
Section 1.01
“refinancing”
Section 10.08(b)(xiii)
“Required Filing Date”
Section 10.18
“Restricted Payment Basket”
Section 10.09(a)(3)
“Restricted Payments”
Section 10.09(a)
“Restricted Period”
Section 2.01
“Revocation”
Section 10.17
“Securities”
Recitals
“Security Amount”
Section 10.12(c)
“Security Register”
Section 3.05
“Security Registrar”
Section 3.05
“Special Payment Date”
Section 3.09(a)
“Surviving Entity”
Section 8.01(a)(1)
“Surviving Guarantor Entity”
Section 8.01(b)(1)
“transfer”
Section 1.01
“U.S. Government Obligations”
Section 4.04(1)
 
 

Compliance Certificates and Opinions    
Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company and any Guarantor (if
applicable) and any other obligor on the Securities (if applicable) shall
furnish to the Trustee an Officers’ Certificate in a form and substance
reasonably acceptable to the Trustee stating that all conditions precedent, if
any, provided for in this Indenture (including any covenant compliance with
which constitutes a condition precedent) relating to the proposed action by the
Trustee have been complied with, and an Opinion of Counsel in a form and
substance reasonably acceptable to the Trustee stating that in the opinion of
such counsel all such conditions precedent, if any, have been complied with,
except that, in the case of any such application or request as to which the
furnishing of such certificates or opinions is specifically required by any
provision of this Indenture relating to such particular application or request,
no additional certificate or opinion need be furnished.
Every Officers’ Certificate or Opinion of Counsel with respect to compliance
with a condition or covenant provided for in this Indenture shall include:
a statement that each individual signing such certificate or individual or firm
signing such opinion has read and understands such covenant or condition and the
definitions herein relating thereto;
a brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based;
a statement that, in the opinion of each such individual or such firm, he or it
has made such examination or investigation as is necessary to enable him or it
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
a statement as to whether, in the opinion of each such individual or such firm,
such condition or covenant has been complied with.
Form of Documents Delivered to Trustee    
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an officer of the Company, any Guarantor or other
obligor on the Securities may be based, insofar as it relates to legal matters,
upon a certificate or opinion of, or representations by, counsel, unless such
officer knows that the certificate or opinion or representations with respect to
the matters upon which his certificate or opinion is based are erroneous. Any
such certificate or opinion may be based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, an officer or
officers of the Company, any Guarantor or other obligor on the Securities
stating that the information with respect to such factual matters is in the
possession of the Company, any Guarantor or other obligor on the Securities,
unless such officer or counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous. Opinions of Counsel
required to be delivered to the Trustee may have qualifications customary for
opinions of the type required and counsel delivering such Opinions of Counsel
may rely on certificates of the Company, any Guarantor or government or other
officials customary for opinions of the type required, including certificates
certifying as to matters of fact, including, if applicable, that various
financial covenants have been complied with.
Any certificate or opinion of an officer of the Company, any Guarantor or other
obligor on the Securities may be based, insofar as it relates to accounting
matters, upon a certificate or opinion of, or representations by, an accountant
or firm of accountants in the employ of the Company or any Guarantor unless such
officer knows that the certificate or opinion or representations with respect to
the accounting matters upon which his certificate or opinion may be based are
erroneous. Any certificate or opinion of any independent firm of public
accountants filed with the Trustee shall contain a statement that such firm is
independent with respect to the Company and any Guarantors.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Acts of Holders    
Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company, if made in the manner
provided in this Section 1.05.
The ownership of Securities shall be proved by the Security Register.
Any request, demand, authorization, direction, notice, consent, waiver or other
Act by the Holder of any Security shall bind every future Holder of the same
Security or the Holder of every Security issued upon the transfer thereof or in
exchange therefor or in lieu thereof, in respect of anything done, suffered or
omitted to be done by the Trustee, any Paying Agent or the Company, any
Guarantor or any other obligor of the Securities in reliance thereon, whether or
not notation of such action is made upon such Security.
The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee deems sufficient.
If the Company shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Company may,
at its option, by or pursuant to a Board Resolution, fix in advance a record
date for the determination of such Holders entitled to give such request,
demand, authorization, direction, notice, consent, waiver or other Act, but the
Company shall have no obligation to do so. Any such record date shall be the
record date specified in or pursuant to such Board Resolution, which shall be a
date not more than 30 days prior to the first solicitation of Holders generally
in connection therewith and no later than the date such first solicitation is
completed.
If such a record date is fixed, such request, demand, authorization, direction,
notice, consent, waiver or other Act may be given before or after such record
date, but only the Holders of record at the close of business on such record
date shall be deemed to be Holders for purposes of determining whether Holders
of the requisite proportion of Securities then Outstanding have authorized or
agreed or consented to such request, demand, authorization, direction, notice,
consent, waiver or other Act, and for this purpose the Securities then
Outstanding shall be computed as of such record date; provided that no such
request, demand, authorization, direction, notice, consent, waiver or other Act
by the Holders on such record date shall be deemed effective unless it shall
become effective pursuant to the provisions of this Indenture not later than six
months after such record date.
For purposes of this Indenture, any action by the Holders which may be taken in
writing may be taken by electronic means or as otherwise reasonably acceptable
to the Trustee.
Notices, etc., to the Trustee, the Company and Any Guarantor    
Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with:
the Trustee by any Holder or by the Company, or any Guarantor or any other
obligor on the Securities shall be sufficient for every purpose (except as
provided in Section 5.01(c)) hereunder if in writing and mailed, first-class
postage prepaid, or delivered by recognized overnight courier, or delivered by
unsecured e-mail, pdf, facsimile transmission or other similar unsecured
electronic method, to or with the Trustee at its Corporate Trust Office,
Attention: Corporate Trust Department, or at any other address previously
furnished in writing to the Holders or the Company, any Guarantor or any other
obligor on the Securities by the Trustee; or
the Company or any Guarantor by the Trustee or any Holder shall be sufficient
for every purpose (except as provided in Section 5.01(c)) hereunder if in
writing and mailed, first-class postage prepaid, or delivered by recognized
overnight courier, or delivered by unsecured e-mail, pdf, facsimile transmission
or other similar unsecured electronic method, to the Company or such Guarantor
addressed to it c/o Blyth, Inc., One East Weaver Street, Greenwich, Connecticut
06831, Attention: Treasurer/Assistant Treasurer, or at any other address
previously furnished in writing to the Trustee by the Company or such Guarantor.
The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods, provided, however, that the Trustee shall
have received an incumbency certificate listing persons designated to give such
instructions or directions and containing specimen signatures of such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing. If the Company or
Guarantors elect to give the Trustee e-mail or facsimile instructions (or
instructions by a similar electronic method) and the Trustee in its discretion
elects to act upon such instructions, the Trustee’s understanding of such
instructions shall be deemed controlling. The Trustee shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Trustee’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflict or are inconsistent with a subsequent written instruction.
The Company and the Guarantors agree to assume all risks arising out of the use
of such electronic methods to submit instructions and directions to the Trustee,
including without limitation the risk of the Trustee acting on unauthorized
instructions, and the risk or interception and misuse by third parties.
The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications. All notices and
communications (other than those sent to Holders) shall be deemed to have been
duly given: (i) at the time delivered by hand, if personally delivered; (ii)
five Business Days after being deposited in the mail, postage prepaid; (iii) the
next Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery; or (iv) when receipt is acknowledged, if
delivered electronically by unsecured e-mail, pdf, facsimile transmission, or
other similar unsecured electronic method. Notwithstanding anything in this
Indenture to the contrary, any notice to the Trustee, Paying Agent, or Security
Registrar hereunder shall only be deemed given upon actual receipt by the
Trustee, Paying Agent, or Security Registrar (as applicable).
Notice to Holders; Waiver    
Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, or delivered by recognized
overnight courier, to each Holder affected by such event, at its address as it
appears in the Security Register, not later than the latest date, and not
earlier than the earliest date, prescribed for the giving of such notice. In any
case where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders. Any notice
when mailed to a Holder in the aforesaid manner shall be conclusively deemed to
have been received by such Holder whether or not actually received by such
Holder. Where this Indenture provides for notice in any manner, such notice may
be waived in writing by the Person entitled to receive such notice, either
before or after the event, and such waiver shall be the equivalent of such
notice. Waivers of notice by Holders shall be filed with the Trustee, but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
In case by reason of the suspension of regular mail service or by reason of any
other cause, it shall be impracticable to mail notice of any event as required
by any provision of this Indenture, then any method of giving such notice as
shall be reasonably satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.
[Reserved]    
Effect of Headings and Table of Contents    
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
Successors and Assigns    
All covenants and agreements in this Indenture by the Company and any
Guarantors, if any, shall bind their respective successors and assigns, whether
so expressed or not.
Separability Clause    
In case any provision in this Indenture or in the Securities or Guarantees, if
any, shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
Benefits of Indenture    
Nothing in this Indenture or in the Securities or Guarantees, if any, express or
implied, shall give to any Person (other than the parties hereto and their
successors hereunder, any Paying Agent and the Holders) any benefit or any legal
or equitable right, remedy or claim under this Indenture.
Section 1.01    GOVERNING LAW; WAIVER OF JURY TRIAL    
THIS INDENTURE, THE SECURITIES AND THE GUARANTEES, IF ANY, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. EACH OF THE COMPANY,
THE GUARANTORS, IF ANY, AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
SECURITIES OR THE TRANSACTION CONTEMPLATED HEREBY.
Legal Holidays    
In any case where any Interest Payment Date, Redemption Date, Maturity or Stated
Maturity of any Security shall not be a Business Day, then (notwithstanding any
other provision of this Indenture or of the Securities) payment of interest or
principal or premium, if any, need not be made on such date, but may be made on
the next succeeding Business Day with the same force and effect as if made on
such Interest Payment Date or Redemption Date, or at the Maturity or Stated
Maturity and no interest shall accrue with respect to such payment for the
period from and after such Interest Payment Date, Redemption Date, Maturity or
Stated Maturity, as the case may be, to the next succeeding Business Day.
Independence of Covenants    
All covenants and agreements in this Indenture shall be given independent effect
so that if a particular action or condition is not permitted by any such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Schedules and Exhibits    
All schedules and exhibits attached hereto are by this reference made a part
hereof with the same effect as if herein set forth in full.
Counterparts    
This Indenture may be executed in any number of counterparts, each of which
shall be deemed an original; but all such counterparts shall together constitute
but one and the same instrument.
Submission to Jurisdiction    
The Company hereby irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in The City of New York in any action or
proceeding arising out of or relating to the Indenture and the Securities of any
series, and the Company hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such New York State or
federal court. The Company hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.


ARTICLE 2    

SECURITY FORMS

Forms Generally    
The Securities, the Guarantees (to the extent not provided for in Article
Thirteen hereof or otherwise provided for), if any, and the Trustee’s
certificate of authentication thereon shall be in substantially the forms set
forth in this Article Two, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted hereby and may
have such letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules of any
securities exchange, any organizational document or governing instrument or
applicable law or as may, consistently herewith, be determined by the officers
executing such Securities and Guarantees, as evidenced by their execution of the
Securities and Guarantees. Any portion of the text of any Security may be set
forth on the reverse thereof, with an appropriate reference thereto on the face
of the Security.
The definitive Securities shall be printed, lithographed or engraved or produced
by any combination of these methods or may be produced in any other manner
permitted by the rules of any securities exchange on which the Securities may be
listed, all as determined by the officers executing such Securities, as
evidenced by their execution of such Securities.
Securities offered and sold in reliance on Rule 144A shall be issued initially
in the form of one or more Rule 144A Global Securities, substantially in the
form set forth in Exhibit A, deposited upon issuance with the Trustee, as
custodian for the Depositary, registered in the name of the Depositary, or its
nominee, in each case for credit to an account of a direct or indirect
participant of the Depositary, duly executed by the Company and authenticated by
the Trustee as hereinafter provided. The aggregate principal amount of the Rule
144A Global Securities may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for the Depositary
or its nominee, as hereinafter provided.
Securities offered and sold in reliance on Regulation S, if any, shall be issued
in the form of one or more Regulation S Global Securities, substantially in the
form set forth in Exhibit A, deposited upon issuance with the Trustee, as
custodian for the Depositary, registered in the name of the Depositary, or its
nominee in each case for credit by the Depositary to an account of a direct or
indirect participant of the Depositary, duly executed by the Company and
authenticated by the Trustee as hereinafter provided; provided, however, that
upon such deposit through and including the 40th day after the later of the
commencement of the Offering and the original issue date of the Securities (such
period through and including such 40th day, the “Restricted Period”), all such
Securities shall be credited to or through accounts maintained at the Depositary
by or on behalf of Euroclear or Clearstream unless exchanged for interests in
the Rule 144A Global Securities in accordance with the transfer and
certification requirements described below. The aggregate principal amount of
the Regulation S Global Securities, if any, may from time to time be increased
or decreased by adjustments made on the records of the Trustee, as custodian for
the Depositary or its nominee, as hereinafter provided.
Form of Security    
The form of the face, and reverse, of any Securities authenticated and delivered
hereunder shall be substantially as set forth in Exhibit A, which is
incorporated in, and expressly made a part of, this Indenture. Each Security
shall be dated the date of its authentication (it being understood and agreed
that the amended and restated Global Securities authenticated on or about the
Amendment No. 1 Effective Date may use as the authentication date (as an
alternative to using the date the authentication is signed) the Issue Date). The
terms of the Securities set forth in Exhibit A are part of the terms of this
Indenture.
ARTICLE 3    

THE SECURITIES

Title and Terms    
The aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture on the first issuance is limited to $50,000,000
in principal amount of Securities, except for Securities authenticated and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
other Securities pursuant to Sections 3.03, 3.04, 3.05, 3.06, 3.07, 3.08, 9.06,
10.12, 10.15 or 11.08. Additional Securities may be issued under the Indenture
in compliance with Sections 3.03 and 10.08.
The Securities shall be known and designated as the “6.00% Senior Notes due
2017” of the Company. The Stated Maturity of the Securities shall be June 30,
2017, and the Securities shall each bear interest at the rate of 6.00% per
annum, as such interest rate may be adjusted as set forth in the Securities,
from May 10, 2013 or from the most recent Interest Payment Date to which
interest has been paid, payable semiannually on May 15 and November 15 in each
year, commencing November 15, 2013, until the principal thereof is paid or duly
provided for. Interest on any overdue principal, interest (to the extent lawful)
or premium, if any, shall be payable on demand.
The principal of, premium, if any, and interest on, the Securities shall be
payable and the Securities shall be exchangeable and transferable at an office
or agency of the Company maintained for such purposes (which initially will be a
corporate trust office of the Trustee located at 100 Wall Street, Suite 1600,
New York, New York 10005, Attention: Corporate Trust Services); provided,
however, that payment of interest may be made at the option of the Company by
check mailed to addresses of the Persons entitled thereto as shown on the
Security Register.
For all purposes hereunder, the Initial Securities and any Additional Securities
issued pursuant to this Indenture will be treated as one class and are together
referred to as the “Securities.”
The Securities shall be subject to repurchase by the Company pursuant to an
Offer as provided in Section 10.12.
Holders shall have the right to require the Company to purchase their
Securities, in whole or in part, in the event of a Change of Control pursuant to
Section 10.15.
The Securities shall be redeemable as provided in Article Eleven and in the
Securities.
The Securities shall be Senior Indebtedness of the Company ranking in right of
payment equal to all other existing and future Senior Indebtedness of the
Company and senior to all Subordinated Indebtedness of the Company.
At the election of the Company, the entire Indebtedness on the Securities or
certain of the Company’s obligations and covenants and certain Events of Default
thereunder may be defeased as provided in Article Four.
Denominations    
The Securities shall be issuable only in fully registered form without coupons
and only in principal amount denominations of $2,000 and any integral multiple
of $1,000 in excess thereof.
Execution, Authentication, Delivery and Dating    
The Securities shall be executed on behalf of the Company by one of its Chairman
of the Board, its President, its Chief Executive Officer, its Chief Financial
Officer or one of its Vice Presidents.
Securities bearing the manual or facsimile signatures of individuals who were at
any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.
At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities executed by the Company to the
Trustee (with Guarantees, if any, endorsed thereon) for authentication, together
with a Company Order for the authentication and delivery of such Securities
which order shall set forth the number of separate Securities certificates, the
principal amount of each of the Securities to be authenticated, the date on
which the original issue of Securities is to be authenticated, the Holder of
each of the Securities and delivery instructions; and the Trustee in accordance
with such Company Order shall authenticate and deliver such Securities as
provided in this Indenture and not otherwise.
Each Security shall be dated the date of its authentication (it being understood
and agreed that the amended and restated Global Securities authenticated on or
about the Amendment No. 1 Effective Date may be dated as of the Issue Date as
set forth in Section 2.02).
In authenticating such Securities, and accepting the additional responsibilities
under this Indenture in relation to such Securities, the Trustee shall receive,
and, subject to Section 6.01, shall be fully protected in relying upon:
A copy of the resolution or resolutions of the Board of Directors in or pursuant
to which the terms and form of the Securities were established, certified by the
Secretary or an Assistant Secretary of the Company to have been duly adopted by
the Board of Directors and to be in full force and effect as of the date of such
certificate, and if the terms and form of such Securities are established by an
Officers’ Certificate pursuant to general authorization of the Board of
Directors, such Officers’ Certificate;
an executed supplemental indenture, if any;
an Officers’ Certificate delivered in accordance with Section 1.03; and
an Opinion of Counsel which shall state:
that the form of such Securities has been established by a supplemental
indenture or by or pursuant to a resolution of the Board of Directors in
accordance and in conformity with the provisions of this Indenture;
that the terms of such Securities have been established in accordance with
Section 2.01 and in conformity with the other provisions of this Indenture;
that such Securities, when authenticated and delivered by the Trustee and issued
by the Company in the manner and subject to any conditions specified in such
Opinion of Counsel, will constitute valid and legally binding obligations of the
Company, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting the enforcement of creditors’ rights and to general equity
principles; and
that all laws and requirements in respect of the execution and delivery by the
Company of such Securities have been complied with.
No Security or Guarantee, if any, endorsed thereon shall be entitled to any
benefit under this Indenture or be valid or obligatory for any purpose unless
there appears on such Security a certificate of authentication substantially in
the form provided for herein duly executed by the Trustee by manual signature of
an authorized officer, and such certificate upon any Security shall be
conclusive evidence, and the only evidence, that such Security has been duly
authenticated and delivered hereunder and is entitled to the benefits of this
Indenture.
In case the Company, or any Guarantor, if any, pursuant to Article Eight, shall,
in a single transaction or through a series of related transactions, be
consolidated or merged with or into any other Person or shall sell, assign,
convey, transfer, lease or otherwise dispose of all or substantially all of its
properties and assets to any Person, and the successor Person resulting from
such consolidation or surviving such merger, or into which the Company, or such
Guarantor shall have been merged, or the successor Person which shall have
participated in the sale, assignment, conveyance, transfer, lease or other
disposition as aforesaid, shall have executed an indenture supplemental hereto
with the Trustee pursuant to Article Eight, any of the Securities authenticated
or delivered prior to such consolidation, merger, sale, assignment, conveyance,
transfer, lease or other disposition may, from time to time, at the request of
the successor Person, be exchanged for other Securities executed in the name of
the successor Person with such changes in phraseology and form as may be
appropriate, but otherwise in substance of like tenor as the Securities
surrendered for such exchange and of like principal amount; and the Trustee,
upon Company Request of the successor Person, shall authenticate and deliver
Securities as specified in such request for the purpose of such exchange. If
Securities shall at any time be authenticated and delivered in any new name of a
successor Person pursuant to this Section 3.03 in exchange or substitution for
or upon registration of transfer of any Securities, such successor Person, at
the option of the Holders but without expense to them, shall provide for the
exchange of all Securities at the time Outstanding for Securities authenticated
and delivered in such new name.
The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities on behalf of the Trustee. Unless limited by the terms of
such appointment, an authenticating agent may authenticate Securities whenever
the Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as any Security Registrar or Paying Agent to deal with the Company
and its Affiliates. The Company agrees to pay each Authenticating Agent from
time to time reasonable compensation including reimbursement of its reasonable
expenses for its services under this Indenture.
If an officer whose signature is on a Security no longer holds that office at
the time the Trustee authenticates such Security such Security shall be valid
nevertheless.
Temporary Securities    
Pending the preparation of definitive Securities, the Company may execute, and
upon Company Order the Trustee shall authenticate and deliver, temporary
Securities which are printed, lithographed, typewritten or otherwise produced,
in any authorized denomination, substantially of the tenor of the definitive
Securities in lieu of which they are issued and with such appropriate
insertions, omissions, substitutions and other variations as the officers
executing such Securities may determine, as conclusively evidenced by their
execution of such Securities.
If temporary Securities are issued, the Company will cause definitive Securities
to be prepared without unreasonable delay. After the preparation of definitive
Securities, the temporary Securities shall be exchangeable for definitive
Securities upon surrender of the temporary Securities at the office or agency of
the Company designated for such purpose pursuant to Section 10.02, without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities, the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor a like principal amount of
definitive Securities of authorized denominations. Until so exchanged the
temporary Securities shall in all respects be entitled to the same benefits
under this Indenture as definitive Securities.
Registration; Registration of Transfer and Exchange    
The Company shall cause the Trustee to keep, so long as it is the Security
Registrar, at the Corporate Trust Office of the Trustee, or such other office as
the Trustee may designate, a register (the register maintained in such office or
in any other office or agency designated pursuant to Section 10.02 being herein
sometimes referred to as the “Security Register”) in which, subject to such
reasonable regulations as the Security Registrar may prescribe, the Company
shall provide for the registration of Securities and of transfers of Securities.
The Trustee shall initially be the “Security Registrar” for the purpose of
registering Securities and transfers of Securities as herein provided. The
Company may change the Security Registrar or appoint one or more co-Security
Registrars without notice. In the event that the Trustee shall cease to be
Security Registrar, it shall have the right to examine the Security Register at
all reasonable times. In acting hereunder and in connection with the Securities,
the Security Registrar shall act solely as an agent of the Company, and will not
thereby assume any obligations towards or relationship of agency or trust for or
with any Holder.
Upon surrender for registration of transfer of any Security at the office or
agency of the Company designated pursuant to Section 10.02, the Company shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Securities of the same
series of any authorized denomination or denominations, of a like aggregate
principal amount.
Furthermore, any Holder of the Global Security shall, by acceptance of such
Global Security, agree that transfers of beneficial interests in such Global
Security may be effected only through a book-entry system maintained by the
Holder of such Global Security (or its agent), and that ownership of a
beneficial interest in a Security shall be required to be reflected in a book
entry.
At the option of the Holder, Securities may be exchanged for other Securities of
any authorized denomination or denominations, of a like aggregate principal
amount, upon surrender of the Securities to be exchanged at such office or
agency. Whenever any Securities are so surrendered for exchange, the Company
shall execute, and the Trustee shall authenticate and deliver, Securities of the
same series which the Holder making the exchange is entitled to receive.
All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
Indebtedness, and entitled to the same benefits under this Indenture, as the
Securities surrendered upon such registration of transfer or exchange.
Every Security presented or surrendered for registration of transfer, or for
exchange, repurchase or redemption, shall (if so required by the Company or the
Trustee) be duly endorsed, or be accompanied by a written instrument of transfer
in form satisfactory to the Company and the Security Registrar, duly executed by
the Holder thereof or his attorney duly authorized in writing.
No service charge shall be made to a Holder for any registration of transfer,
exchange or redemption of Securities, except for any tax or other governmental
charge that may be imposed in connection therewith, other than exchanges
pursuant to Sections 3.03, 3.04, 3.05, 3.08, 9.06, 10.12, 10.15 or 11.08 not
involving any transfer.
The Company shall not be required (a) to issue, register the transfer of or
exchange any Security during a period beginning at the opening of business 15
days before the mailing of a notice of redemption of the Securities selected for
redemption under Section 11.04 and ending at the close of business on the day of
such mailing or (b) to register the transfer of or exchange any Security so
selected for redemption in whole or in part, except the unredeemed portion of
Securities being redeemed in part.
Every Security shall be subject to the restrictions on transfer provided in the
legend required to be set forth on the face of each Security pursuant to Section
2.02 and set forth in Exhibit A, and the restrictions set forth in this Section
3.05, and the Holder of each Security, by such Holder’s acceptance thereof (or
interest therein), agrees to be bound by such restrictions on transfer.
The restrictions imposed by this Section 3.05 upon the transferability of any
particular Security shall cease and terminate if and when such Security has been
sold pursuant to an effective registration statement under the Securities Act.
Any Security as to which such restrictions on transfer shall have expired in
accordance with their terms or shall have terminated may, upon surrender of such
Security for exchange to the Security Registrar in accordance with the provision
of this Section 3.05, be exchanged for a new Security, of like tenor and
aggregate principal amount, which shall not bear the Private Placement Legend,
that the restrictions contained herein and in the Private Placement Legend are
no longer required to maintain compliance with the Securities Act. The Company
shall inform the Trustee of the effective date of any registration statement
registering the Securities under the Securities Act no later than two Business
Days after such effective date.
Except as provided in the preceding paragraph, any Security authenticated and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
any Global Security, whether pursuant to this Section 3.05, Section 3.04, 3.08,
9.06 or 11.08 or otherwise, shall also be a Global Security and bear the legend
specified in Exhibit A.
Book-Entry Provisions for Global Securities    
Each Global Security initially shall (i) be registered in the name of the
Depositary for such Global Security or the nominee of such Depositary, (ii) be
deposited with, or on behalf of, the Depositary or with the Trustee as custodian
for such Depositary and (iii) bear legends as set forth in Exhibit A.
Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under such Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of such Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or shall impair, as between the
Depositary and its Agent Members, the operation of customary practices governing
the exercise of the rights of a holder of any Security.
Notwithstanding any other provision in this Indenture, no Global Security may be
exchanged in whole or in part for Securities registered, and no transfer of a
Global Security in whole or in part may be registered, in the name of any Person
other than the Depositary for such Global Security or a nominee thereof unless
(i) such Depositary (A) has notified the Company that it is unwilling or unable
to continue as Depositary for such Global Security or (B) has ceased to be a
clearing agency registered as such under the Exchange Act, and in either case
the Company fails to appoint a successor Depositary within 90 days, (ii) the
Company, at its option, executes and delivers to the Trustee a Company Order
stating that it elects to cause the issuance of the Securities in certificated
form and that all Global Securities shall be exchanged in whole for Securities
that are not Global Securities (in which case such exchange shall be effected by
the Trustee) or (iii) there shall have occurred and be continuing an Event of
Default or any event which after notice or lapse of time or both would be an
Event of Default with respect to such Global Security.
If any Global Security is to be exchanged for other Securities or canceled in
whole, it shall be surrendered by or on behalf of the Depositary or its nominee
to the Trustee, as Security Registrar, for exchange or cancellation as provided
in this Article Three. If any Global Security is to be exchanged for other
Securities or canceled in part, or if another Security is to be exchanged in
whole or in part for a beneficial interest in any Global Security, then either
(i) such Global Security shall be so surrendered for exchange or cancellation as
provided in this Article Three or (ii) the principal amount thereof shall be
reduced or increased by an amount equal to the portion thereof to be so
exchanged or canceled, or equal to the principal amount of such other Security
to be so exchanged for a beneficial interest therein, as the case may be, by
means of an appropriate adjustment made on the records of the Trustee, as
Security Registrar, whereupon the Trustee, in accordance with the Applicable
Procedures, shall instruct the Depositary or its authorized representative to
make a corresponding adjustment to its records. Upon any such surrender or
adjustment of a Global Security, the Trustee shall, subject to this Section
3.06(c) and as otherwise provided in this Article Three, authenticate and
deliver any Securities issuable in exchange for such Global Security (or any
portion thereof) to or upon the order of, and registered in such names as may be
directed by, the Depositary or its authorized representative. Upon the request
of the Trustee in connection with the occurrence of any of the events specified
in the preceding paragraph, the Company shall promptly make available to the
Trustee a reasonable supply of Securities that are not in the form of Global
Securities. The Trustee shall be entitled to rely upon any order, direction or
request of the Depositary or its authorized representative which is given or
made pursuant to this Article Three if such order, direction or request is given
or made in accordance with the Applicable Procedures.
Every Security authenticated and delivered upon registration of transfer of, or
in exchange for or in lieu of, a Global Security or any portion thereof, whether
pursuant to this Article Three or otherwise, shall be authenticated and
delivered in the form of, and shall be, a Global Security, unless such Security
is registered in the name of a Person other than the Depositary for such Global
Security or a nominee thereof.
The Depositary or its nominee, as registered owner of a Global Security, shall
be the Holder of such Global Security for all purposes under this Indenture and
the Securities, and owners of beneficial interests in a Global Security shall
hold such interests pursuant to the Applicable Procedures. Accordingly, any such
owner’s beneficial interest in a Global Security will be shown only on, and the
transfer of such interest shall be effected only through, records maintained by
the Depositary or its nominee or its Agent Members.
The Trustee shall have no responsibility or obligation to any beneficial owner
of a Global Security, a member of, or a participant in, the Depositary or other
Person with respect to the accuracy of the records of the Depositary or its
nominee or of any participant or member thereof, with respect to any ownership
interest in the Securities or with respect to the delivery to any participant,
member, beneficial owner or other Person (other than the Depositary) of any
notice (including any notice of redemption or purchase) or the payment of any
amount or delivery of any Securities (or other security or property) under or
with respect to such Securities. All notices and communications to be given to
the Holders and all payments to be made to Holders in respect of the Securities
shall be given or made only to or upon the order of the registered Holders
(which shall be the Depositary or its nominee in the case of a Global Security).
The rights of beneficial owners in any Global Security shall be exercised only
through the Depositary subject to the applicable rules and procedures of the
Depositary. The Trustee may rely and shall be fully protected in relying upon
information furnished by the Depositary with respect to its members,
participants and any beneficial owners.


The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any
Security (including any transfers between or among the Depositary participants,
members or beneficial owners in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof. Neither the Trustee nor any of
its agents shall have any responsibility for any actions taken or not taken by
the Depositary.


Special Transfer and Exchange Provisions    
Certain Transfers and Exchanges. Transfers and exchanges of Securities and
beneficial interests in a Global Security of the kinds specified in this Section
3.07 shall be made only in accordance with this Section 3.07.
Rule 144A Global Security to Regulation S Global Security. If the owner of a
beneficial interest in the Rule 144A Global Security wishes at any time to
transfer such interest to a Person who wishes to acquire the same in the form of
a beneficial interest in the Regulation S Global Security, such transfer may be
effected only in accordance with the provisions of this paragraph and paragraph
(iv) below and subject to the Applicable Procedures. Upon receipt by the
Trustee, as Security Registrar, of (a) an order given by the Depositary or its
authorized representative directing that a beneficial interest in the Regulation
S Global Security in a specified principal amount be credited to a specified
Agent Member’s account and that a beneficial interest in the Rule 144A Global
Security in an equal principal amount be debited from another specified Agent
Member’s account and (b) a Regulation S Certificate in the form of Exhibit B
hereto, satisfactory to the Trustee and duly executed by the owner of such
beneficial interest in the Rule 144A Global Security or his attorney duly
authorized in writing, then the Trustee, as Security Registrar but subject to
paragraph (iv) below, shall reduce the principal amount of the Rule 144A Global
Security and increase the principal amount of the Regulation S Global Security
by such specified principal amount as provided in Section 3.06(c).
Regulation S Global Security to Rule 144A Global Security. If the owner of a
beneficial interest in the Regulation S Global Security, if any, wishes at any
time to transfer such interest to a Person who wishes to acquire the same in the
form of a beneficial interest in the Rule 144A Global Security, such transfer
may be effected only in accordance with this paragraph (ii) and subject to the
Applicable Procedures. Upon receipt by the Trustee, as Security Registrar, of
(a) an order given by the Depositary or its authorized representative directing
that a beneficial interest in the Rule 144A Global Security in a specified
principal amount be credited to a specified Agent Member’s account and that a
beneficial interest in the Regulation S Global Security in an equal principal
amount be debited from another specified Agent Member’s account and (b) if such
transfer is to occur during the Restricted Period, a Restricted Securities
Certificate in the form of Exhibit C hereto, satisfactory to the Trustee and
duly executed by the owner of such beneficial interest in the Regulation S
Global Security or his attorney duly authorized in writing, then the Trustee, as
Security Registrar, shall reduce the principal amount of the Regulation S Global
Security and increase the principal amount of the Rule 144A Global Security by
such specified principal amount as provided in Section 3.06(c).
Exchanges Between Global Security and Non-Global Security. A beneficial interest
in a Global Security may be exchanged for a Security that is not a Global
Security as provided in Section 3.07(b), provided that, if such interest is a
beneficial interest in the Rule 144A Global Security, or if such interest is a
beneficial interest in the Regulation S Global Security and such exchange is to
occur during the Restricted Period, then such interest shall bear the Private
Placement Legend (subject in each case to Section 3.07(b)).
Regulation S Global Security to Be Held Through Euroclear or Clearstream During
Restricted Period. The Company shall use its best efforts to cause the
Depositary to ensure that, until the expiration of the Restricted Period,
beneficial interests in the Regulation S Global Security, if any, may be held
only in or through accounts maintained at the Depositary by Euroclear or
Clearstream (or by Agent Members acting for the account thereof), and no person
shall be entitled to effect any transfer or exchange that would result in any
such interest being held otherwise than in or through such an account; provided
that this paragraph (iv) shall not prohibit any transfer or exchange of such an
interest in accordance with paragraph (ii) above. Notwithstanding anything
otherwise stated herein, during the Restricted Period, holders of beneficial
interests in the Regulation S Global Security may not transfer such interest to
a person that takes delivery thereof in the form of an interest in the Rule 144A
Global Security; upon the expiration of the Restricted Period, such interest in
the Regulation S Global Security may be transferred to a person who takes
delivery in the form of an interest in the Rule 144A Global Security, provided
that (for persons other than distributors (as defined in Regulation S)) such
person delivers a certificate in the Form of Exhibit D hereto to the Trustee.
Private Placement Legends. Rule 144A Securities and their Successor Securities
and Regulation S Securities and their Successor Securities shall bear a Private
Placement Legend, subject to the following:
subject to the following clauses of this Section 3.07(b), a Security or any
portion thereof which is exchanged, upon transfer or otherwise, for a Global
Security or any portion thereof shall bear the Private Placement Legend borne by
such Global Security while represented thereby;
subject to the following clauses of this Section 3.07(b), a new Security which
is not a Global Security and is issued in exchange for another Security
(including a Global Security) or any portion thereof, upon transfer or
otherwise, shall bear the Private Placement Legend borne by such other Security;
Exchange Securities, and all other Securities sold or otherwise disposed of
pursuant to an effective registration statement under the Securities Act,
together with their respective Successor Securities, shall not bear a Private
Placement Legend;
at any time after the Securities may be freely transferred without registration
under the Securities Act or without being subject to transfer restrictions
pursuant to the Securities Act, a new Security which does not bear a Private
Placement Legend may be issued in exchange for or in lieu of a Security (other
than a Global Security) or any portion thereof which bears such a legend if the
Trustee has received an Unrestricted Securities Certificate substantially in the
form of Exhibit D hereto, satisfactory to the Trustee and duly executed by the
Holder of such legended Security or his attorney duly authorized in writing, and
after such date and receipt of such certificate, the Trustee shall authenticate
and deliver such a new Security in exchange for or in lieu of such other
Security as provided in this Article Three;
a new Security which does not bear a Private Placement Legend may be issued in
exchange for or in lieu of a Security (other than a Global Security) or any
portion thereof which bears such a legend if, in the Company’s judgment, placing
such a legend upon such new Security is not necessary to ensure compliance with
the registration requirements of the Securities Act, and the Trustee, at the
direction of the Company, shall authenticate and deliver such a new Security as
provided in this Article Three; and
notwithstanding the foregoing provisions of this Section 3.07(b), a Successor
Security of a Security that does not bear a particular form of Private Placement
Legend shall not bear such form of legend unless the Company has reasonable
cause to believe that such Successor Security is a “restricted security” within
the meaning of Rule 144, in which case the Trustee, at the direction of the
Company, shall authenticate and deliver a new Security bearing a Private
Placement Legend in exchange for such Successor Security as provided in this
Article Three.
By its acceptance of any Security bearing the Private Placement Legend, each
Holder of such a Security acknowledges the restrictions on transfer of such
Security set forth in this Indenture and in the Private Placement Legend and
agrees that it will transfer such Security only as provided in this Indenture.
The Security Registrar shall retain copies of all letters, notices and other
written communications received pursuant to Section 3.06 or this Section 3.07.
The Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Security Registrar.
Mutilated, Destroyed, Lost and Stolen Securities    
If (a) any mutilated Security is surrendered to the Trustee, or (b) the Company
and the Trustee receive evidence to their satisfaction of the destruction, loss
or theft of any Security, and there is delivered to the Company, any Guarantor,
if any, and the Trustee, such security or indemnity, in each case, as may be
required by them to save each of them (and their respective agents) harmless,
then, in the absence of notice to the Company, any Guarantor, if any, or the
Trustee that such Security has been acquired by a bona fide purchaser, the
Company shall execute and upon a Company Request the Trustee shall authenticate
and deliver, in exchange for any such mutilated Security or in lieu of any such
destroyed, lost or stolen Security, a replacement Security of like tenor and
principal amount, bearing a number not contemporaneously outstanding and each
Guarantor, if any, shall execute a replacement Guarantee, if any.
In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a replacement Security, pay such Security.
Upon the issuance of any replacement Securities under this Section 3.08, the
Company, the Trustee, the Paying Agent, or the Securities Registrar may require
the payment of a sum sufficient to pay all documentary, stamp or similar issue
or transfer taxes or other governmental charges that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Trustee,
the Paying Agent, the Securities Registrar and their respective counsels)
connected therewith.
Every replacement Security and Guarantee, if any, issued pursuant to this
Section 3.08 in lieu of any destroyed, lost or stolen Security shall constitute
an original additional contractual obligation of the Company and any Guarantor,
if any, whether or not the destroyed, lost or stolen Security shall be at any
time enforceable by anyone, and shall be entitled to all benefits of this
Indenture equally and proportionately with any and all other Securities duly
issued hereunder.
The provisions of this Section 3.08 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.
Payment of Interest; Interest Rights Preserved    
Interest on any Security which is payable, and is punctually paid or duly
provided for, on the Stated Maturity of such interest shall be paid to the
Person in whose name the Security (or any Predecessor Securities) is registered
at the close of business on the Regular Record Date for such interest payment.
Any interest on any Security which is payable, but is not punctually paid or
duly provided for, on the Stated Maturity of such interest, and interest on such
defaulted interest at the then applicable interest rate borne by the Securities,
to the extent lawful (such defaulted interest and interest thereon herein
collectively called “Defaulted Interest”), shall forthwith cease to be payable
to the Holder on the Regular Record Date; and such Defaulted Interest may be
paid by the Company, at its election in each case, as provided in Subsection (a)
or (b) below:
The Company may elect to make payment of any Defaulted Interest to the Persons
in whose names the Securities (or any relevant Predecessor Securities) are
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest, which shall be fixed in the following manner. The
Company shall notify the Trustee in writing of the amount of Defaulted Interest
proposed to be paid on each Security and the date (not less than 30 days after
such notice) of the proposed payment (the “Special Payment Date”), and at the
same time the Company shall deposit with the Trustee an amount of money equal to
the aggregate amount proposed to be paid in respect of such Defaulted Interest
or shall make arrangements satisfactory to the Trustee for such deposit prior to
the Special Payment Date, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this Subsection
provided. Thereupon the Trustee shall fix a Special Record Date for the payment
of such Defaulted Interest which shall be not more than 15 days and not less
than 10 days prior to the date of the Special Payment Date and not less than 10
days after the receipt by the Trustee of the notice of the proposed payment. The
Trustee shall promptly notify the Company in writing of such Special Record
Date. In the name and at the expense of the Company, the Trustee shall cause
notice of the proposed payment of such Defaulted Interest and the Special Record
Date therefor to be mailed, first-class postage prepaid, to each Holder at its
address as it appears in the Security Register, not less than 10 days prior to
such Special Record Date. Notice of the proposed payment of such Defaulted
Interest and the Special Record Date and Special Payment Date therefor having
been so mailed, such Defaulted Interest shall be paid to the Persons in whose
names the Securities are registered on such Special Record Date and shall no
longer be payable pursuant to the following Subsection (b).
The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which the Securities may be listed, and upon such notice as may be required by
this Indenture not inconsistent with the requirements of such exchange, if,
after written notice given by the Company to the Trustee of the proposed payment
pursuant to this Subsection, such payment shall be deemed practicable by the
Trustee.
Subject to the foregoing provisions of this Section 3.09, each Security
delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Security shall carry the rights to interest accrued
and unpaid, and to accrue, which were carried by such other Security.
CUSIP Numbers    
The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and the Company, or the Trustee on behalf of the Company, shall use
CUSIP numbers in notices of redemption or exchange as a convenience to Holders;
provided, however, that any such notice shall state that no representation is
made as to the correctness of such numbers either as printed on the Securities
or as contained in any notice of redemption or exchange and that reliance may be
placed only on the other identification numbers printed on the Securities; and
provided further, however, that failure to use CUSIP numbers in any notice of
redemption or exchange shall not affect the validity or sufficiency of such
notice.
The Company will promptly notify the Trustee in writing of any change in the
CUSIP numbers.
Persons Deemed Owners    
Prior to and at the time of due presentment of a Security for registration of
transfer, the Company, any Guarantor, if any, the Trustee and any agent of the
Company, any Guarantor or the Trustee may treat the Person in whose name any
Security is registered as the owner of such Security for the purpose of
receiving payment of principal of, premium, if any, and (subject to Section
3.09) interest on, such Security and for all other purposes whatsoever, whether
or not such Security is overdue, and none of the Company, any Guarantor, the
Trustee nor any agent of the Company, any Guarantor or the Trustee shall be
affected by notice to the contrary.
None of the Company, the Trustee, any Paying Agent or the Security Registrar
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests of a Global
Security or for maintaining, supervising or reviewing any records relating to
such beneficial ownership interests.
Notwithstanding the foregoing, with respect to any global temporary or permanent
Security, nothing herein shall prevent the Company, the Trustee, or any agent of
the Company or the Trustee, from giving effect to any written certification,
proxy or other authorization furnished by any depositary, as a Holder, with
respect to such global Security or impair, as between such depositary and owners
of beneficial interests in such Global Security, the operation of customary
practices governing the exercise of the rights of such depositary (or its
nominee) as Holder of such Global Security.
Cancellation    
All Securities surrendered for payment, purchase, redemption, registration of
transfer or exchange shall be delivered to the Trustee and, if not already
canceled, shall be promptly canceled by it. The Company and any Guarantor, if
any, may at any time deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder which the Company or any such
Guarantor may have acquired in any manner whatsoever, and all Securities so
delivered shall be promptly canceled by the Trustee. No Securities shall be
authenticated in lieu of or in exchange for any Securities canceled as provided
in this Section 3.12, except as expressly permitted by this Indenture. All
canceled Securities held by the Trustee shall be cancelled and certification of
their cancellation delivered to the Company upon written request of the Company,
unless by a Company Order received by the Trustee prior to such cancellation,
the Company shall direct that the canceled Securities be returned to it. As
requested by the Company and at the reasonable expense of the Company, the
Trustee shall provide the Company a list of all Securities that have been
canceled from time to time.
Computation of Interest    
Interest on the Securities shall be computed on the basis of a 360-day year
comprised of twelve 30-day months.
ARTICLE 4    

DEFEASANCE AND COVENANT DEFEASANCE

Option to Effect Defeasance or Covenant Defeasance    
The Company may, at its option by Board Resolution, at any time, with respect to
the Securities, elect to have either Section 4.02 or Section 4.03 applied to all
of the Outstanding Securities (the “Defeased Securities”), upon compliance with
the conditions set forth below in this Article Four.
Defeasance and Discharge    
Upon the Company’s exercise under Section 4.01 of the option applicable to this
Section 4.02, the Company, each Guarantor, if any, and any other obligor upon
the Securities, if any, shall be deemed to have been discharged from its
obligations with respect to the Defeased Securities on the date the conditions
set forth in Section 4.04 below are satisfied (hereinafter, “defeasance”). For
this purpose, such defeasance means that the Company, each Guarantor, if any,
and any other obligor under this Indenture shall be deemed to have paid and
discharged the entire Indebtedness represented by the Defeased Securities, which
shall thereafter be deemed to be “Outstanding” only for the purposes of Section
4.05 and the other Sections of this Indenture referred to in (a) and (b) below,
and to have satisfied all its other obligations under such Securities and this
Indenture insofar as such Securities are concerned (and the Trustee, at the
expense of the Company and upon Company Request, shall execute proper
instruments acknowledging the same), except for the following which shall
survive until otherwise terminated or discharged hereunder: (a) the rights of
Holders of Defeased Securities to receive, solely from the trust fund described
in Section 4.04 and as more fully set forth in such Section, payments in respect
of the principal of, premium, if any, and interest on, such Securities, when
such payments are due, (b) the Company’s obligations with respect to such
Defeased Securities under Sections 3.04, 3.05, 3.08, 10.02 and 10.03, (c) the
rights, powers, trusts, duties and immunities of the Trustee hereunder,
including, without limitation, the Trustee’s rights under Section 6.07, and (d)
this Article Four. Subject to compliance with this Article Four, the Company may
exercise its option under this Section 4.02 notwithstanding the prior exercise
of its option under Section 4.03 with respect to the Securities.
Covenant Defeasance    
Upon the Company’s exercise under Section 4.01 of the option applicable to this
Section 4.03, the Company and each Guarantor, if any, shall be released from its
obligations under any covenant or provision contained or referred to in Sections
10.05 through 10.18, inclusive, and the provisions of Section 8.01(a), with
respect to the Defeased Securities, on and after the date the conditions set
forth in Section 4.04 below are satisfied (hereinafter, “covenant defeasance”),
and the Defeased Securities shall thereafter be deemed to be not “Outstanding”
for the purposes of any direction, waiver, consent or declaration or Act of
Holders (and the consequences of any thereof) in connection with such covenants,
but shall continue to be deemed “Outstanding” for all other purposes hereunder.
For this purpose, such covenant defeasance means that, with respect to the
Defeased Securities, the Company and each Guarantor, if any, may omit to comply
with and shall have no liability in respect of any term, condition or limitation
set forth in any such Section, whether directly or indirectly, by reason of any
reference elsewhere herein to any such Section or by reason of any reference in
any such Section to any other provision herein or in any other document and such
omission to comply shall not constitute a Default or an Event of Default under
Section 5.01(c) or (g) but, except as specified above, the remainder of this
Indenture and such Defeased Securities shall be unaffected thereby.
Conditions to Defeasance or Covenant Defeasance    
The following shall be the conditions to application of either Section 4.02 or
Section 4.03 to the Defeased Securities:
The Company shall irrevocably have deposited or caused to be deposited with the
Trustee as trust funds, in trust for the purpose of making the following
payments, specifically pledged as security for, and dedicated solely to, the
benefit of the Holders of such Securities, (a) cash in United States dollars in
an amount, (b) U.S. Government Obligations which through the scheduled payment
of principal and interest in respect thereof in accordance with their terms and
with no further reinvestment will provide, not later than one day before the due
date of payment, money in an amount, or (c) a combination thereof, in such
amounts as will be sufficient, in the opinion of a nationally recognized firm of
independent public accountants or a nationally recognized investment banking
firm expressed in a written certification thereof delivered to the Trustee, to
pay and discharge, and which shall be applied by the Trustee to pay and
discharge, the principal of, premium, if any, and interest on, the Defeased
Securities, to the date of maturity or redemption, as the case may be (for the
avoidance of doubt, in the case of a discharge that occurs in connection with a
redemption that is to occur on a Redemption Date, the amount to be deposited
shall be the amount that, as of the date of such deposit, is deemed reasonably
sufficient to make such payment and discharge on the Redemption Date, in the
good determination of the Board of Directors of the Company) (in each case, such
date being referred to as the “Defeasance Redemption Date”), if at or prior to
electing to exercise either its option applicable to Section 4.02 or its option
applicable to Section 4.03, the Company has delivered to the Trustee an
irrevocable notice to redeem the Defeased Securities on the Defeasance
Redemption Date). For this purpose, “U.S. Government Obligations” means
securities that are (i) direct obligations of the United States of America for
the timely payment of which its full faith and credit is pledged or (ii)
obligations of a Person controlled or supervised by and acting as an agency or
instrumentality of the United States of America the timely payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States of America, which, in either case, are not callable or redeemable at the
option of the issuer thereof, and shall also include a depository receipt issued
by a bank (as defined in Section 3(a)(2) of the Securities Act), as custodian
with respect to any such U.S. Government Obligation or a specific payment of
principal of or interest on any such U.S. Government Obligation held by such
custodian for the account of the holder of such depository receipt, provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the U.S. Government
Obligation or the specific payment of principal of or interest on the U.S.
Government Obligation evidenced by such depository receipt;
In the case of an election under Section 4.02, the Company shall have delivered
to the Trustee an Opinion of Independent Counsel in the United States stating
that (A) the Internal Revenue Service has issued a ruling to the Company or has
issued a revenue ruling or other published administrative position or (B) since
the date hereof, there has been a change in the applicable federal income tax
law, in either case to the effect that, and based thereon, such Opinion of
Independent Counsel in the United States shall confirm that, the Holders of the
Outstanding Securities will not recognize income, gain or loss for federal
income tax purposes as a result of such defeasance and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such defeasance had not occurred;
In the case of an election under Section 4.03, the Company shall have delivered
to the Trustee an Opinion of Independent Counsel in the United States to the
effect that the Holders of the Outstanding Securities will not recognize income,
gain or loss for federal income tax purposes as a result of such covenant
defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such covenant
defeasance had not occurred;
No Default or Event of Default shall have occurred and be continuing on the date
of such deposit or insofar as Sections 5.01(h) or (i) is concerned, at any time
during the period ending on the 91st day after the date of deposit;
[Reserved];
Such defeasance or covenant defeasance shall not result in a breach or violation
of, or constitute a Default under, this Indenture or any other material
agreement or instrument to which the Company, any Guarantor, if any, or any
Restricted Subsidiary is a party or by which it is bound;
Such defeasance or covenant defeasance shall not result in the trust arising
from such deposit constituting an investment company within the meaning of the
Investment Company Act of 1940, as amended, unless such trust shall be
registered under such Act or exempt from registration thereunder;
The Company shall have delivered to the Trustee an Opinion of Independent
Counsel in the United States to the effect that after the 91st day following the
date of deposit, the trust funds will not be subject to the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally;
The Company shall have delivered to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Company with the intent of preferring the
holders of the Securities or any Guarantee, if any, over the other creditors of
the Company or any Guarantor, if any, with the intent of defeating, hindering,
delaying or defrauding creditors of the Company, any Guarantor, if any, or
others;
No event or condition shall exist that would prevent the Company from making
payments of the principal of, premium, if any, and interest on the Securities on
the date of such deposit or at any time ending on the 91st day after the date of
such deposit; and
The Company shall have delivered to the Trustee an Officers’ Certificate and an
Opinion of Independent Counsel, each stating that all conditions precedent
(other than conditions which cannot be satisfied for 91 days) provided for
relating to either the defeasance under Section 4.02 or the covenant defeasance
under Section 4.03, as the case may be, have been complied with.
Opinions of Counsel or Opinions of Independent Counsel required to be delivered
under this Section 4.04 shall be in form and substance reasonably satisfactory
to the Trustee and may have qualifications customary for opinions of the type
required and counsel delivering such opinions may rely on certificates of the
Company or government or other officials customary for opinions of the type
required, which certificates shall be limited as to matters of fact, including
that various financial covenants have been complied with.
Deposited Money and U.S. Government Obligations to Be Held in Trust; Other
Miscellaneous Provisions    
Subject to the provisions of the last paragraph of Section 10.03, all United
States dollars and U.S. Government Obligations (including the proceeds thereof)
deposited with the Trustee pursuant to Section 4.04 in respect of the Defeased
Securities shall be held in trust and applied by the Trustee, in accordance with
the provisions of such Securities and this Indenture, to the payment, either
directly or through any Paying Agent (excluding the Company or any of its
Affiliates acting as Paying Agent), as the Trustee may determine, to the Holders
of such Securities of all sums due and to become due thereon in respect of
principal, premium, if any, and interest, but such money need not be segregated
from other funds except to the extent required by law.
The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Government Obligations deposited
pursuant to Section 4.04 or the principal and interest received in respect
thereof other than any such tax, fee or other charge which by law is imposed,
assessed or for the account of the Holders of the Defeased Securities.
Anything in this Article Four to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon Company Request any United
States dollars or U.S. Government Obligations held by it as provided in Section
4.04 which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, are in excess of the amount thereof which would then be required to be
deposited to effect defeasance or covenant defeasance.
Reinstatement    
If the Trustee or Paying Agent is unable to apply any United States dollars or
U.S. Government Obligations in accordance with Section 4.02 or 4.03, as the case
may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Company’s obligations under this Indenture and the Securities and any
Guarantor’s, if any, obligations under any Guarantee shall be revived and
reinstated, with present and prospective effect, as though no deposit had
occurred pursuant to Section 4.02 or 4.03, as the case may be, until such time
as the Trustee or Paying Agent is permitted to apply all such United States
dollars or U.S. Government Obligations in accordance with Section 4.02 or 4.03,
as the case may be; provided, however, that if the Company makes any payment to
the Trustee or Paying Agent of principal of, premium, if any, or interest on any
Security following the reinstatement of its obligations, the Trustee or Paying
Agent shall promptly pay any such amount to the Holders of the Securities and
the Company shall be subrogated to the rights of the Holders of such Securities
to receive such payment from the United States dollars and U.S. Government
Obligations held by the Trustee or Paying Agent.
ARTICLE 5    

REMEDIES

Events of Default    
“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):
there shall be a default in the payment of any interest on any Security when it
becomes due and payable, and such default shall continue for a period of 30
days;
there shall be a default in the payment of the principal of (or premium, if any,
on) any Security at its Maturity (upon acceleration, optional or mandatory
redemption, if any, required repurchase or otherwise);
(i) there shall be a default in the performance, or breach, of any covenant or
agreement of the Company or any Guarantor, if any, under this Indenture, any
Collateral Document or any Guarantee, if any, (other than a default in the
performance, or breach, of a covenant or agreement which is specifically dealt
with in clause (a), (b) or in clause (ii), (iii) or (iv) of this clause (c)) and
such default or breach shall continue for a period of 30 days after written
notice has been given, by certified mail, (1) to the Company by the Trustee or
(2) to the Company and the Trustee by the holders of at least 25% in aggregate
principal amount of the Outstanding Securities; (ii) there shall be a default in
the performance or breach of Article Eight herein; (iii) the Company shall have
failed to make or consummate an Offer in accordance with the provisions of
Section 10.12 herein; or (iv) the Company shall have failed to make or
consummate a Change of Control Offer in accordance with the provisions of
Section 10.15 herein;
one or more defaults shall have occurred under any of the agreements, indentures
or instruments under which the Company, any Guarantor, if any, or any Restricted
Subsidiary then has outstanding Indebtedness in excess of $10.0 million,
individually or in the aggregate, and either (i) such default results from the
failure to pay such Indebtedness at its stated final Maturity or (ii) such
default or defaults have resulted in the acceleration of the Maturity of such
Indebtedness;
any Guarantee, if any, or Collateral Document shall for any reason (other than
due to the acts or omissions of the Trustee or any Holder) cease to be, or shall
for any reason be asserted in writing by any Guarantor or the Company not to be,
in full force and effect and enforceable in accordance with its terms, except to
the extent contemplated by this Indenture, the applicable Collateral Document or
and any such Guarantee;
one or more judgments, orders or decrees of any court or regulatory or
administrative agency for the payment of money in excess of $10.0 million,
either individually or in the aggregate (to the extent not covered by insurance
as to which the insurer has been notified of the potential claim and does not
dispute or decline such coverage), shall be rendered against the Company, any
Guarantor or any Restricted Subsidiary or any of their respective properties and
shall not be discharged or fully bonded and there shall have been a period of 60
consecutive days during which a stay of enforcement of such judgment or order,
by reason of an appeal or otherwise, shall not be in effect and the Company is
not making payments or complying with its obligations entered into in connection
with such judgment, order or decree;
any holder or holders of at least $10.0 million in aggregate principal amount of
Indebtedness of the Company, any Guarantor, if any, or any Restricted Subsidiary
after and during the continuance of a default under such Indebtedness shall
notify the Trustee of the sale or disposition of any assets of the Company, any
Guarantor, if any, or any Restricted Subsidiary that have been pledged to or for
the benefit of such holder or holders to secure such Indebtedness or shall
commence proceedings, or take any action (including by way of set-off), to
retain in satisfaction of such Indebtedness or to collect on, seize, dispose of
or apply in satisfaction of Indebtedness, assets of the Company, any Guarantor,
if any, or any Restricted Subsidiary (including funds on deposit or held
pursuant to lock-box and other similar arrangements; provided, that any such
holder or holders maintaining or activating full dominion and control over any
bank accounts of the Company, any Guarantor, if any, or any Restricted
Subsidiary, including “sweeping” cash from such bank accounts to repay such
Indebtedness in accordance with customary cash management or blocked account
agreements, shall not in and of itself constitute an Event of Default under this
clause (g));
there shall have been the entry by a court of competent jurisdiction of (i) a
decree or order for relief in respect of the Company, any Guarantor, if any, or
any Significant Subsidiary in an involuntary case or proceeding under any
applicable Bankruptcy Law or (ii) a decree or order adjudging the Company, any
Guarantor, if any, or any Significant Subsidiary bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company, any Guarantor, if any, or any Significant Subsidiary under any
applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Company, any Guarantor, if any, or any Significant Subsidiary or of any
substantial part of the properties of the Company, the Guarantors and the
Company’s Restricted Subsidiaries taken as a whole, or ordering the winding up
or liquidation of their affairs, and any such decree or order for relief shall
continue to be in effect, or any such other decree or order shall be unstayed
and in effect, for a period of 60 consecutive days; or
(A) the Company, any Guarantor, if any, or any Significant Subsidiary commences
a voluntary case or proceeding under any applicable Bankruptcy Law or any other
case or proceeding to be adjudicated bankrupt or insolvent, (B) the Company, any
Guarantor, if any, or any Significant Subsidiary consents to the entry of a
decree or order for relief in respect of the Company, such Guarantor, if any, or
such Significant Subsidiary in an involuntary case or proceeding under any
applicable Bankruptcy Law or to the commencement of any bankruptcy or insolvency
case or proceeding against it, (C) the Company, any Guarantor or any Significant
Subsidiary files a petition or answer or consent seeking reorganization or
relief under any applicable federal or state law, (D) the Company, any Guarantor
or any Significant Subsidiary (1) consents to the filing of such petition or the
appointment of, or taking possession by, a custodian, receiver, liquidator,
assignee, trustee, sequestrator or similar official of the Company, such
Guarantor or such Significant Subsidiary or of any substantial part of their
respective properties, (2) makes an assignment for the benefit of creditors or
(3) admits in writing its inability to pay its debts generally as they become
due or (E) the Company, any Guarantor or any Significant Subsidiary takes any
corporate action in furtherance of any such actions in this clause (i).
Acceleration of Maturity; Rescission and Annulment    
If an Event of Default (other than an Event of Default specified in Sections
5.01(h) and (i) herein with respect to the Company or a Guarantor) shall occur
and be continuing with respect to this Indenture, the Trustee or the Holders of
not less than 25% in aggregate principal amount of the Securities then
Outstanding may, and the Trustee at the request of such Holders shall, declare
all unpaid principal of, premium, if any, and accrued interest on all Securities
to be due and payable immediately, by a notice in writing to the Company (and to
the Trustee if given by the Holders of the Securities) and upon any such
declaration, such principal, premium, if any, and interest shall become due and
payable immediately. If an Event of Default specified in clause (h) or (i) of
Section 5.01 with respect to the Company or a Guarantor, if any, occurs and is
continuing, then all the Securities shall ipso facto become and be due and
payable immediately in an amount equal to the principal amount of the
Securities, together with accrued and unpaid interest, if any, to the date the
Securities become due and payable, without any declaration or other act on the
part of the Trustee or any Holder. Thereupon, the Trustee may, at its
discretion, proceed to protect and enforce the rights of the Holders of the
Securities by appropriate judicial proceedings.
After a declaration of acceleration with respect to the Securities, but before a
judgment or decree for payment of the money due has been obtained by the Trustee
as hereinafter in this Article Five provided, the Holders of a majority in
aggregate principal amount of Securities Outstanding by written notice to the
Company and the Trustee, may rescind and annul such declaration and its
consequences if:
the Company has paid or deposited with the Trustee a sum sufficient to pay (1)
all sums paid or advanced by the Trustee under this Indenture and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, (2) all overdue interest on all Outstanding Securities, (3) the
principal of, and premium, if any, on any Outstanding Securities which have
become due otherwise than by such declaration of acceleration and interest
thereon at the rate borne by the Securities and (4) to the extent that payment
of such interest is lawful, interest upon overdue interest at the rate borne by
the Securities;
the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction; and
all Events of Default, other than the non-payment of principal of, premium, if
any, and interest on the Securities which have become due solely by such
declaration of acceleration, have been cured or waived as provided in Section
5.13.
No such rescission shall affect any subsequent Default or impair any right
consequent thereon.
Collection of Indebtedness and Suits for Enforcement by Trustee    
The Company and each Guarantor, if any, covenant that if
default is made in the payment of any interest on any Security when such
interest becomes due and payable and such default continues for a period of 30
days, or
default is made in the payment of the principal of or premium, if any, on any
Security at the Stated Maturity thereof or otherwise,
then the Company and such Guarantor, if any, will, upon demand of the Trustee,
pay to it, for the benefit of the Holders of such Securities, the whole amount
then due and payable on such Securities for principal and premium, if any, and
interest, with interest upon the overdue principal and premium, if any, and, to
the extent that payment of such interest shall be legally enforceable, upon
overdue installments of interest, at the rate borne by the Securities; and, in
addition thereto, such further amount as shall be sufficient to cover the
reasonable costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.
If the Company or any Guarantor, if any, as the case may be, fails to pay such
amounts forthwith upon such demand, the Trustee, in its own name and as trustee
of an express trust, may institute a judicial proceeding for the collection of
the sums so due and unpaid and may prosecute such proceeding to judgment or
final decree, and may enforce the same against the Company or any Guarantor or
any other obligor upon the Securities and collect the moneys adjudged or decreed
to be payable in the manner provided by law out of the property of the Company
any Guarantor or any other obligor upon the Securities, wherever situated.
If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders under this Indenture or any Guarantee, if any, by such appropriate
private or judicial proceedings as the Trustee shall deem most effectual to
protect and enforce such rights, including seeking recourse against any
Guarantor pursuant to the terms of any Guarantee, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein or therein, or to enforce any other proper
remedy, including, without limitation, seeking recourse against any Guarantor
pursuant to the terms of a Guarantee, or to enforce any other proper remedy,
subject however to Section 5.12. No recovery of any such judgment upon any
property of the Company or any Guarantor shall affect or impair any rights,
powers or remedies of the Trustee or the Holders.
Section 5.01    Trustee May File Proofs of Claim    
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or any other obligor, including any
Guarantor, if any, upon the Securities or the property of the Company or of such
other obligor or their creditors, the Trustee (irrespective of whether the
principal of the Securities shall then be due and payable as therein expressed
or by declaration or otherwise and irrespective of whether the Trustee shall
have made any demand on the Company for the payment of overdue principal or
interest) shall be entitled and empowered, by intervention in such proceeding or
otherwise,
to file and prove a claim for the whole amount of principal, and premium, if
any, and interest owing and unpaid in respect of the Securities and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding, and
to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay the
Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 6.07.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.
The Trustee shall be entitled to participate as a member of any official
committee of creditors in the matters it deems advisable.
Section 5.02    Trustee May Enforce Claims without Possession of Securities    
All rights of action and claims under this Indenture, the Securities or the
Guarantees, if any, may be prosecuted and enforced by the Trustee without the
possession of any of the Securities or the production thereof in any proceeding
relating thereto, and any such proceeding instituted by the Trustee shall be
brought in its own name and as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the Holders of the Securities in respect of which
such judgment has been recovered.
Application of Money Collected    
Any money collected by the Trustee pursuant to this Article Five or otherwise on
behalf of the Holders or the Trustee pursuant to this Article Five or through
any proceeding or any arrangement or restructuring in anticipation or in lieu of
any proceeding contemplated by this Article Five shall be applied, subject to
applicable law, in the following order, at the date or dates fixed by the
Trustee and, in case of the distribution of such money on account of principal,
premium, if any, or interest, upon presentation of the Securities and the
notation thereon of the payment if only partially paid and upon surrender
thereof if fully paid:
FIRST: To the payment of all amounts due the Trustee under Section 6.07;
SECOND: To the payment of the amounts then due and unpaid upon the Securities
for principal, premium, if any, and interest, in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on such
Securities for principal, premium, if any, and interest; and
THIRD: The balance to the Company, or as a court of competent jurisdiction may
direct in a final non-appealable order, provided that all sums due and owing to
the Holders and the Trustee have been paid in full as required by this
Indenture.
Limitation on Suits    
No Holder of any Securities shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture or the Securities, or for
the appointment of a receiver or trustee, or for any other remedy hereunder,
unless
such Holder has previously given written notice to the Trustee of a continuing
Event of Default;
the Holders of not less than 25% in aggregate principal amount of the
Outstanding Securities shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
trustee hereunder;
such Holder or Holders have offered to the Trustee security and indemnity
satisfactory to the Trustee against the costs, expenses and liabilities to be
incurred in compliance with such request;
the Trustee for 60 days after its receipt of such notice, request and offer (and
if requested, provision) of indemnity has failed to institute any such
proceeding; and
no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of a majority in aggregate
principal amount of the Outstanding Securities;
it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture, any Security or any Guarantee, if any, to affect, disturb or
prejudice the rights of any other Holders, or to obtain or to seek to obtain
priority or preference over any other Holders or to enforce any right under this
Indenture, any Security or any Guarantee, except in the manner provided in this
Indenture and for the equal and ratable benefit of all the Holders.
Unconditional Right of Holders to Receive Principal, Premium and Interest    
Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right based on the terms stated herein, which is
absolute and unconditional, to receive payment of the principal of, premium, if
any, and (subject to Section 3.09) interest on such Security on the respective
Stated Maturities expressed in such Security (or, in the case of redemption or
repurchase, on the Redemption Date or the repurchase date) and to institute suit
for the enforcement of any such payment, and such rights shall not be impaired
without the consent of such Holder.
Restoration of Rights and Remedies    
If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture or any Guarantee and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case the Company, any
Guarantor, any other obligor on the Securities, the Trustee and the Holders
shall, subject to any determination in such proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding had been instituted.
Rights and Remedies Cumulative    
No right or remedy herein conferred upon or reserved to the Trustee or to the
Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
Delay or Omission Not Waiver    
No delay or omission of the Trustee or of any Holder of any Security to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article Five or by
law to the Trustee or to the Holders may be exercised from time to time, and as
often as may be deemed expedient, by the Trustee or by the Holders, as the case
may be.
Control by Holders    
The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities shall have the right to direct the time, method and place
of conducting any proceeding for exercising any remedy available to the Trustee,
or exercising any trust or power conferred on the Trustee, provided that
such direction shall not be in conflict with any rule of law or with this
Indenture (including, without limitation, Section 5.07) or any Guarantee, expose
the Trustee to personal liability or expense, or be unduly prejudicial to
Holders not joining therein;
the Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction; and
prior to taking any such action hereunder, the Trustee shall be entitled to
indemnification satisfactory to it against all fees, losses, liabilities and
expenses (including attorney’s fees and expenses) caused by or that might be
caused by taking or not taking such action.
Waiver of Past Defaults    
The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities may on behalf of the Holders of all Outstanding
Securities waive any past Default hereunder and its consequences, except a
Default
(a) in the payment of the principal of, premium, if any, or interest on any
Security (which may only be waived with the consent of each Holder of Securities
affected); or
(b) in respect of a covenant or a provision hereof which under this Indenture
cannot be modified or amended without the consent of the Holder of each Security
Outstanding affected by such modification or amendment.
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon.
Undertaking for Costs    
All parties to this Indenture agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken,
suffered or omitted by it as Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant, but the
provisions of this Section 5.14 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in principal amount of the Outstanding Securities,
or to any suit instituted by any Holder for the enforcement of the payment of
the principal of, premium, if any, or interest on, any Security on or after the
respective Stated Maturities expressed in such Security (or, in the case of
redemption, on or after the Redemption Date).
Waiver of Stay, Extension or Usury Laws    
Each of the Company and the Guarantors, if any, covenants (to the extent that it
may lawfully do so) that it will not at any time insist upon, or plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury or other law wherever enacted, now or at any time
hereafter in force, which would prohibit or forgive the Company or any Guarantor
from paying all or any portion of the principal of, premium, if any, or interest
on the Securities contemplated herein or in the Securities or which may affect
the covenants or the performance of this Indenture; and each of the Company and
the Guarantors, if any (to the extent that it may lawfully do so), hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.
Remedies Subject to Applicable Law    
All rights, remedies and powers provided by this Article Five may be exercised
only to the extent that the exercise thereof does not violate any applicable
provision of law in the premises, and all the provisions of this Indenture are
intended to be subject to all applicable mandatory provisions of law which may
be controlling in the premises and to be limited to the extent necessary so that
they will not render this Indenture invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law.
ARTICLE 6    

THE TRUSTEE

Duties of Trustee    
if a Default or an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture and
use the same degree of care and skill in its exercise thereof as a prudent
person would exercise or use under the circumstances in the conduct of such
person’s own affairs;
except during the continuance of a Default or an Event of Default:
the Trustee need perform only those duties as are specifically set forth in this
Indenture and no covenants or obligations shall be implied in this Indenture
that are adverse to the Trustee; and
in the absence of bad faith or willful misconduct on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates, opinions or orders furnished to
the Trustee and conforming to the requirements of this Indenture or the
Securities. However, the Trustee shall examine the certificates, opinions or
orders to determine whether or not they conform to the requirements of this
Indenture or the Securities, as the case may be (but need not confirm or
investigate the accuracy of the mathematical calculations or other facts stated
therein);
the Trustee may not be relieved from liability for its own negligent action, its
own negligent failure to act, or its own willful misconduct, except that:
this Subsection (c) does not limit the effect of Subsection (b) of this Section
6.01;
the Trustee shall not be liable for any error of judgment made in good faith by
a Responsible Officer of the Trustee, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
the Trustee shall not be liable with respect to any action it takes or omits to
take in good faith, in accordance with a direction of the Holders of a majority
in principal amount of Outstanding Securities relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power confirmed upon the Trustee under this Indenture;
no provision of this Indenture or the Securities shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it;
whether or not therein expressly so provided, every provision of this Indenture
that in any way relates to the Trustee is subject to Subsections (a), (b), (c)
and (d) of this Section 6.01;
the Trustee shall not be liable for interest on any money or assets received by
it except as the Trustee may agree with the Company. Assets held in trust by the
Trustee need not be segregated from other assets except to the extent required
by law; and
every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of the Trust Indenture Act.
Notice of Defaults    
Within 30 days after a Responsible Officer of the Trustee receives notice of the
occurrence of any Default, the Trustee shall transmit by mail to all Holders, as
their names and addresses appear in the Security Register, notice of such
Default hereunder known to the Trustee, unless such Default shall have been
cured or waived; provided, however, that, except in the case of a Default in the
payment of the principal of, premium, if any, or interest on any Security, the
Trustee shall be protected in withholding such notice if and so long as a trust
committee of Responsible Officers of the Trustee in good faith determines that
the withholding of such notice is in the interest of the Holders.
Certain Rights of Trustee    
Subject to the provisions of Section 6.01 hereof:
the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon receipt by it of any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of Indebtedness or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties. The Trustee shall receive and retain financial
reports and statements of the Company as provided herein, but shall have no duty
to review or analyze such reports or statements to determine compliance with
covenants or other obligations of the Company;
any request or direction of the Company mentioned herein shall be sufficiently
evidenced by a Company Request or Company Order and any resolution of the Board
of Directors may be sufficiently evidenced by a Board Resolution;
the Trustee may consult with counsel of its selection and any advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon in accordance with such advice or Opinion
of Counsel;
the Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture at the request or direction of any of the Holders
pursuant to this Indenture, unless such Holders shall have offered to the
Trustee security or indemnity satisfactory to the Trustee against the costs,
expenses and liabilities (including the reasonable fees and expenses of its
agents and counsel) which might be incurred therein or thereby in compliance
with such request or direction;
the Trustee shall not be liable for any action taken or omitted by it in good
faith and believed by it to be authorized or within the discretion, rights or
powers conferred upon it by this Indenture other than any liabilities arising
out of the negligence or willful misconduct of the Trustee;
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, approval, appraisal, bond,
debenture, note, coupon, security or other paper or document unless requested in
writing to do so by the Holders of not less than a majority in aggregate
principal amount of the Securities then Outstanding; provided, the Trustee in
its discretion may make such further inquiry or investigation into such facts or
matters as it may deem fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole reasonable cost of the Company and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation;
the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;
the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by the Trustee in each of its capacities
hereunder and each agent, custodian and other Person employed to act hereunder;
the Trustee may request that the Company deliver a certificate setting forth the
names of individuals and/or titles of officers authorized at such time to take
specified actions pursuant to this Indenture, which certificate may be signed by
any individual authorized to sign an Officers’ Certificate, including any
individual specified as so authorized in any such certificate previously
delivered and not superseded;
in no event shall the Trustee be responsible or liable for special, indirect, or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss or profit) irrespective of whether the Trustee has been advised of the
likelihood of such loss or damage and regardless of the form of action;
the Trustee shall not be required to give any bond or surety in respect of the
execution of the trusts and powers under this Indenture;
the Trustee shall not be responsible or liable for any failure or delay in the
performance of its obligations under this Indenture arising out of or caused
directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotages; epidemics; riots;
interruptions; loss or malfunction of utilities, computer (hardware or software)
or communication services; accidents; labor disputes; acts of civil or military
authorities and governmental action;
The permissive rights of the Trustee to do things enumerated in this Indenture
shall not be construed as duties;
whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate;
the Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture;
the Trustee shall not be deemed to have knowledge of any fact or matter unless
such fact or matter is actually known to a Responsible Officer of the Trustee;
and
the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in its capacities as
Paying Agent and Securities Registrar hereunder.


Trustee Not Responsible for Recitals, Dispositions of Securities or Application
of Proceeds Thereof    
The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company
and the Guarantors, if any, and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Indenture or of the Securities. The Trustee shall not be
accountable for the use or application by the Company of Securities or the
proceeds thereof.
Section 6.01    Trustee and Agents May Hold Securities; Collections; etc    
Subject to the proviso in Section 6.08, the Trustee, any Paying Agent, Security
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities, with the same rights it
would have if it were not the Trustee, Paying Agent, Security Registrar or such
other agent and may otherwise deal with the Company and receive, collect, hold
and retain collections from the Company with the same rights it would have if it
were not the Trustee, Paying Agent, Security Registrar or such other agent.
Money Held in Trust    
All moneys received by the Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated from other funds except to the extent required by
mandatory provisions of law. Except for funds or securities deposited with the
Trustee pursuant to Article Four, the Trustee shall be required to invest all
moneys received by the Trustee, until used or applied as herein provided, in
Temporary Cash Investments in accordance with the written directions of the
Company (which may be a standing order). In the event of a loss on the sale of
such investments (after giving effect to any interest or other income thereon
except to the extent theretofore paid to the Company), the Trustee shall have no
responsibility in respect of such loss except that the Trustee shall notify the
Company (at the reasonable expense of the Company) of the amount of such loss
and the Company shall promptly pay such amount to the Trustee to be credited as
part of the moneys originally invested. To the extent the Company does not
provide the written directions described this Section 6.06, such monies held in
trust shall remain uninvested.
Compensation and Indemnification of Trustee and Its Prior Claim    
The Company covenants and agrees to pay to the Trustee from time to time, and
the Trustee shall be entitled to, reasonable compensation for all services
rendered by it hereunder and under the Securities (which compensation shall not
be limited by any provision of law in regard to the compensation of a trustee of
an express trust) and the Company covenants and agrees to pay or reimburse the
Trustee and each predecessor Trustee upon its request for all reasonable
expenses, disbursements and advances incurred or made by or on behalf of the
Trustee in accordance with any of the provisions of this Indenture (including
the reasonable compensation and the expenses and disbursements of its counsel
and of all agents and other persons not regularly in its employ) except any such
expense, disbursement or advance as may be determined to have been caused by its
own negligence or willful misconduct.
The Company also covenants and agrees to indemnify the Trustee and each
predecessor Trustee and each of their respective officers, employees, directors
and agents for, and to hold them harmless against, any claim, loss, liability,
tax, assessment or other governmental charge (other than taxes applicable to the
Trustee’s compensation hereunder) or expense incurred without negligence or
willful misconduct on its part, arising out of or in connection with the
acceptance or administration of this Indenture or the trusts hereunder and its
duties hereunder, including enforcement of this Section 6.07 and also including
any liability which the Trustee may incur as a result of failure to withhold,
pay or report any tax, assessment or other governmental charge, and the costs
and expenses of defending itself against or investigating any claim or liability
in connection with the exercise or performance of any of its powers or duties
hereunder (including the reasonable fees and expenses of their agents and
counsel). The obligations of the Company under this Section 6.07 to compensate
and indemnify the Trustee and each predecessor Trustee and to pay or reimburse
the Trustee and each predecessor Trustee for reasonable expenses, disbursements
and advances shall constitute an additional obligation hereunder and shall
survive the satisfaction and discharge of this Indenture and the resignation or
removal of the Trustee and each predecessor Trustee.
The Trustee shall notify the Company promptly of any claim for which it may seek
indemnity of which it has received written notice. Failure by the Trustee to so
notify the Company shall not relieve the Company of its obligations hereunder.
The Company shall defend the claim, with counsel reasonably satisfactory to the
Trustee, and the Trustee shall provide reasonable cooperation at the Company’s
expense in the defense; provided that if the defendants in any such claim
include both the Company and the Trustee and the Trustee shall have concluded
that there may be legal defenses available to it which are different from or
additional to those available to the Company, or the Trustee has concluded that
there may be any other actual or potential conflicting interests between the
Company and the Trustee, the Trustee shall have the right to select separate
counsel and the Company shall be required to pay the reasonable fees and
expenses of such separate counsel. Any settlement which affects the Trustee may
not be entered into without the written consent of the Trustee, unless the
Trustee is given a full and unconditional release from liability with respect to
the claims covered thereby and such settlement does not include a statement or
admission of fault, culpability or failure to act by or on behalf of the
Trustee.
As security for the performance of the obligations of the Company under this
Section, the Trustee shall have a lien prior to the Securities upon all property
and funds held or collected by the Trustee as such, except funds held in trust
for the payment of principal of (or premium, if any) or interest, if any, on
particular Securities.
When the Trustee incurs expenses or renders services in connection with an Event
of Default, the expenses (including the reasonable charges and expenses of its
counsel) and the compensation for the services are intended to constitute
expenses of administration under any applicable Federal or state bankruptcy,
insolvency or other similar law.
The provisions of this Section 6.07 shall survive the resignation or removal of
the Trustee and the satisfaction, termination or discharge of this Indenture.
Conflicting Interests    
The Trustee, any Paying Agent, any Security Registrar or any other agent of the
Company or of the Trustee, in its individual or any other capacity, may become
the owner or pledgee of the Securities and may otherwise deal with the Company
with the same rights it would have if it were not the Trustee, Paying Agent,
Security Registrar or such other agent; provided, however, that, if it acquires
any conflicting interest, it must eliminate such conflict within 90 days, or
resign.
Trustee Eligibility    
There shall at all times be a Trustee hereunder which shall be eligible to act
as trustee under Trust Indenture Act Section 310(a) and which shall have a
combined capital and surplus of at least $50,000,000, to the extent there is an
institution eligible and willing to serve. If the Trustee does not have a
Corporate Trust Office in The City of New York, the Trustee may appoint an agent
in The City of New York reasonably acceptable to the Company to conduct any
activities which the Trustee may be required under this Indenture to conduct in
The City of New York. If such Trustee publishes reports of condition at least
annually, pursuant to law or to the requirements of federal, state, territorial
or District of Columbia supervising or examining authority, then for the
purposes of this Section 6.09, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section
6.09, the Trustee shall resign immediately in the manner and with the effect
hereinafter specified in this Article Six.
Resignation and Removal; Appointment of Successor Trustee    
No resignation or removal of the Trustee and no appointment of a successor
trustee pursuant to this Article Six shall become effective until the acceptance
of appointment by the successor trustee under Section 6.11.
The Trustee, or any trustee or trustees hereafter appointed, may at any time
resign by giving written notice thereof to the Company no later than 30 Business
Days prior to the proposed date of resignation. Upon receiving such notice of
resignation, the Company shall promptly appoint a successor trustee by written
instrument executed by authority of the Board of Directors of the Company, a
copy of which shall be delivered to the resigning Trustee and a copy to the
successor trustee. If an instrument of acceptance by a successor trustee shall
not have been delivered to the Trustee within 30 days after the giving of such
notice of resignation, the resigning Trustee may, or any Holder who has been a
bona fide Holder of a Security for at least six months may, on behalf of himself
and all others similarly situated, petition any court of competent jurisdiction
for the appointment of a successor trustee. Such court may thereupon, after such
notice, if any, as it may deem proper, appoint and prescribe a successor
trustee.
The Trustee may be removed at any time for any cause or for no cause by an Act
of the Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities, delivered to the Trustee and to the Company.
If at any time:
the Trustee shall fail to comply with the provisions of Section 6.08 hereof
after written request therefor by the Company or by any Holder who has been a
bona fide Holder of a Security for at least six months,
the Trustee shall cease to be eligible under Section 6.09 and shall fail to
resign after written request therefor by the Company or by any Holder who has
been a bona fide Holder of a Security for at least six months, or
the Trustee shall become incapable of acting or shall be adjudged a bankrupt or
insolvent, or a receiver of the Trustee or of its property shall be appointed or
any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,
then, in any case, (i) the Company by a Board Resolution may remove the Trustee,
or (ii) subject to Section 5.14, the Holder of any Security who has been a bona
fide Holder of a Security for at least six months may, on behalf of himself and
all others similarly situated, petition any court of competent jurisdiction for
the removal of the Trustee and the appointment of a successor trustee. Such
court may thereupon, after such notice, if any, as it may deem proper and
prescribe, remove the Trustee and appoint a successor trustee.
If the Trustee shall resign, be removed or become incapable of acting, or if a
vacancy shall occur in the office of Trustee for any cause, the Company, by a
Board Resolution, shall promptly appoint a successor trustee and shall comply
with the applicable requirements of Section 6.11. If, within 60 days after such
resignation, removal or incapability, or the occurrence of such vacancy, the
Company has not appointed a successor Trustee, a successor trustee shall be
appointed by the Act of the Holders of a majority in principal amount of the
Outstanding Securities delivered to the Company and the retiring Trustee. Such
successor trustee so appointed shall forthwith upon its acceptance of such
appointment become the successor trustee and supersede the successor trustee
appointed by the Company. If no successor trustee shall have been so appointed
by the Company or the Holders of the Securities and accepted appointment in the
manner hereinafter provided, the Trustee or the Holder of any Security who has
been a bona fide Holder for at least six months may, subject to Section 5.14, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor trustee.
The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor trustee by mailing written notice of
such event by first-class mail, postage prepaid, to the Holders of Securities as
their names and addresses appear in the Security Register. Each notice shall
include the name of the successor trustee and the address of its Corporate Trust
Office or agent hereunder.
Acceptance of Appointment by Successor    
Every successor trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee as if originally named as Trustee hereunder; but,
nevertheless, on the written request of the Company or the successor trustee,
upon payment of its charges pursuant to Section 6.07 then unpaid, such retiring
Trustee shall pay over to the successor trustee all moneys at the time held by
it hereunder and shall execute and deliver an instrument transferring to such
successor trustee all such rights, powers, duties and obligations. Upon request
of any such successor trustee, the Company shall execute any and all instruments
for more fully and certainly vesting in and confirming to such successor trustee
all such rights and powers.
No successor trustee with respect to the Securities shall accept appointment as
provided in this Section 6.11 unless at the time of such acceptance such
successor trustee shall be eligible to act as trustee under the provisions of
Trust Indenture Act Section 310(a) and this Article Six and shall have a
combined capital and surplus of at least $50,000,000 and have a Corporate Trust
Office or an agent selected in accordance with Section 6.09.
Upon acceptance of appointment by any successor trustee as provided in this
Section 6.11, the Company shall give notice thereof to the Holders of the
Securities, by mailing such notice to such Holders at their addresses as they
shall appear on the Security Register. If the acceptance of appointment is
substantially contemporaneous with the appointment, then the notice called for
by the preceding sentence may be combined with the notice called for by Section
6.10. If the Company fails to give such notice within 10 days after acceptance
of appointment by the successor trustee, the successor trustee shall cause such
notice to be given at the expense of the Company.
Merger, Conversion, Consolidation or Succession to Business    
Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee (including the trust created by this Indenture) shall be the successor
of the Trustee hereunder, provided that such corporation shall be eligible under
Trust Indenture Act Section 310(a) and this Article Six and shall have a
combined capital and surplus of at least $50,000,000 and have a Corporate Trust
Office or an agent selected in accordance with Section 6.09, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.
In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any of the Securities shall have been authenticated
but not delivered, any such successor to the Trustee may adopt the certificate
of authentication of any predecessor Trustee and deliver such Securities so
authenticated; and, in case at that time any of the Securities shall not have
been authenticated, any successor to the Trustee may authenticate such
Securities either in the name of any predecessor hereunder or in the name of the
successor trustee; and in all such cases such certificate shall have the full
force which it is anywhere in the Securities or in this Indenture provided that
the certificate of the Trustee shall have; provided that the right to adopt the
certificate of authentication of any predecessor Trustee or to authenticate
Securities in the name of any predecessor Trustee shall apply only to its
successor or successors by merger, conversion or consolidation.
Preferential Collection of Claims Against Company    
If and when the Trustee shall be or become a creditor of the Company (or other
obligor under the Securities), the Trustee shall be subject to the provisions of
the Trust Indenture Act regarding the collection of claims against the Company
(or any such other obligor). A Trustee who has resigned or been removed shall be
subject to Trust Indenture Act Section 311(a) to the extent indicated therein.
ARTICLE 7    

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND THE COMPANY

Company to Furnish Trustee Names and Addresses of Holders    
The Company will furnish or cause to be furnished to the Trustee
semi-annually, not more than 10 days after each Regular Record Date, a list, in
such form as the Trustee may reasonably require, of the names and addresses of
the Holders as of such Regular Record Date; and
at such other times as the Trustee may reasonably request in writing, within 30
days after receipt by the Company of any such request, a list of similar form
and content to that in subsection (a) hereof as of a date not more than 15 days
prior to the time such list is furnished;
provided, however, that if and so long as the Trustee shall be the Security
Registrar, no such list need be furnished. The Trustee shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of all Holders and shall otherwise comply with Trust
Indenture Act Section 312(a).
Disclosure of Names and Addresses of Holders    
Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the
Securities, and the Trustee shall comply with Trust Indenture Act Section
312(b). The Company, the Trustee, the Security Registrar and any other Person
shall have the protection of Trust Indenture Act Section 312(c). Further, every
Holder of Securities, by receiving and holding the same, agrees with the Company
and the Trustee that none of the Company nor the Trustee or any agent of either
of them shall be held accountable by reason of the disclosure of any information
as to the names and addresses of the Holders in accordance with Trust Indenture
Act Section 312, regardless of the source from which such information was
derived, and that the Trustee shall not be held accountable by reason of mailing
any material pursuant to a request made under Trust Indenture Act Section 312.
Reports by Company and Guarantors    
The Company and each Guarantor (to the extent such Guarantor is not a Subsidiary
of the Company whose results are included in the consolidated results of the
Company filed with the Commission), if any, as the case may be, shall:
file with the Trustee, within 15 days after the Company or any Guarantor, as the
case may be, is required to file the same with the Commission (giving effect to
any grace period provided under Rule 12b-25 under the Exchange Act), copies of
the annual reports and of the information, documents and other reports (or
copies of such portions of any of the foregoing as the Commission may from time
to time by rules and regulations prescribe) which the Company or any Guarantor
may be required to file with the Commission pursuant to Section 13 or Section
15(d) of the Exchange Act; or, if the Company or any Guarantor, as the case may
be, is not required to file information, documents or reports pursuant to either
of said Sections, then it shall deliver to the Trustee:
within 90 days after the end of each fiscal year, annual consolidated reports of
the Company or such Guarantor and its Subsidiaries containing substantially all
of the information that would have been required to be contained (pursuant to
applicable rules and regulations in effect on the Issue Date) in an Annual
Report on Form 10-K under the Exchange Act if the Company or such Guarantor had
been a reporting company under the Exchange Act;
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year, quarterly consolidated reports of the Company or such Guarantor and
its Subsidiaries containing substantially all of the information that would have
been required to be contained (pursuant to applicable rules and regulations in
effect on the Issue Date) in a Quarterly Report on Form 10-Q under the Exchange
Act if the Company or such Guarantor had been a reporting company under the
Exchange Act; and
within 5 Business Days after the occurrence of each event that would have been
required to be reported (pursuant to the applicable rules and regulations in
effect on the Issue Date) in a Current Report on Form 8-K under the Exchange Act
if the Company or such Guarantor had been a reporting company under the Exchange
Act, current reports containing substantially all of the information that would
have been required to be contained (pursuant to applicable rules and regulations
in effect on the Issue Date) in a Current Report on Form 8-K under the Exchange
Act if the Company or such Guarantor had been a reporting company under the
Exchange Act; provided, however, that no such current report will be required to
be furnished if the Company determines in its good faith judgment that such
event is not material to holders or the business, assets, operations, financial
positions or prospects of the Company and its Restricted Subsidiaries, taken as
a whole.
file with the Trustee and the Commission, in accordance with the rules and
regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance by the Company or
any Guarantor, as the case may be, with the conditions and covenants of this
Indenture as are required from time to time by such rules and regulations; and
within 15 days after the filing thereof with the Trustee, transmit to all
Holders in the manner and to the extent provided in Trust Indenture Act Section
313(c), such summaries of any information, documents and reports required to be
filed by the Company or any Guarantor, as the case may be, pursuant to Section
10.18 hereunder and subsections (a) and(b) of this Section 7.03 as are required
by rules and regulations prescribed from time to time by the Commission.
Any such document or report that the Company files with the SEC via the
Commission’s EDGAR system shall be deemed to be filed with the Trustee and
mailed to all Holders for purposes of this Section 7.03 at the time such
documents are filed via the EDGAR system. Delivery of any such reports,
information and documents to the Trustee is for informational purposes only and
the Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained therein
including the Company’s compliance with any of its covenants hereunder (as to
which the Trustee is entitled to rely conclusively on an Officers’ Certificate).
The Trustee is under no duty to examine such reports, information or documents
to ensure compliance with the provisions of this Indenture or to ascertain the
correctness of the information or statements contained therein. The Trustee is
entitled to assume such compliance and correctness unless a Responsible Officer
of the Trustee is informed otherwise.
ARTICLE 8    

CONSOLIDATION, MERGER, SALE OF ASSETS

Section 8.01    Company and Guarantors, if Any, May Consolidate, etc., Only on
Certain Terms    
The Company will not, in a single transaction or through a series of related
transactions, consolidate with or merge with or into any other Person or sell,
assign, convey, transfer (it being understand and agreed that a transfer for all
purposes of this Section 8.01 will not include the grant of a security interest
or other Lien), lease or otherwise dispose of all or substantially all of its
properties and assets to any Person or group of Persons, or permit any of its
Restricted Subsidiaries to enter into any such transaction or series of
transactions, if such transaction or series of transactions, in the aggregate,
would result in a sale, assignment, conveyance, transfer, lease or disposition
of all or substantially all of the properties and assets of the Company and its
Restricted Subsidiaries on a Consolidated basis to any other Person or group of
Persons, unless at the time and after giving effect thereto:
either (a) the Company will be the continuing corporation or (b) the Person (if
other than the Company) formed by such consolidation or into which the Company
is merged or the Person which acquires by sale, assignment, conveyance,
transfer, lease or disposition all or substantially all of the properties and
assets of the Company and its Restricted Subsidiaries on a Consolidated basis
(the “Surviving Entity”) will be a Person duly organized and validly existing
under the laws of the United States of America, any state thereof or the
District of Columbia and such Person expressly assumes, by a supplemental
indenture, in a form reasonably satisfactory to the Trustee, all the obligations
of the Company under the Securities and this Indenture and the Securities and
this Indenture will remain in full force and effect as so supplemented (and any
Guarantees will be confirmed as applying to such Surviving Entity’s
obligations);
immediately before and immediately after giving effect to such transaction on a
pro forma basis (and treating any Indebtedness not previously an obligation of
the Company or any of its Restricted Subsidiaries which becomes the obligation
of the Company or any of its Restricted Subsidiaries as a result of such
transaction as having been incurred at the time of such transaction), no Default
or Event of Default will have occurred and be continuing;
immediately after giving effect to such transaction on a pro forma basis (on the
assumption that the transaction occurred on the first day of the four-quarter
period for which financial statements are available ending immediately prior to
the consummation of such transaction with the appropriate adjustments with
respect to the transaction being included in such pro forma calculation), the
Company (or the Surviving Entity if the Company is not the continuing obligor
hereunder) could incur $1.00 of additional Indebtedness (other than Permitted
Indebtedness) under Section 10.08 herein;
at the time of the transaction, each Guarantor, if any, unless it is the other
party to the transactions described above, will have by supplemental indenture
confirmed that its Guarantee shall apply to such Person’s obligations under this
Indenture and the Securities; and
at the time of the transaction, the Company or the Surviving Entity will have
delivered, or caused to be delivered, to the Trustee, in form and substance
reasonably satisfactory to the Trustee, an Officers’ Certificate and an Opinion
of Counsel, each to the effect that such consolidation, merger, transfer, sale,
assignment, conveyance, transfer, lease or other transaction and the
supplemental indenture in respect thereof comply with this Indenture and that
all conditions precedent herein provided for relating to such transaction have
been complied with.
Each Guarantor, if any, will not, and the Company will not permit any Guarantor
to, in a single transaction or through a series of related transactions,
consolidate with or merge with or into any other Person (other than the Company
or any Guarantor) or sell, assign, convey, transfer, lease or otherwise dispose
of all or substantially all of its properties and assets to any Person or group
of Persons (other than the Company or any Guarantor) or permit any of its
Restricted Subsidiaries to enter into any such transaction or series of
transactions if such transaction or series of transactions, in the aggregate,
would result in a sale, assignment, conveyance, transfer, lease or disposition
of all or substantially all of the properties and assets of the Guarantor and
its Restricted Subsidiaries on a Consolidated basis to any other Person or group
of Persons (other than the Company or any Guarantor), unless at the time and
after giving effect thereto:
either (a) the Guarantor will be the continuing entity in the case of a
consolidation or merger involving the Guarantor or (b) the Person (if other than
the Guarantor) formed by such consolidation or into which such Guarantor is
merged or the Person which acquires by sale, assignment, conveyance, transfer,
lease or disposition all or substantially all of the properties and assets of
the Guarantor and its Restricted Subsidiaries on a Consolidated basis (the
“Surviving Guarantor Entity”) will be duly organized and validly existing under
the laws of the United States of America, any state thereof or the District of
Columbia and such Person expressly assumes, by a supplemental indenture, in a
form reasonably satisfactory to the Trustee, all the obligations of such
Guarantor under its Guarantee of the Securities and this Indenture and such
Guarantee and Indenture will remain in full force and effect;
immediately before and immediately after giving effect to such transaction on a
pro forma basis, no Default or Event of Default will have occurred and be
continuing; and
at the time of the transaction, such Guarantor or the Surviving Guarantor Entity
will have delivered, or caused to be delivered, to the Trustee, in form and
substance reasonably satisfactory to the Trustee, an Officers’ Certificate and
an Opinion of Counsel, each to the effect that such consolidation, merger,
transfer, sale, assignment, conveyance, lease or other transaction and the
supplemental indenture in respect thereof comply with this Indenture and that
all conditions precedent herein provided for relating to such transaction have
been complied with.
Notwithstanding the foregoing, the provisions of Section 8.01(b) shall not apply
(i) to any Guarantor whose Guarantee of the Securities is unconditionally
released and discharged in accordance with paragraph (c) of Section 10.13.10.13,
(ii) with respect to any Guarantor which is a Restricted Subsidiary, to (x) a
sale, transfer or conveyance of a Restricted Subsidiary or any of its assets in
compliance with the terms of this Indenture or (y) a merger or consolidation of
a Restricted Subsidiary into another Restricted Subsidiary or into the Company
(with the Company being the survivor), and (iii) to the ViSalus
Recapitalization.
Notwithstanding the foregoing, (i) any Restricted Subsidiary may consolidate
with, merge into or transfer all or part of its properties and assets to the
Company or another Restricted Subsidiary and (ii) the Company may merge with any
Restricted Subsidiary or other Affiliate that has no significant assets or
liabilities and was formed solely for the purpose of changing the jurisdiction
of organization of the Company in another state of the United States, provided
that, in the case of clauses (i) and (ii), the successor Person (in the case of
a consolidation, merger or transfer involving the Company or a Guarantor)
assumes all the obligations of the Company or Guarantor, as applicable, under
this Indenture and the Securities or its Guarantee, as the case may be, pursuant
to a supplemental indenture in a form reasonably satisfactory to the Trustee.
In the event of any transaction (other than a lease) described in and complying
with the conditions listed in Sections 8.01(a) and 8.01(b) in which the Company
or any Guarantor, as the case may be, is not the continuing corporation, the
successor Person formed or remaining or to which such transfer is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company or such Guarantor, as the case may be, and the Company or any
Guarantor, as the case may be, shall be discharged from all obligations and
covenants under this Indenture and the Securities or its Guarantee, as the case
may be.
Successor Substituted    
Upon any consolidation or merger, or any sale, assignment, conveyance, transfer,
lease or disposition of all or substantially all of the properties and assets of
the Company or any Guarantor, if any, in accordance with Section 8.01, the
successor Person formed by such consolidation or into which the Company or such
Guarantor, as the case may be, is merged, or the successor Person to which such
sale, assignment, conveyance, transfer, lease or disposition is made, shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company or such Guarantor, as the case may be, under this Indenture, the
Securities and/or the related Guarantee, as the case may be, with the same
effect as if such successor had been named as the Company or such Guarantor, as
the case may be, herein, in the Securities and/or in the Guarantee, as the case
may be, and the Company or such Guarantor, as the case may be, shall be
discharged from all obligations and covenants under this Indenture and the
Securities or its Guarantee, as the case may be; provided that in the case of a
transfer by lease, the predecessor shall not be released from the payment of
principal and interest on the Securities or its Guarantee, if any, as the case
may be.
ARTICLE 9    

SUPPLEMENTAL INDENTURES

Supplemental Indentures and Agreements Without Consent of Holders    
Without the consent of any Holders, the Company, the Guarantors, if any, and any
other obligor under the Securities when authorized by a Board Resolution, and
the Trustee (and, if applicable, the Collateral Agent), at any time and from
time to time, may enter into one or more indentures supplemental hereto or
agreements or other instruments with respect to this Indenture, the Securities,
the Collateral Documents or any Guarantee, in form and substance satisfactory to
the Trustee, for any of the following purposes:
to evidence the succession of another Person to the Company, any Guarantor or
any other obligor upon the Securities, and the assumption by any such successor
of the covenants of the Company or such Guarantor or obligor herein and in the
Securities, in the Collateral Documents and in any Guarantee in accordance with
Article Eight;
to add to the covenants of the Company, any Guarantor or any other obligor upon
the Securities for the benefit of the Holders or to surrender any right or power
conferred upon the Company or any Guarantor or any other obligor upon the
Securities, as applicable, herein, in the Securities or in any Guarantee or any
Collateral Document;
to cure any ambiguity, or to correct or supplement any provision herein or in
any supplemental indenture, in the Securities or in any Guarantee or any
Collateral Document which may be defective or inconsistent with any other
provision herein, in the Securities or in any Guarantee or any Collateral
Document or make any other provisions with respect to matters or questions
arising under this Indenture, the Securities or any Guarantee or any Collateral
Document; provided that, in each case, such provisions shall not adversely
affect the interest of the Holders (in relation to which the Trustee may require
an Officers’ Certificate, Opinion of Counsel or other confirmation or
documentation, pursuant to its rights hereunder) ;
if applicable, to comply with the requirements of the Commission in order to
effect or maintain the qualification of this Indenture under the Trust Indenture
Act;
to add a Guarantor or co-obligor pursuant to the requirements of Section 10.13
hereof or otherwise;
to evidence and provide the acceptance of the appointment of a successor Trustee
hereunder;
to make any change that would provide any additional rights or benefits to the
Holders and that does not adversely affect the legal rights under this Indenture
of any such Holder (in relation to which the Trustee may require an Officers’
Certificate, Opinion of Counsel or other confirmation or documentation, pursuant
to its rights hereunder);
to make any amendment to the provisions of this Indenture relating to the
transfer and legending of Securities as permitted by this Indenture, including
to facilitate the issuance and administration of the Securities; provided,
however, that (i) compliance with this Indenture as so amended would not result
in Securities being transferred in violation of the Securities Act or any
applicable securities law and (ii) such amendment does not adversely affect the
rights of Holders to transfer Securities (in relation to which the Trustee may
require an Officers’ Certificate, Opinion of Counsel or other confirmation or
documentation, pursuant to its rights hereunder);
to mortgage, pledge, hypothecate or grant a security interest in favor of the
Trustee for the benefit of the Holders as security for the payment and
performance of the Company’s and any Guarantor’s Indenture Obligations, in any
property, or assets, including any of which are required to be mortgaged,
pledged or hypothecated, or in which a security interest is required to be
granted to the Trustee pursuant to this Indenture or otherwise; provided, that
it is understood and agreed that as of the Issue Date no collateral is required
to be granted to the Trustee pursuant to this Indenture or in connection
herewith; or
to enter into supplemental indentures hereto or other agreements or other
instruments to evidence the issuance of Additional Securities in accordance with
Sections 3.03 and 10.08 hereof, as part of the same series as the Initial
Securities.
Supplemental Indentures and Agreements with Consent of Holders    
Except as permitted by Section 9.01, with the consent of the Holders of at least
a majority in aggregate principal amount of the Outstanding Securities
(including consents obtained in connection with a tender offer or exchange offer
for Securities), by Act of said Holders delivered to the Company, each
Guarantor, if any, and the Trustee, the Company and each Guarantor (if a party
thereto) when authorized by Board Resolutions, and the Trustee (and, if
applicable, the Collateral Agent) may (i) enter into an indenture or indentures
supplemental hereto or agreements or other instruments with respect to any
Guarantee or any Collateral Document in form and substance satisfactory to the
Trustee, for the purpose of adding any provisions to or amending, modifying or
changing in any manner or eliminating any of the provisions of this Indenture,
the Securities, the Collateral Documents or any Guarantee (including but not
limited to, for the purpose of modifying in any manner the rights of the Holders
under this Indenture, the Securities, the Collateral Documents or any Guarantee)
or (ii) waive compliance with any provision in this Indenture, the Securities,
the Collateral Documents, or any Guarantee (other than waivers of past Defaults
covered by Section 5.13 and waivers of covenants which are covered by Section
10.20); provided, however, that no such supplemental indenture, agreement or
instrument shall, without the consent of the Holder of each Outstanding Security
affected thereby:
change the Stated Maturity of the principal of, or any installment of interest
on, or change to an earlier date any Redemption Date of, or waive a default in
the payment of the principal of, premium, if any, or interest on, any such
Security or reduce the principal amount thereof or the rate of interest thereon
or any premium payable upon the redemption thereof, or change the coin or
currency in which the principal of any such Security or any premium or the
interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment after the Stated Maturity thereof (or, in the
case of redemption, on or after the Redemption Date), or otherwise amend, modify
or waive the provisions of Section 11.01(d);
after the obligation to purchase Securities arises thereunder, amend, change or
modify in any material respect the obligation of the Company to make and
consummate a Change of Control Offer in the event of a Change of Control or make
and consummate an Offer with respect to any Net Cash Proceeds Transaction that
has been consummated or, after such Change of Control has occurred or such Net
Cash Proceeds Transaction has been consummated, modify any of the provisions or
definitions with respect thereto;
reduce the percentage in principal amount of such Outstanding Securities, the
consent of whose holdersHolders is required for any such supplemental indenture,
or the consent of whose Holders is required for any waiver or compliance with
certain provisions of this Indenture;
modify any of the provisions of this Section 9.02 or Section 5.13 or Section
10.20, except to increase the percentage of such Outstanding Securities required
for such actions or to provide that certain other provisions of this Indenture
cannot be modified or waived without the consent of the Holder of each such
Security affected thereby;
except as otherwise permitted under Article Eight, consent to the assignment or
transfer by the Company or any Guarantor of any of its rights and obligations
hereunder; or
amend or modify any of the provisions of this Indenture relating to the ranking
of the Securities or any Guarantee in any manner adverse to the Holders of the
Securities or any Guarantee.
Notwithstanding the foregoing, without the consent of holders of at least 75% of
the principal amount of the Securities, this Section 9.02 shall not permit (a)
the release of all or substantially all of the Collateral (other than in
accordance with the terms of the Collateral Documents or this Indenture) or (b)
any amendment to the provision of this Indenture or the Collateral Documents
dealing with the order of the application of proceeds of Collateral that would
materially adversely affect the Holders. Except as set forth in the prior
sentence, the Holders of a majority in aggregate principal amount of the
outstanding Securities may waive compliance with the Collateral Documents and
the restrictive covenants and provisions of this Indenture that relate to the
Collateral, and may release Collateral or consent to any change or amendment to
the provisions of any Collateral Document (it being understood that nothing
contained in this paragraph shall, or shall be interpreted to, impair any rights
of release of the Company or any Guarantor set forth under the Indenture or the
Collateral Documents).
Upon the written request of the Company and each Guarantor, if any, accompanied
by a copy of Board Resolutions authorizing the execution of any such
supplemental indenture or Guarantee, and upon the filing with the Trustee of
evidence of the consent of Holders as aforesaid, the Trustee (and, if
applicable, the Collateral Agent) shall join with the Company and each Guarantor
in the execution of such supplemental indenture or any agreement or instrument
relating to any Guarantee or any Collateral Document.
It shall not be necessary for any Act of Holders under this Section 9.02 to
approve the particular form of any proposed supplemental indenture or Guarantee
or agreement or instrument relating to any Guarantee or any Collateral Document,
but it shall be sufficient if such Act shall approve the substance thereof.
Execution of Supplemental Indentures and Agreements    
In executing, or accepting the additional trusts created by, any supplemental
indenture, agreement, instrument or waiver permitted by this Article Nine or the
modifications thereby of the trusts created by this Indenture, the Trustee shall
receive, and (subject to Section 6.02 hereof) shall be fully protected in
relying upon, an Opinion of Counsel and an Officers’ Certificate stating that
the execution of such supplemental indenture, agreement or instrument (a) is
authorized or permitted by this Indenture and that all conditions precedent to
the execution by the Trustee of such supplemental indenture have been complied
with, and (b) does not violate the provisions of any material agreement or
instrument evidencing any other material Indebtedness of the Company, any
Guarantor or any other Restricted Subsidiary. The Trustee may, but shall not be
obligated to, enter into any such supplemental indenture, agreement or
instrument which affects the Trustee’s own rights, duties or immunities under
this Indenture, any Guarantee or otherwise.
Effect of Supplemental Indentures    
Upon the execution of any supplemental indenture under this Article Nine, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.
Section 9.01    [Reserved]    
Reference in Securities to Supplemental Indentures    
Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article Nine may, and shall if required by the
Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities so modified as to conform, in the opinion of the Trustee and the
Board of Directors, to any such supplemental indenture may be prepared and
executed by the Company and each Guarantor and authenticated and delivered by
the Trustee in exchange for Outstanding Securities.
Notice of Supplemental Indentures    
Promptly after the execution by the Company, any Guarantor and the Trustee of
any supplemental indenture pursuant to the provisions of Section 9.02,9.02
(other than in connection with the Consent Agreement), the Company shall give
notice thereof to the Holders of each Outstanding Security affected, in the
manner provided for in Section 1.06, setting forth in general terms the
substance of such supplemental indenture. Any failure of the Company to mail
such notice, or any defect therein, shall not, however, in any way impair or
affect the validity of any such supplemental indenture.
Revocation and Effects of Consents    
Until an amendment or waiver becomes effective, a consent to it by a Holder of a
Security is a continuing consent by the Holder and every subsequent Holder of a
Security or portion of a Security that evidences the same Indebtedness as the
consenting Holder’s Security, even if a notation of the consent is not made on
any Security. However, any such Holder, or subsequent Holder, may revoke the
consent as to his Security or portion of a Security if the Trustee receives the
notice of revocation before the date the amendment or waiver becomes effective.
An amendment or waiver shall become effective in accordance with its terms and
thereafter bind every Holder.
ARTICLE 10    

COVENANTS

Payment of Principal, Premium and Interest    
The Company shall duly and punctually pay the principal of, premium, if any, and
interest on the Securities in accordance with the terms of the Securities and
this Indenture.
Maintenance of Office or Agency    
The Company shall maintain an office or agency where Securities may be presented
or surrendered for payment. The Company also will maintain an office or agency
where Securities may be surrendered for registration of transfer, redemption or
exchange, which initially will be a corporate trust office of the Trustee
located at 100 Wall Street, Suite 1600, New York, New York 10005, Attention:
Corporate Trust Services.
Notices and demands to or upon the Company in respect of the Securities and this
Indenture may be served at the office of the Trustee, at its Corporate Trust
Office, which will be such office or agency of the Company, unless the Company
shall designate and maintain some other office or agency for one or more of such
purposes.
The Company will give prompt written notice to the Trustee of the location and
any change in the location of any such offices or agencies. If at any time the
Company shall fail to maintain any such required offices or agencies or shall
fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the office of the agent
of the Trustee and the Company hereby appoints the Trustee such agent as its
agent to receive all such presentations, surrenders, notices and demands.
The Company may from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes, and may from time to time rescind such designation. The Company
will give prompt written notice to the Trustee of any such designation or
rescission and any change in the location of any such office or agency.
In acting under this Indenture and in connection with the Securities, the Paying
Agent shall act solely as an agent of the Company, and will not thereby assume
any obligations towards or relationship of agency or trust for or with any
Holder. The Trustee shall initially act as Paying Agent for the Securities.
Money for Security Payments to Be Held in Trust    
If the Company or any of its Affiliates shall at any time act as Paying Agent,
it will, on or before each due date of the principal of, premium, if any, or
interest on any of the Securities, segregate and hold in trust for the benefit
of the Holders entitled thereto a sum sufficient to pay the principal, premium,
if any, or interest so becoming due until such sums shall be paid to such
Persons or otherwise disposed of as herein provided, and will promptly notify
the Trustee of its action or failure so to act.
If the Company or any of its Affiliates is not acting as Paying Agent, the
Company will, on or before each due date of the principal of, premium, if any,
or interest on any of the Securities, deposit with a Paying Agent a sum in same
day funds sufficient to pay the principal, premium, if any, or interest so
becoming due, such sum to be held in trust for the benefit of the Persons
entitled to such principal, premium or interest, and (unless such Paying Agent
is the Trustee) the Company will promptly notify the Trustee of such action or
any failure so to act.
If the Company is not acting as Paying Agent, the Company will cause each Paying
Agent other than the Trustee to execute and deliver to the Trustee an instrument
in which such Paying Agent shall agree with the Trustee, subject to the
provisions of this Section 10.03, that such Paying Agent will:
hold all sums held by it for the payment of the principal of, premium, if any,
or interest on the Securities in trust for the benefit of the Persons entitled
thereto until such sums shall be paid to such Persons or otherwise disposed of
as herein provided;
give the Trustee notice of any Default by the Company or any Guarantor (or any
other obligor upon the Securities) in the making of any payment of principal,
premium, if any, or interest on the Securities;
at any time during the continuance of any such Default, upon the written request
of the Trustee, forthwith pay to the Trustee all sums so held in trust by such
Paying Agent; and
acknowledge, accept and agree to comply in all aspects with the provisions of
this Indenture relating to the duties, rights and liabilities of such Paying
Agent.
The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.
Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on any Security and remaining unclaimed for two years after such
principal and premium, if any, or interest has become due and payable shall
promptly be paid to the Company on Company Request, or (if then held by the
Company) shall be discharged from such trust; and the Holder of such Security
shall thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease.
Corporate Existence    
Subject to Article Eight, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect the corporate existence
and related rights and franchises (charter and statutory) of the Company and
each Restricted Subsidiary; provided, however, that the Company shall not be
required to preserve any such right or franchise or the corporate existence of
any such Restricted Subsidiary if the Board of Directors of the Company shall
determine that the preservation thereof is no longer necessary or desirable in
the conduct of the business of the Company and its Restricted Subsidiaries as a
whole and that the loss thereof would not reasonably be expected to have a
material adverse effect on the ability of the Company to perform its obligations
hereunder; and provided, further, however, that the foregoing shall not prohibit
(i) a sale, transfer or conveyance of a Restricted Subsidiary or any of its
assets in compliance with the terms of this Indenture or, (ii) a merger or
consolidation of a Restricted Subsidiary into another Restricted Subsidiary or
into the Company (with the Company being the survivor) or (iii) the ViSalus
Recapitalization.
Payment of Taxes and Other Claims    
The Company shall pay or discharge or cause to be paid or discharged, on or
before the date the same shall become due and payable, all taxes, assessments
and governmental charges levied or imposed upon the Company or any of its
Restricted Subsidiaries shown to be due on any return of the Company or any of
its Restricted Subsidiaries or otherwise assessed or upon the income, profits or
property of the Company or any of its Restricted Subsidiaries if failure to pay
or discharge the same could reasonably be expected to have a material adverse
effect on the ability of the Company or any Guarantor to perform its obligations
hereunder; provided, however, that the Company shall not be required to pay or
discharge or cause to be paid or discharged any such tax, assessment, charge or
claim whose amount, applicability or validity is being contested in good faith,
by appropriate proceedings properly instituted to the extent applicable, and
diligently conducted and in respect of which appropriate reserves (in the good
faith judgment of management of the Company) are being maintained.
Maintenance of Properties    
The Company shall cause all material properties owned by the Company and its
Restricted Subsidiaries or used or held for use in the conduct of its business
or the business of any of its Restricted Subsidiaries to be maintained and kept
in good condition, repair and working order (ordinary wear and tear excepted)
and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the reasonable judgment of the Company may be consistent with sound
business practice and necessary so that the business carried on in connection
therewith may be properly conducted; provided, however, that nothing in this
Section 10.06 shall prevent the Company from discontinuing the maintenance of
any of such properties if such discontinuance is, in the reasonable judgment of
the Company, desirable in the conduct of its business or the business of any of
the its Restricted Subsidiaries and not reasonably expected to have a material
adverse effect on the ability of the Company to perform its obligations
hereunder; provided, further, however, that the foregoing shall not prohibit (i)
a sale, transfer or conveyance of a Restricted Subsidiary or any of its
properties or assets in compliance with the terms of this Indenture or (ii) the
ViSalus Recapitalization.
Maintenance of Insurance    
The Company shall at all times keep all of its and its Restricted Subsidiaries’
properties which are of an insurable nature insured with insurers, believed by
the Company in good faith to be financially sound and responsible, and/or by
prudent self-insurance, against loss or damage to the extent that property of
similar character is usually so insured by corporations similarly situated and
owning like properties in the same general geographic areas in which the Company
and its Restricted Subsidiaries operate, except where the failure to do so could
not reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), earnings, business affairs or prospects of the Company
and its Restricted Subsidiaries, taken as a whole.
Limitation on Indebtedness    
The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, create, issue, incur, assume, guarantee or otherwise in any
manner become directly or indirectly liable for the payment of or otherwise
incur, contingently or otherwise (collectively, “incur”), any Indebtedness
(including any Acquired Indebtedness), unless such Indebtedness is incurred by
the Company or any Restricted Subsidiary and, in each case, the Company’s
Consolidated Fixed Charge Coverage Ratio for the most recent four full fiscal
quarters for which financial statements are available immediately preceding the
incurrence of such Indebtedness taken as one period is at least equal to or
greater than 2.00 to 1.00, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom and the income and assets of any
acquired Person that becomes a Restricted Subsidiary in connection with the
transaction resulting in Acquired Indebtedness), as if the additional
Indebtedness had been incurred, the application of the proceeds therefrom, and,
in the case of Acquired Indebtedness, the transaction resulting in Acquired
Indebtedness had been completed and had occurred at the beginning of such
four-fiscal-quarter period.
Notwithstanding the foregoing, the Company and, to the extent specifically set
forth below, the Restricted Subsidiaries may incur each and all of the following
(collectively, the “Permitted Indebtedness”):
Indebtedness incurred pursuant to Credit Facilities by the Company or any
Guarantor (and Guarantees of such Indebtedness by any Subsidiaries that have
become Guarantors); provided that immediately after giving pro forma effect to
any such incurrence, and, in the case of Acquired Indebtedness, the transaction
resulting in Acquired Indebtedness (including a pro forma application of the net
proceeds therefrom and the income and assets of the acquired Person), the
aggregate principal amount of all Indebtedness incurred under this clause (i)
and then outstanding does not exceed $100.0 million;
Indebtedness of the Company pursuant to the Securities in an aggregate principal
amount not to exceed $75.0 million and Indebtedness of any Guarantor pursuant to
a Guarantee of the Securities;
Indebtedness of the Company or any Restricted Subsidiary represented by Capital
Lease Obligations and Purchase Money Obligations for the purpose of financing
the purchase, lease or improvement of property (real or personal) or equipment
of the Company and its Restricted Subsidiaries incurred in the ordinary course
of business not to exceed $5.0 million at any one time outstanding;
Indebtedness of the Company and the Restricted Subsidiaries outstanding at the
Issue Date (other than Indebtedness described in clauses (i) and (ii) of this
definition), including, without limitation, to the extent constituting
Indebtedness, the obligation of ViSalus to consummate the ViSalus Redemption and
the Company’s guaranty of such obligation; provided, further, that nothing
contained in this Section 10.08 shall, or shall be interpreted to, limit the
transactions constituting the ViSalus Recapitalization;
Indebtedness of the Company owing to a Restricted Subsidiary; provided that any
Indebtedness of the Company owing to a Restricted Subsidiary that is not a
Guarantor is made pursuant to an intercompany note in the form attached as Annex
A to this Indenture and is unsecured and is subordinated in right of payment
from and after such time as the Securities shall become due and payable (whether
at Stated Maturity, acceleration or otherwise) to the payment and performance of
the Company’s obligations under the Securities; provided, further, that any
disposition, pledge or transfer of any such Indebtedness to a Person (other than
a disposition, pledge or transfer to a Restricted Subsidiary) shall be deemed to
be an incurrence of such Indebtedness by the Company or other obligor not
permitted by this clause (v);
Indebtedness of a Restricted Subsidiary owing to the Company or another
Restricted Subsidiary; provided that any such Indebtedness is made pursuant to
an intercompany note in the form attached as Annex A to this Indenture;
provided, further, that (a) any disposition, pledge or transfer of any such
Indebtedness to a Person (other than a disposition, pledge or transfer to the
Company or a Restricted Subsidiary) shall be deemed to be an incurrence of such
Indebtedness by the obligor not permitted by this clause (vi), and (b) any
transaction pursuant to which any Restricted Subsidiary, which has Indebtedness
owing to the Company or any other Restricted Subsidiary, ceases to be a
Restricted Subsidiary shall be deemed to be the incurrence of Indebtedness by
such Restricted Subsidiary that is not permitted by this clause (vi);
Guarantees of any Restricted Subsidiary made in accordance with the provisions
of Section 10.13;
obligations of the Company or any Restricted Subsidiary entered into in the
ordinary course of business (a) pursuant to Interest Rate Agreements designed to
protect the Company or any Restricted Subsidiary against fluctuations in
interest rates in respect of Indebtedness of the Company or any Restricted
Subsidiary, (b) under any Currency Hedging Agreements, relating to (1)
Indebtedness of the Company or any Restricted Subsidiary and/or (2) obligations
to purchase or sell assets or properties, in each case, incurred in the ordinary
course of business of the Company or any Restricted Subsidiary and (c) Commodity
Price Protection Agreements entered into in the ordinary course of business to
protect against fluctuations in commodity prices and not for speculation;
Indebtedness of the Company or any of its Restricted Subsidiaries constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business, including, without limitation, letters of credit in
respect of workers’ compensation claims or self-insurance, or other Indebtedness
with respect to reimbursement type obligations regarding workers’ compensation
claims;
Indebtedness arising from agreements of the Company or a Restricted Subsidiary
providing for indemnification, earn outs, adjustments of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Restricted Subsidiary; provided,
however, that such Indebtedness is not reflected on the balance sheet of the
Company or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (x));
Indebtedness solely in respect of surety, performance or appeal bonds, to the
extent that such incurrence does not result in the incurrence of any obligation
for the payment of borrowed money to others;
Indebtedness evidenced by the ViSalus Promissory Notes; provided that any such
Indebtedness has a Stated Maturity after the final Stated Maturity of the
principal of the Securities and is not redeemable at the option of the holder
thereof or otherwise required to be repaid at any time on or prior to the final
Stated Maturity of the principal of the Securities;
any renewals, extensions, substitutions, refundings, refinancings or
replacements (a “refinancing”) of any Indebtedness described in paragraph (a) of
this Section 10.08 and clauses (ii), (iii), (iv), (xii) and (xiv) of this
paragraph (b) of this definition of “Permitted Indebtedness,” including any
successive refinancings so long as the borrower under such refinancing is the
Company or, if not the Company, the same as the borrower of the Indebtedness
being refinanced and the aggregate principal amount of Indebtedness represented
thereby (or if such Indebtedness provides for an amount less than the principal
amount thereof to be due and payable upon a declaration of acceleration of the
maturity thereof, the original issue price of such Indebtedness plus any
accreted value attributable thereto since the original issuance of such
Indebtedness) is not increased to a principal amount in excess of the principal
amount on the Issue Date, plus the amount of premium or other payment actually
paid at such time to refinance the Indebtedness, plus the amount of expenses of
the Company incurred in connection with such refinancing and (1) in the case of
any refinancing of Indebtedness that is Subordinated Indebtedness, such new
Indebtedness is made subordinated to the Securities at least to the same extent
as the Indebtedness being refinanced and (2) in the case of Senior Indebtedness
or Subordinated Indebtedness, as the case may be, such refinancing does not
reduce the Average Life to Stated Maturity or the Stated Maturity of such
Indebtedness;
other Indebtedness in an amount not to exceed $9,000,000 at any one time
outstanding.
For purposes of determining compliance with this Section 10.08, in the event
that an item of Indebtedness meets the criteria of more than one of the types of
Indebtedness permitted by this Section 10.08, the Company in its sole discretion
shall classify or reclassify such item of Indebtedness and only be required to
include the amount of such Indebtedness as one of such types. Accrual of
interest, accretion or amortization of original issue discount and the payment
of interest on any Indebtedness in the form of additional Indebtedness with the
same terms, will not be deemed to be an incurrence of Indebtedness for purposes
of this covenant; provided, in each such case, that the amount thereof is
included in Consolidated Interest Expense of the Company as accrued.
Limitation on Restricted Payments    
The Company will not, and will not cause or permit any Restricted Subsidiary to,
directly or indirectly:
declare or pay any dividend on, or make any distribution to holders of, any
shares of the Company’s Capital Stock (other than dividends or distributions
payable solely in shares of its Qualified Capital Stock or in options, warrants
or other rights to acquire shares of such Qualified Capital Stock);
purchase, redeem, defease or otherwise acquire or retire for value (except for
redemptions payable in shares of the Company’s Qualified Capital Stock or in
options, warrants or other rights to acquire shares of such Qualified Capital
Stock), directly or indirectly, the Company’s Capital Stock or any Capital Stock
of any Affiliate of the Company (other than Capital Stock of any Wholly Owned
Restricted Subsidiary of the Company) or options, warrants or other rights to
acquire such Capital Stock;
other than, to the extent applicable, as contemplated by any applicable
intercompany note substantially in the form of Annex A hereto, make any
principal payment on, or repurchase, redeem, defease, retire or otherwise
acquire for value, prior to any scheduled principal payment, sinking fund
payment or maturity, any Subordinated Indebtedness or any Indebtedness evidenced
by the ViSalus Promissory Notes;
declare or pay any dividend or distribution on any Capital Stock of any
Restricted Subsidiary to any Person (other than (a) to the Company or any of its
Wholly Owned Restricted Subsidiaries or (b) dividends or distributions made by a
Restricted Subsidiary on a pro rata basis to all stockholders (or other holders
of Capital Stock of) of such Restricted Subsidiary, including by ViSalus to its
stockholders in accordance with ViSalus’s articles of incorporation); or
make any Investment in any Person (other than any Permitted Investments)
(any of the foregoing actions described in clauses (i) through (v) above, other
than any such action that is a Permitted Payment (as defined below),
collectively, “Restricted Payments”) (the amount of any such Restricted Payment,
if other than cash, shall be the Fair Market Value of the assets proposed to be
transferred), unless:
immediately before and immediately after giving effect to such proposed
Restricted Payment on a pro forma basis, no Default or Event of Default shall
have occurred and be continuing;
immediately before and immediately after giving effect to such Restricted
Payment on a pro forma basis, the Company could incur $1.00 of additional
Indebtedness (other than Permitted Indebtedness) under the provisions of clause
(a) of Section 10.08; and
after giving effect to the proposed Restricted Payment, the aggregate amount of
all such Restricted Payments declared or made after the Issue Date and all
Designation Amounts does not exceed the sum (the “Restricted Payment Basket”)
of:
50% of the aggregate Consolidated Net Income of the Company accrued on a
cumulative basis during the period beginning on the first day of the Company’s
fiscal quarter beginning after the Issue Date and ending on the last day of the
Company’s last fiscal quarter ending prior to the date of the Restricted Payment
(or, if such aggregate cumulative Consolidated Net Income shall be a loss, minus
100% of such loss);
the aggregate Net Cash Proceeds received after the Issue Date by the Company
either (I) as capital contributions in the form of common equity to the Company
or (II) from the issuance or sale (other than to any of its Subsidiaries) of
Qualified Capital Stock of the Company or any options, warrants or rights to
purchase such Qualified Capital Stock of the Company (except, in each case, to
the extent such proceeds are used to purchase, redeem or otherwise retire
Capital Stock or Subordinated Indebtedness as set forth below in clause (ii) or
(iii) of paragraph (b) below) (and excluding the Net Cash Proceeds from the
issuance of Qualified Capital Stock financed, directly or indirectly, using
funds borrowed from the Company or any Subsidiary until and to the extent such
borrowing is repaid);
the aggregate Net Cash Proceeds received after the Issue Date by the Company
(other than from any of its Subsidiaries) upon the exercise of any options,
warrants or rights to purchase Qualified Capital Stock of the Company (and
excluding the Net Cash Proceeds from the exercise of any options, warrants or
rights to purchase Qualified Capital Stock financed, directly or indirectly,
using funds borrowed from the Company or any Subsidiary until and to the extent
such borrowing is repaid);
the aggregate Net Cash Proceeds received after the Issue Date by the Company
from the conversion or exchange, if any, of debt securities or Disqualified
Capital Stock of the Company or its Restricted Subsidiaries into or for
Qualified Capital Stock of the Company plus, to the extent such debt securities
or Disqualified Capital Stock were issued after the Issue Date, the aggregate of
Net Cash Proceeds from their original issuance (and excluding the Net Cash
Proceeds from the conversion or exchange of debt securities or Disqualified
Capital Stock financed, directly or indirectly, using funds borrowed from the
Company or any Subsidiary until and to the extent such borrowing is repaid);
in the case of the disposition or repayment of any Investment constituting a
Restricted Payment made after the Issue Date, an amount (to the extent not
already included in Consolidated Net Income) equal to the cash return of capital
with respect to such Investment, less the cost of the disposition of such
Investment and net of taxes; and
in the case of the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary (as long as the designation of such Subsidiary as an Unrestricted
Subsidiary was deemed a Restricted Payment), the Fair Market Value of the
Company’s interest in such Subsidiary; provided that such amount shall not in
any case exceed the amount of the Restricted Payment deemed made at the time the
Subsidiary was designated as an Unrestricted Subsidiary;
provided that Restricted Payments for (I) the repurchase, retirement or other
acquisition or retirement for value of the Company’s Capital Stock (but not
ViSalus’s Capital Stock) and/or (II) the payment of cash dividends on the
Company’s Capital Stock (but not ViSalus’s Capital Stock) shall only be made (x)
if and to the extent there are any unused amounts available under the Restricted
Payments Basket at the time of such Restricted Payment (and any such Restricted
Payment shall be counted as a usage of the Restricted Payment Basket), (y) if
the Company and its Restricted Subsidiaries have no less than $50.0 million of
unrestricted cash, cash equivalents and short term investments on their
consolidated balance sheet as of the most recently ended fiscal quarter prior to
any such Restricted Payment and without giving effect to such Restricted Payment
and (z) if the aggregate amount of Restricted Payments made under clauses (I)
and (II) of this proviso shall not exceed in any fiscal year $12.5 million (with
unused amounts in any fiscal year being carried over to succeeding fiscal
years);
Notwithstanding the foregoing, and in the case of clauses (ii) through (iv) and
(vi) and (vii) below, so long as no Default or Event of Default is continuing or
would arise therefrom, the foregoing provisions shall not prohibit the following
actions (each of clauses (i) through (vii) being referred to as a “Permitted
Payment”), but subject to the first proviso in clause (c) of this Section 10.09:
the payment of any dividend within 75 days after the date of declaration
thereof, if at such date of declaration such payment was permitted by the
provisions of this Indenture, including paragraph (a) of this Section, and such
payment shall have been deemed to have been paid on such date of declaration and
shall not have been deemed a “Permitted Payment” for purposes of the calculation
required by paragraph (a) of this Section 10.09;
the repurchase, redemption, or other acquisition or retirement for value of any
shares of any class of Capital Stock of the Company in exchange for (including
any such exchange pursuant to the exercise of a conversion right or privilege in
connection with which cash is paid in lieu of the issuance of fractional
shares), or out of the Net Cash Proceeds of a substantially concurrent issuance
and sale for cash (other than to a Subsidiary) of, other shares of Qualified
Capital Stock of the Company; provided that the Net Cash Proceeds from the
issuance of such shares of Qualified Capital Stock are excluded from clause
(3)(B) of paragraph (a) of this Section 10.09;
the repurchase, redemption, defeasance, retirement or acquisition for value or
payment of principal of any Subordinated Indebtedness in exchange for, or in an
amount not in excess of the Net Cash Proceeds of, a substantially concurrent
issuance and sale for cash (other than to any Subsidiary of the Company) of any
Qualified Capital Stock of the Company; provided that the Net Cash Proceeds from
the issuance of such shares of Qualified Capital Stock are excluded from clause
(3)(B) of paragraph (a) of this Section 10.09;
the repurchase, redemption, defeasance, retirement, refinancing, acquisition for
value or payment of principal of any Subordinated Indebtedness (other than
Disqualified Capital Stock) (as used in this subclause, a “refinancing”) through
the substantially concurrent issuance of new Subordinated Indebtedness of the
Company; provided that any such new Subordinated Indebtedness (A) shall be in a
principal amount that does not exceed the principal amount so refinanced (or, if
such Subordinated Indebtedness provides for an amount less than the principal
amount thereof to be due and payable upon a declaration of acceleration thereof,
then such lesser amount as of the date of determination), plus the lesser of (1)
the stated amount of any premium or other payment required to be paid in
connection with such a refinancing pursuant to the terms of the Indebtedness
being refinanced or (2) the amount of premium or other payment actually paid at
such time to refinance the Indebtedness, plus, in either case, the amount of
expenses of the Company incurred in connection with such refinancing; (B) has an
Average Life to Stated Maturity greater than the remaining Average Life to
Stated Maturity of the Securities; (C) has a Stated Maturity for its final
scheduled principal payment later than the Stated Maturity for the final
scheduled principal payment of the Securities; and (D) is expressly subordinated
in right of payment to the Securities at least to the same extent as the
Subordinated Indebtedness to be refinanced;
[Intentionally Omitted];the ViSalus Recapitalization;
the Blyth October 2013 Dividend; and
repurchases of Capital Stock and all warrants, options or other rights to
acquire Capital Stock, deemed to occur upon the exercise of any options,
warrants, convertible securities, or settlement of any restricted stock or
restricted stock units, if the Capital Stock represents a portion of the
exercise price of such options, warrants, convertible securities, restricted
stock or restricted stock units and repurchases of Capital Stock deemed to occur
upon the withholding of a portion of the Capital Stock granted or awarded to any
employee to pay for taxes payable by such employee upon such grant or award, or
the vesting of such grant or award;
Notwithstanding the foregoing, (i) ViSalus (or the Company, pursuant to its
guarantee of the applicable obligation of ViSalus) may effect the ViSalus
Redemption on or after December 31, 2017; provided that, notwithstanding
anything to the contrary in this Section 10.09, and for the avoidance of doubt,
the Company will not, and will not cause or permit any Restricted Subsidiary to,
directly or indirectly effect the ViSalus Redemption prior to December 31, 2017,
(ii) ViSalus may redeem its Capital Stock (in addition to any other redemption
permitted under this Indenture) by the payment of the redemption price therefor
(or applicable portion thereof) with the issuance of the ViSalus Promissory
Notes which qualify as Permitted Indebtedness under clause (xii) of the
definition thereof and (iii) Vesting Retention Transactions may be consummated;
provided, further, however, that it is understood that neither this Section
10.09(c), nor the reference in Section 10.01(b) to the first proviso of this
Section 10.01(c), shall, or shall be interpreted to, prevent the Visalus
Recapitalization.
Limitation on Transactions with Affiliates    
The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into any transaction or series of
related transactions (including, without limitation, the sale, purchase,
exchange or lease of assets, property or services) with or for the benefit of
any Affiliate of the Company (other than the Company or a Restricted Subsidiary)
unless such transaction or series of related transactions is entered into in
good faith and in writing and (1) such transaction or series of related
transactions is on terms in all material respects that are no less favorable to
the Company or such Restricted Subsidiary, as the case may be, than those that
would be available in a comparable transaction in arm’s-length dealings with an
unrelated third party, (2) with respect to any transaction or series of related
transactions involving aggregate value in excess of $1.0 million, such
transaction or series of related transactions has been approved by either (a) a
majority of the Disinterested Directors of the Board of Directors of the
Company, or in the event there is only one Disinterested Director, by such
Disinterested Director, or (b) the Audit Committee of the Board of Directors of
the Company by a majority of members thereof who do not have any material direct
or indirect financial interest in or with respect to such transaction or series
of related transactions and (3) with respect to any transaction or series of
related transactions involving aggregate value in excess of $10.0 million, the
Company delivers to the Trustee a written opinion of an investment banking firm
of national standing or other recognized independent expert with experience
appraising the terms and conditions of the type of transaction or series of
related transactions for which an opinion is required stating that the
transaction or series of related transactions is fair to the Company or such
Restricted Subsidiary from a financial point of view; provided, however, that
this provision shall not apply to:
transactions and agreements in existence on the Issue Date and any renewals,
amendments, modifications and changes to such agreements which are not adverse
in any material respect to the Company;
transactions between or among the Company or any of the Restricted Subsidiaries;
Restricted Payments or other transactions expressly permitted by this Indenture;
compensation (including bonuses and equity compensation) paid to and other
benefits (including retirement, health and other benefit plans, profit sharing
plans, awards and transactions under stock incentive plans or management equity
subscription agreements), severance agreements, and indemnification or insurance
arrangements provided on behalf of officers, directors, managers, employees or
consultants of the Company or any Restricted Subsidiary, in each case in the
ordinary course of business;
the existence of, or the performance by the Company or any Restricted Subsidiary
of its obligations under the terms of, any stockholders’ agreement (including
any registration rights agreement or purchase agreement but excluding any
management agreement related thereto) to which it is a party as of the Issue
Date and any similar agreements which it may enter into thereafter;
transactions with Unrestricted Subsidiaries, customers, clients, suppliers,
joint venture partners, lessors or lessees of property (real or personal) or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Indenture which
are fair to the Company and its Restricted Subsidiaries, on terms substantially
similar to those contained in similar contracts entered into by the Company or
any Restricted Subsidiary with unaffiliated third parties, or if neither the
Company nor any Restricted Subsidiary has entered into a similar contract with a
third party, on terms that are in the reasonable determination of the senior
management of the Company, at least as favorable as might reasonably have been
obtained at such time from an unaffiliated third party;
the issuance of Qualified Capital Stock (including all warrants, options or
other rights to acquire Qualified Capital Stock) of the Company;
loans and advances to, and reimbursements of, officers, directors, managers and
employees for business related travel expenses, moving expenses and other
similar expenses, in each case incurred in the ordinary course of business or
consistent with past practices and in compliance with all applicable laws; and
the existence of, or the performance by the Company or any Restricted Subsidiary
of its obligations under the terms of, any employment agreement to which it is a
party as of the Issue Date and any renewals, amendments, modifications and
changes to such agreements which are not adverse in any material respect to the
Company, and any similar agreements which it may enter into thereafter, in each
case in the ordinary course of business.; and
(i)    the ViSalus Recapitalization.
Limitation on Liens    
The Company will not, and will not cause or permit any Restricted Subsidiary to,
directly or indirectly, create or incur any Lien (other than a Permitted Lien)
of any kind securing any Indebtedness (including any assumption, guarantee or
other liability with respect thereto by any Restricted Subsidiary) or other
obligations upon (x) the Collateral or (y) any other property or assets
(including any intercompany notes) of the Company or any Restricted Subsidiary
that does not constitute Collateral that is owned on the date of this Indenture
or acquired after the date of this Indenture, or (other than a Permitted Lien)
assign or convey (for collateral purposes) any right to receive any income or
profits therefrom, unless, solely with respect to property or assets referred to
in clause (y), the Securities (or a Guarantee, if any, in the case of Liens of a
Guarantor) are directly secured equally and ratably with (or, in the case of
Subordinated Indebtedness, prior or senior thereto, with the same relative
priority as the Securities shall have with respect to such Subordinated
Indebtedness) such Indebtedness.
Notwithstanding the foregoing, any Lien securing the Securities granted pursuant
to this covenantclause (y) of the immediately preceding paragraph shall be
automatically and unconditionally released and discharged upon the release by
the holders of the Indebtedness described above of their Lien on the property or
assets of the Company or any Restricted Subsidiary (including any deemed release
upon payment in full of all obligations under such Indebtedness), at such time
as the holders of all such Indebtedness also release their Lien on the property
or assets of the Company or such Restricted Subsidiary, or upon any sale,
exchange or transfer to any Person not an Affiliate of the Company of the
property or assets secured by such Lien, or of all of the Capital Stock held by
the Company or any Restricted Subsidiary in, or all or substantially all the
assets of, any Restricted Subsidiary creating such Lien.
Limitation on Sale of Assets    
The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, consummate an Asset Sale unless (1) at
least 75% of the consideration from such Asset Sale other than Asset Swaps is
received in cash or Cash Equivalents and (2) the Company or such Restricted
Subsidiary receives consideration at the time of such Asset Sale at least equal
to the Fair Market Value of the shares or assets subject to such Asset Sale;
provided that the amount of any Designated Non-cash Consideration received by
the Company or any of its Restricted Subsidiaries in the Asset Sale shall be
deemed “cash” for purposes of this provision. With respect to an Asset Swap
constituting an Asset Sale in any respect, the Company or any Restricted
Subsidiary shall be required to receive in cash an amount equal to 75% of the
Proceeds of such aspect of an Asset Swap constituting an Asset Sale which does
not consist of like-kind assets exchanged and acquired as part of such Asset
Swap transaction.
The Company shall apply, or cause such Restricted Subsidiary to apply, the Net
Cash Proceeds of any Asset Sale received by the Company or any Restricted
Subsidiary or the Net Cash Proceeds of a ViSalus IPO received by the Company or
any Restricted Subsidiary (other than ViSalus) (in each case, a “Net Cash
Proceeds Transaction”), within 180 days of receipt thereof (1) to permanently
reduce Senior Indebtedness of the Company or a Restricted Subsidiary (it being
understood and agreed that, in the case of any such Indebtedness under any
revolving credit facility, the Company or a Restricted Subsidiary, as
applicable, may, but shall not be required hereunder, to effect a permanent
reduction in the availability under such revolving credit facility); (2) to make
an investment or capital expenditure in properties and assets that replace the
properties and assets that were the subject of such Asset Sale or ViSalus IPO or
in properties and assets (including Capital Stock) that will be used in the
business of the Company and its Restricted Subsidiaries as existing on the Issue
Date or in businesses reasonably related thereto; (3) to acquire Capital Stock
of another Person provided such Person becomes a Restricted Subsidiary; and/or
(4) to effect a combination of prepayment and investment permitted by the
foregoing clauses (1), (2) and (3) (the amount of such Net Cash Proceeds not
used or invested within 180 days of the Net Cash Proceeds Transaction as set
forth in this paragraph constituting “Excess Proceeds”), or if not so applied
under the foregoing clauses (1) through (4), to apply the Excess Proceeds, if
any, in accordance with clauses (c) through (i) of this Section 10.12.
When the aggregate amount of Excess Proceeds exceeds $25.0 million or more, the
Company will apply the Excess Proceeds to the repayment of the Securities and
any other Pari Passu Indebtedness outstanding with similar provisions requiring
the Company to make an offer to purchase such Indebtedness with the proceeds
from any Net Cash Proceeds Transaction as follows: (A) the Company will make an
offer to purchase (an “Offer”) from all Holders of the Securities in accordance
with the procedures set forth in this Indenture in the maximum principal amount
(expressed as a multiple of $2,000 or an integral multiple of $1,000 in excess
thereof) of Securities that may be purchased out of an amount (the “Security
Amount”) equal to the product of such Excess Proceeds multiplied by a fraction,
the numerator of which is the outstanding principal amount of the Securities,
and the denominator of which is the sum of the outstanding principal amount (or
accreted value in the case of Indebtedness issued with original issue discount)
of the Securities and such Pari Passu Indebtedness (subject to proration in the
event such amount is less than the aggregate Offered Price (as defined herein)
of all Securities tendered) and (B) to the extent required by such Pari Passu
Indebtedness to permanently reduce the principal amount of such Pari Passu
Indebtedness (or accreted value in the case of Indebtedness issued with original
issue discount), the Company will make an offer to purchase or otherwise
repurchase or redeem Pari Passu Indebtedness (a “Pari Passu Offer”) in an amount
(the “Pari Passu Debt Amount”) equal to the excess of the Excess Proceeds over
the Security Amount; provided that in no event will the Company be required to
make a Pari Passu Offer in a Pari Passu Debt Amount exceeding the principal
amount (or accreted value) of such Pari Passu Indebtedness plus the amount of
any premium required to be paid to repurchase such Pari Passu Indebtedness. The
offer price for the Securities will be payable in cash in an amount equal to
101% of the principal amount of the Securities plus accrued and unpaid interest,
if any, to the date (the “Offer Date”) such Offer is consummated (the “Offered
Price”), in accordance with the procedures set forth in this Indenture. To the
extent that the aggregate Offered Price of the Securities tendered pursuant to
the Offer is less than the Security Amount relating thereto or the aggregate
amount of Pari Passu Indebtedness that is purchased in a Pari Passu Offer is
less than the Pari Passu Debt Amount, the Company may use any remaining Excess
Proceeds for general corporate purposes. If the aggregate principal amount of
Securities and Pari Passu Indebtedness surrendered by holders thereof exceeds
the amount of Excess Proceeds, the Trustee shall select the Securities to be
purchased on a pro rata basis. Upon the completion of the purchase of all the
Securities tendered pursuant to an Offer and the completion of a Pari Passu
Offer, the amount of Excess Proceeds, if any, shall be reset at zero.
If the Company becomes obligated to make an Offer pursuant to clause (c) above,
the Securities and the Pari Passu Indebtedness shall be purchased by the
Company, at the option of the holders thereof, in whole or in part in principal
amount denominations of $2,000 and integral multiples of $1,000 in excess
thereof, on a date that is not earlier than 30 days and not later than 60 days
from the date the notice of the Offer is given to holders, or such later date as
may be necessary for the Company to comply with the requirements under the
Exchange Act.
The Company will comply with the applicable tender offer rules, including Rule
14e-1 under the Exchange Act, and any other applicable securities laws or
regulations in connection with an Offer.
Subject to paragraph (e) above, within 30 days after the date on which the
Company becomes obligated to make an Offer, the Company shall send or cause to
be sent to the Trustee and to each Holder, at each applicable address appearing
in the Security Register, a notice stating or including:
that the Holder has the right to require the Company to repurchase, subject to
proration, such Holder’s Securities at the Offered Price;
the Offer Date;
the instructions a Holder must follow in order to have his Securities purchased
in accordance with paragraph (c) of this Section;
(i) the most recently filed Annual Report on Form 10-K (including audited
consolidated financial statements) of the Company, the most recent subsequently
filed Quarterly Report on Form 10-Q, as applicable, and any Current Report on
Form 8-K of the Company filed subsequent to such Quarterly Report, other than
Current Reports describing Net Cash Proceeds Transactions otherwise described in
the offering materials (or corresponding successor reports) (or in the event the
Company is not required to prepare any of the foregoing Forms, the comparable
information required pursuant to Section 10.18), (ii) a description of material
developments, if any, in the Company’s business subsequent to the date of the
latest of such reports, (iii) if material, appropriate pro forma financial
information, and (iv) such other information, if any, concerning the business of
the Company which the Company in good faith believes will enable such Holders to
make an informed investment decision regarding the Offer;
the Offered Price;
the names and addresses of the Paying Agent and the offices or agencies referred
to in Section 10.02;
that Securities must be surrendered prior to the Offer Date to the Paying Agent
at the office of the Paying Agent or to an office or agency referred to in
Section 10.02 to collect payment;
that any Securities not tendered will continue to accrue interest and that
unless the Company defaults in the payment of the Offered Price, any Security
accepted for payment pursuant to the Offer shall cease to accrue interest on and
after the Offer Date;
the procedures for withdrawing a tender; and
that the Offered Price for any Security which has been properly tendered and not
withdrawn and which has been accepted for payment pursuant to the Offer will be
paid promptly following the Offered Date.
Holders electing to have Securities purchased hereunder will be required to
surrender such Securities at the address specified in the notice prior to the
Offer Date. Holders will be entitled to withdraw their election to have their
Securities purchased pursuant to this Section 10.12 if the Company receives, not
later than one Business Day prior to the Offer Date, a telegram, telex,
facsimile transmission or letter setting forth (1) the name of the Holder, (2)
the certificate number of the Security in respect of which such notice of
withdrawal is being submitted, (3) the principal amount of the Security (which
shall be $2,000 or an integral multiple of $1,000 in excess thereof) delivered
for purchase by the Holder as to which his election is to be withdrawn, (4) a
statement that such Holder is withdrawing his election to have such principal
amount of such Security purchased, and (5) the principal amount, if any, of such
Security (which shall be $2,000 or an integral multiple of $1,000 in excess
thereof) that remains subject to the original notice of the Offer and that has
been or will be delivered for purchase by the Company.
The Company shall (i) not later than the Offer Date, accept for payment
Securities or portions thereof tendered pursuant to the Offer, (ii) not later
than 10:00 a.m. (New York time) on the Offer Date, deposit with the Trustee or
with a Paying Agent an amount of money in same day funds sufficient to pay the
aggregate Offered Price of all the Securities or portions thereof which are to
be purchased on that date; provided, however, that to the extent any such funds
are deposited after 10:00 a.m. (New York City time) on the Offer Date, such
funds shall be deemed to have been deposited on the next succeeding Business
Day, and (iii) not later than 10:00 a.m. (New York time) on the Offer Date,
deliver to the Paying Agent an Officers’ Certificate stating the Securities or
portions thereof accepted for payment by the Company; provided, however, that to
the extent any such Officers’ Certificate is provided after 10:00 a.m. (New York
City time) on the Offer Date, such Officers’ Certificate shall be deemed to have
been received on the next succeeding Business Day. The Paying Agent shall
promptly mail or deliver to Holders of Securities (at the reasonable expense of
the Company) so accepted payment in an amount equal to the Offered Price of the
Securities purchased from each such Holder, and the Company shall execute and
the Trustee shall promptly authenticate and mail or deliver to such Holders (at
the reasonable expense of the Company) a new Security equal in principal amount
to any unpurchased portion of the Security surrendered. Any Securities not so
accepted shall be promptly mailed or delivered by the Paying Agent at the
Company’s expense to the Holder thereof. For purposes of this Section 10.12, the
Company shall choose a Paying Agent which shall not be the Company.
Subject to applicable escheat laws, the Trustee and the Paying Agent shall
return to the Company any cash that remains unclaimed, together with interest,
if any, thereon, held by them for the payment of the Offered Price; provided,
however, that (x) to the extent that the aggregate amount of cash deposited by
the Company with the Trustee in respect of an Offer exceeds the aggregate
Offered Price of the Securities or portions thereof to be purchased, then the
Trustee shall hold such excess for the Company and (y) unless otherwise directed
by the Company in writing, promptly after the Business Day following the Offer
Date the Trustee shall return any such excess to the Company together with
interest or dividends, if any, thereon.
Securities to be purchased shall, on the Offer Date, become due and payable at
the Offered Price and from and after such date (unless the Company shall default
in the payment of the Offered Price) such Securities shall cease to bear
interest. Such Offered Price shall be paid to such Holder promptly following the
later of the Offer Date and the time of delivery of such Security to the
relevant Paying Agent at the office of such Paying Agent by the Holder thereof
in the manner required. Upon surrender of any such Security for purchase in
accordance with the foregoing provisions, such Security shall be paid by the
Company at the Offered Price; provided, however, that installments of interest
whose Stated Maturity is on or prior to the Offer Date shall be payable to the
Person in whose name the Securities (or any Predecessor Securities) is
registered as such on the relevant Regular Record Dates according to the terms
and the provisions of Section 3.09; provided, further, that Securities to be
purchased are subject to proration in the event the Excess Proceeds are less
than the aggregate Offered Price of all Securities tendered for purchase, with
such adjustments as may be appropriate by the Trustee so that only Securities in
principal amount denominations of $2,000 or an integral multiple of $1,000 in
excess thereof, shall be purchased. If any Security tendered for purchase shall
not be so paid upon surrender thereof by deposit of funds with the Trustee or a
Paying Agent in accordance with paragraph (h) above, the principal thereof (and
premium, if any, thereon) shall, until paid, bear interest from the Offer Date
at the rate borne by such Security. Any Security that is to be purchased only in
part shall be surrendered to a Paying Agent at the office of such Paying Agent
(with, if the Company, the Security Registrar or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Security Registrar or the Trustee duly executed by, the Holder
thereof or such Holder’s attorney duly authorized in writing), and the Company
shall execute and the Trustee shall authenticate and deliver to the Holder of
such Security, without service charge, one or more new Securities of any
authorized denomination as requested by such Holder in an aggregate principal
amount equal to, and in exchange for, the portion of the principal amount of the
Security so surrendered that is not purchased. The Company shall publicly
announce the results of the Offer on or as soon as practicable after the Offer
Date.
Limitation on Issuances of Guarantees of and Pledges for Indebtedness    
The Company will not cause or permit any Restricted Subsidiary, other than a
Guarantor, directly or indirectly, to secure the payment of any Indebtedness of
the Company and the Company will not, and will not permit any Restricted
Subsidiary to, pledge any intercompany notes representing obligations of any
Restricted Subsidiary (other than a Guarantor) or any Capital Stock of a
Restricted Subsidiary (other than a Guarantor) to secure the payment of any
Indebtedness of the Company unless in each case such Restricted Subsidiary
simultaneously executes and delivers a supplemental indenture to this Indenture
providing for a guarantee of payment of the Securities by such Restricted
Subsidiary, which guarantee shall be on the same terms as the guarantee of such
Indebtedness (if a guarantee of such Indebtedness is granted by any such
Restricted Subsidiary) except that the guarantee of the Securities need not be
secured.
The Company will not cause or permit any Restricted Subsidiary (which is not a
Guarantor), directly or indirectly, to guarantee, assume or in any other manner
become liable with respect to any Indebtedness of the Company unless such
Restricted Subsidiary simultaneously executes and delivers a supplemental
indenture to this Indenture providing for a Guarantee of the Securities on the
same terms as the guarantee of such Indebtedness except that (A) such Guarantee
need not be secured unless required pursuant to Section 10.11 or otherwise under
this Indenture and (B) if such Indebtedness is by its terms expressly
subordinated to the Securities, any such assumption, guarantee or other
liability of such Restricted Subsidiary with respect to such Indebtedness shall
be subordinated to such Restricted Subsidiary’s Guarantee of the Securities at
least to the same extent as such Indebtedness is subordinated to the Securities.
Notwithstanding the foregoing, any Guarantee by a Restricted Subsidiary of the
Securities shall provide by its terms (and the Guarantee of any Restricted
Subsidiary under Article Thirteen of this Indenture shall be deemed to provide)
that it (and all Liens securing the samethe Liens on the Capital stock of, and
assets of, such Restricted Subsidiary granted under the Collateral Documents)
shall be automatically and unconditionally released and discharged upon (1) any
sale, exchange or transfer, to any Person not an Affiliate of the Company, of
all of the Company’s (whether held directly by the Company or indirectly through
other Subsidiaries) of the Company) Capital Stock in, or all or substantially
all the assets of, such Restricted Subsidiary, or the designation of such
Restricted Subsidiary as an Unrestricted Subsidiary, which transaction is in
compliance with the terms of this Indenture and such Restricted Subsidiary is
released from all guarantees, if any, by it of other Indebtedness of the Company
or any Restricted Subsidiaries or (2) the release by the holders of the
Indebtedness of the Company described in clauses (a) and (b) above of their
security interest or their guarantee by such Restricted Subsidiary (including
any deemed release upon payment in full of all obligations (other than
contingent obligations for which no claim has been asserted) under such
Indebtedness), at such time as (A) no other Indebtedness of the Company has been
secured or guaranteed by such Restricted Subsidiary, as the case may be, or (B)
the holders of all such other Indebtedness which is secured or guaranteed by
such Restricted Subsidiary also release their security interest in or guarantee
by such Restricted Subsidiary (including any deemed release upon payment in full
of all obligations (other than contingent obligations for which no claim has
been asserted) under such Indebtedness).
Voluntary Issuance of Guarantees of the Indenture Obligations    . The Company
may elect at any time to cause any Restricted Subsidiary to execute and deliver
a supplemental indenture to this Indenture providing for a guarantee of payment
of the Company’s Indenture Obligations by such Restricted Subsidiary.
Purchase of Securities upon a Change of Control    
If a Change of Control occurs, then each Holder shall have the right to require
that the Company purchase all or any part (in principal amount denominations of
$2,000 and integral multiples of $1,000 in excess thereof) of such Holder’s
Securities pursuant to the offer described below in this Section 10.15 (the
“Change of Control Offer”) and in accordance with the other procedures set forth
in subsections (b), (c), (d) and (e) of this Section 10.15. In the Change of
Control Offer, the Company shall offer to purchase all of the Securities at a
purchase price (the “Change of Control Purchase Price”) in cash in an amount
equal to 101% of the principal amount of such Securities, plus accrued and
unpaid interest, if any, to the date of purchase (the “Change of Control
Purchase Date”) (subject to the rights of holders of record on relevant record
dates to receive interest due on an interest payment date that is on or prior to
such date of purchase).
Within 30 days of any Change of Control or, at the Company’s option, prior to
such Change of Control but after it is publicly announced, the Company shall
notify the Trustee and give written notice (a “Change of Control Purchase
Notice”) of such Change of Control to each Holder at his address appearing in
the Security Register. The Change of Control Purchase Notice shall state, among
other things:
that a Change of Control has occurred or will occur, the date of such event, and
that such Holder has the right to require the Company to repurchase such
Holder’s Securities at the Change of Control Purchase Price;
the circumstances and relevant facts regarding such Change of Control (including
but not limited to information with respect to pro forma historical income, cash
flow and capitalization after giving effect to such Change of Control);
(i) the most recently filed Annual Report on Form 10-K (including audited
consolidated financial statements) of the Company, the most recent subsequently
filed Quarterly Report on Form 10-Q, as applicable, and any Current Report on
Form 8-K of the Company filed subsequent to such Quarterly Report (or in the
event the Company is not required to prepare any of the foregoing Forms, the
comparable information required to be prepared by the Company and any Guarantor
pursuant to Section 10.18), (ii) a description of material developments, if any,
in the Company’s business subsequent to the date of the latest of such reports
and (iii) such other information, if any, concerning the business of the Company
which the Company in good faith believes will enable such Holders to make an
informed investment decision regarding the Change of Control Offer;
that the Change of Control Offer is being made pursuant to this Section 10.15
and that all Securities properly tendered pursuant to the Change of Control
Offer will be accepted for payment at the Change of Control Purchase Price;
the Change of Control Purchase Date, which shall be fixed by the Company on a
Business Day no earlier than 30 days nor later than 60 days from the date such
notice is mailed, nor, in any event, earlier than the commencement of the Change
of Control, or such later date as is necessary to comply with requirements under
the Exchange Act;
the Change of Control Purchase Price;
the names and addresses of the Paying Agent and the offices or agencies referred
to in Section 10.02;
that Securities must be surrendered on or prior to the Change of Control
Purchase Date to the Paying Agent at the office of the Paying Agent or to an
office or agency referred to in Section 10.02 to collect payment;
that the Change of Control Purchase Price for any Security which has been
properly tendered and not withdrawn will be paid promptly following the Change
of Control Offer Purchase Date;
the procedures that a Holder must follow to accept a Change of Control Offer or
to withdraw such acceptance;
that any Security not tendered will continue to accrue interest; and
that, unless the Company defaults in the payment of the Change of Control
Purchase Price, any Securities accepted for payment pursuant to the Change of
Control Offer will cease to accrue interest after the Change of Control Purchase
Date.
Upon receipt by the Company of the proper tender of Securities, the Holder of
the Security in respect of which such proper tender was made shall (unless the
tender of such Security is properly withdrawn) thereafter be entitled to receive
solely the Change of Control Purchase Price with respect to such Security. Upon
surrender of any such Security for purchase in accordance with the foregoing
provisions, such Security shall be paid by the Company at the Change of Control
Purchase Price; provided, however, that installments of interest whose Stated
Maturity is on or prior to the Change of Control Purchase Date shall be payable
to the Holders of such Securities, or one or more Predecessor Securities,
registered as such on the relevant Regular Record Dates according to the terms
and the provisions of Section 3.09. If any Security tendered for purchase in
accordance with the provisions of this Section 10.15 shall not be so paid upon
surrender thereof, the principal thereof (and premium, if any, thereon) shall,
until paid, bear interest from the Change of Control Purchase Date at the rate
borne by such Security. Holders electing to have Securities purchased will be
required to surrender such Securities to the Paying Agent at the address
specified in the Change of Control Purchase Notice at least one Business Day
prior to the Change of Control Purchase Date. Any Security that is to be
purchased only in part shall be surrendered to a Paying Agent at the office of
such Paying Agent (with, if the Company, the Security Registrar or the Trustee
so requires, due endorsement by, or a written instrument of transfer in form
satisfactory to the Company and the Security Registrar or the Trustee, as the
case may be, duly executed by, the Holder thereof or such Holder’s attorney duly
authorized in writing), and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Security (at the reasonable
expense of the Company), without service charge, one or more new Securities of
any authorized denomination as requested by such Holder in an aggregate
principal amount equal to, and in exchange for, the portion of the principal
amount of the Security so surrendered that is not purchased.
The Company shall (i) not later than the Change of Control Purchase Date, accept
for payment Securities or portions thereof tendered pursuant to the Change of
Control Offer, (ii) not later than 10:00 a.m. (New York time) on the Business
Day following the Change of Control Purchase Date, deposit with the Trustee or
with a Paying Agent an amount of money in same day funds sufficient to pay the
aggregate Change of Control Purchase Price of all the Securities or portions
thereof which have been so accepted for payment; provided, however, that to the
extent any such funds are deposited after 10:00 a.m. (New York City time) on the
Business Day following the Change of Control Purchase Date, such funds shall be
deemed to have been deposited on the next succeeding Business Day, and (iii) not
later than 10:00 a.m. (New York time) on the Business Day following the Change
of Control Purchase Date, deliver to the Paying Agent an Officers’ Certificate
stating the Securities or portions thereof accepted for payment by the Company;
provided, however, that to the extent any such Officers’ Certificate is provided
after 10:00 a.m. (New York City time) on the Business Day following the Change
of Control Purchase Date, such Officers’ Certificate shall be deemed to have
been received on the next succeeding Business Day. The Paying Agent shall
promptly mail or deliver to Holders of Securities (at the reasonable expense of
the Company) so accepted payment in an amount equal to the Change of Control
Purchase Price of the Securities purchased from each such Holder, and the
Company shall execute and the Trustee shall promptly authenticate and mail or
deliver to such Holders (at the reasonable expense of the Company) a new
Security equal in principal amount to any unpurchased portion of the Security
surrendered. Any Securities not so accepted shall be promptly mailed or
delivered by the Paying Agent at the Company’s expense to the Holder thereof.
The Company will publicly announce the results of the Change of Control Offer on
the Change of Control Purchase Date. For purposes of this Section 10.15, the
Company shall choose a Paying Agent which shall not be the Company.
A tender made in response to a Change of Control Purchase Notice may be
withdrawn if the Company receives, not later than one Business Day prior to the
Change of Control Purchase Date, a telegram, telex, facsimile transmission or
letter, specifying, as applicable:
the name of the Holder;
the certificate number of the Security in respect of which such notice of
withdrawal is being submitted;
the principal amount of the Security (which shall be $2,000 or an integral
multiple of $1,000 in excess thereof) delivered for purchase by the Holder as to
which such notice of withdrawal is being submitted;
a statement that such Holder is withdrawing his election to have such principal
amount of such Security purchased; and
the principal amount, if any, of such Security (which shall be $2,000 or an
integral multiple of $1,000 in excess thereof) that remains subject to the
original Change of Control Purchase Notice and that has been or will be
delivered for purchase by the Company.
Subject to applicable escheat laws, the Trustee and the Paying Agent shall
return to the Company any cash that remains unclaimed, together with interest or
dividends, if any, thereon, held by them for the payment of the Change of
Control Purchase Price; provided, however, that (x) to the extent that the
aggregate amount of cash deposited by the Company pursuant to clause (ii) of
paragraph (d) above exceeds the aggregate Change of Control Purchase Price of
the Securities or portions thereof to be purchased, then the Trustee shall hold
such excess for the Company and (y) unless otherwise directed by the Company in
writing, promptly after the Business Day following the Change of Control
Purchase Date the Trustee shall return any such excess to the Company together
with interest, if any, thereon.
The Company shall comply, to the extent applicable, with the applicable tender
offer rules, including Rule 14e-1 under the Exchange Act, and any other
applicable securities laws or regulations in connection with a Change of Control
Offer.
Notwithstanding the foregoing, the Company will not be required to make a Change
of Control Offer upon a Change of Control if a third party makes the Change of
Control Offer, in the manner, at the times and otherwise in compliance with the
requirements set forth in this Indenture applicable to a Change of Control Offer
made by the Company and purchases all the Securities validly tendered and not
withdrawn under such Change of Control Offer.
Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries    
The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause to exist or
become effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (A) pay cash dividends or make any other cash
distribution on its Capital Stock or any other interest or participation in or
measured by its profits, (B) pay any Indebtedness (other than Subordinated
Indebtedness) owed to the Company or any Guarantor, (C) make any Investment in
the Company or any Restricted Subsidiary in whole or in part or (D) transfer
(excluding Liens) any of its properties or assets to the Company or any
Restricted Subsidiary. However, this covenant will not prohibit any encumbrance
or restriction (1) pursuant to an agreement in effect on the date of this
Indenture; (2) with respect to a Restricted Subsidiary that is not a Restricted
Subsidiary of the Company on the date of this Indenture, in existence at the
time such Person becomes a Restricted Subsidiary of the Company and not incurred
in connection with, or in contemplation of, such Person becoming a Restricted
Subsidiary, provided that such encumbrances and restrictions are not applicable
to the Company or any Restricted Subsidiary or the properties or assets of the
Company or any Restricted Subsidiary other than such Subsidiary which is
becoming a Restricted Subsidiary; (3) pursuant to any agreement of the Company
or any Guarantor governing any Indebtedness permitted by clauses (i) or (iii) of
the definition of Permitted Indebtedness and as to such clause (iii) as to the
assets (and the proceeds thereof) financed with the proceeds of, or used to
finance, such Indebtedness; (4) contained in any Acquired Indebtedness or other
agreement of any entity or related to assets acquired by or merged into or
consolidated with the Company or any Restricted Subsidiaries so long as such
encumbrance or restriction was not entered into in contemplation of the
acquisition, merger or consolidation transaction; (5) transactions with
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Indenture that are fair to the
Company in the reasonable determination of the Board of Directors or other
transactions (in compliance with the terms of this Indenture) which could not
reasonably be expected to impair the ability of the Company to timely pay the
Securities or to otherwise perform its obligations under this Indenture or the
Securities; and (6(6) pursuant to any agreements effecting the ViSalus
Recapitalization (it being understood that, for the avoidance of doubt, nothing
contained herein shall, or shall be interpreted to, mean that ViSalus will be a
Subsidiary of the Company upon the consummation of the ViSalus Mandatory
Exchange (as defined in the Consent Agreement) and it is acknowledged that upon
such consummation ViSalus will not be a Subsidiary of the Company); and (7)
under any agreement that extends, renews, refinances or replaces in whole or in
part the agreements containing the encumbrances or restrictions in the foregoing
clauses (1) through (56), or in this clause (67), provided that the terms and
conditions of any such encumbrances or restrictions are no more restrictive in
any material respect taken as a whole than those under or pursuant to the
agreement evidencing the Indebtedness so extended, renewed, refinanced or
replaced.
Limitations on Unrestricted Subsidiaries    
The Company may designate after the Issue Date any Subsidiary (other than a
Guarantor) as an “Unrestricted Subsidiary” under this Indenture (a
“Designation”) only if:
no Default shall have occurred and be continuing at the time of or after giving
effect to such Designation;
the Company would be permitted to make an Investment (other than a Permitted
Investment) at the time of Designation (assuming the effectiveness of such
Designation) pursuant to the first paragraph of Section 10.09 herein in an
amount (the “Designation Amount”) equal to the greater of (1) the net book value
of the Company’s interest in such Subsidiary calculated in accordance with GAAP
or (2) the Fair Market Value of the Company’s interest in such Subsidiary as
determined in good faith by the Company’s Board of Directors;
the Company would be permitted under this Indenture to incur $1.00 of additional
Indebtedness (other than Permitted Indebtedness) pursuant to clause (a) of
Section 10.08 hereof at the time of such Designation (assuming the effectiveness
of such Designation);
such Unrestricted Subsidiary does not own any Capital Stock in any Restricted
Subsidiary of the Company which is not simultaneously being designated an
Unrestricted Subsidiary;
such Unrestricted Subsidiary is not liable, directly or indirectly, with respect
to any Indebtedness other than Unrestricted Subsidiary Indebtedness; provided
that an Unrestricted Subsidiary may provide a Guarantee for the Securities; and
such Unrestricted Subsidiary is not a party to any agreement, contract,
arrangement or understanding at such time with the Company or any Restricted
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Company or such Restricted Subsidiary
than those that might be obtained at the time from Persons who are not
Affiliates of the Company or, in the event such condition is not satisfied, the
value of such agreement, contract, arrangement or understanding to such
Unrestricted Subsidiary shall be deemed a Restricted Payment.
In the event of any such Designation, the Company shall be deemed to have made
an Investment constituting a Restricted Payment pursuant to Section 10.09 hereof
for all purposes of this Indenture in the Designation Amount.
The Company shall not and shall not cause or permit any Restricted Subsidiary to
at any time:
(a)    provide credit support for, guarantee or subject any of its property or
assets (other than the Capital Stock of any Unrestricted Subsidiary) to the
satisfaction of, any Indebtedness of any Unrestricted Subsidiary (including any
undertaking, agreement or instrument evidencing such Indebtedness) (other than
Permitted Investments in Unrestricted Subsidiaries); or
(b)    be directly or indirectly liable for any Indebtedness of any Unrestricted
Subsidiary.
For purposes of the foregoing, the Designation of a Subsidiary of the Company as
an Unrestricted Subsidiary shall be deemed to be the Designation of all of the
Subsidiaries of such Subsidiary as Unrestricted Subsidiaries.
The Company may revoke any Designation of a Subsidiary as an Unrestricted
Subsidiary (a “Revocation”) if:
(a)    no Default shall have occurred and be continuing at the time of and after
giving effect to such Revocation;
all Liens and Indebtedness of such Unrestricted Subsidiary outstanding
immediately following such Revocation would, if incurred at such time, have been
permitted to be incurred for all purposes of this Indenture; and
unless such redesignated Subsidiary shall not have any Indebtedness outstanding
(other than Indebtedness that would be Permitted Indebtedness), immediately
after giving effect to such proposed Revocation, and after giving pro forma
effect to the incurrence of any such Indebtedness of such redesignated
Subsidiary as if such Indebtedness was incurred on the date of the Revocation,
the Company could incur $1.00 of additional Indebtedness (other than Permitted
Indebtedness) pursuant to clause (a) of Section 10.08 herein.
All Designations and Revocations must be evidenced by a resolution of the Board
of Directors of the Company delivered to the Trustee certifying compliance with
the foregoing provisions.
Section 10.02    Provision of Financial Statements and Other Information    
Whether or not the Company is subject to Section 13(a) or 15(d) of the Exchange
Act, the Company will, to the extent permitted under the Exchange Act, file with
the Commission the annual reports, quarterly reports and other documents which
the Company would have been required to file with the Commission pursuant to
Section 13(a) or 15(d) if the Company were so subject, such documents to be
filed with the Commission on or prior to the date (the “Required Filing Date”)
by which the Company would have been required so to file such documents if the
Company were so subject. The Company will also in any event (a) within 15 days
of each Required Filing Date file with the Trustee copies of the annual reports,
quarterly reports and other documents which the Company would have been required
to file with the Commission pursuant to Section 13(a) or 15(d) of the Exchange
Act if the Company were subject to either of such Sections and (b) if filing
such documents by the Company with the Commission is not permitted under the
Exchange Act, promptly upon written request and payment of the reasonable cost
of duplication and delivery, supply copies of such documents to any prospective
holder at the Company’s cost. If any Guarantor’s, if any, financial statements
would be required to be included in the financial statements filed or delivered
pursuant to this Indenture if the Company were subject to Section 13(a) or 15(d)
of the Exchange Act, the Company shall include such Guarantor’s financial
statements in any filing or delivery pursuant to this Indenture. In addition, so
long as any of the Securities remain outstanding, the Company will make
available to any prospective purchaser of Securities or beneficial owner of
Securities in connection with any sale thereof the information required by Rule
144A(d)(4) under the Securities Act, until such time as the Company has either
exchanged the Securities for securities identical in all material respects which
have been registered under the Securities Act or until such time as the holders
thereof have disposed of such Securities pursuant to an effective registration
statement under the Securities Act. Any document or report that the Company
files with the SEC via the Commission’s EDGAR system shall be deemed to be filed
with the Trustee and mailed to all Holders for purposes of this Section 10.18 at
the time such documents are filed via the EDGAR system.
In addition, the Company shall hold a quarterly and an annual conference call to
discuss the information contained in the quarterly reports and the annual
reports described in this Section 10.18 not later than 15 days from the time the
Company furnishes such reports to the Trustee; provided that the Company shall
be deemed to have satisfied this obligation by holding such quarterly or annual
conference call to discuss such information with the holders of its equity
securities, to the extent that no fewer than three Business Days prior to the
date of such conference call, the Company shall have announced the time and date
of such conference call and directed the holders or beneficial owners of, and
prospective investors in, the Securities and securities analysts and market
makers to contact an individual at the Company (for whom contact information
shall be provided in such press release) to obtain such financial reports and
information on how to access such conference call. Delivery of such reports,
information, and documents to the Trustee is for informational purposes only and
the Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to conclusively rely exclusively on
Officers’ Certificates).
Statement by Officers as to Default    
The Company and the Guarantors, if any, will deliver to the Trustee, on or
before a date not more than 90 days after the end of each fiscal year of the
Company ending after the date hereof, a written statement signed by an executive
officer (not in his individual capacity but as an officer of the Company) of the
Company and each Guarantor, if any, who shall be the principal executive
officer, principal financial officer or principal accounting officer of the
Company and any such Guarantor, as to compliance herewith, including whether or
not, after a review of the activities of the Company during such year or such
quarter and of the Company’s and each Guarantor’s, if any, performance under
this Indenture, to the best knowledge, based on such review, of the signer
thereof, the Company and each Guarantor, if any have fulfilled all of their
respective obligations and are in compliance with all conditions and covenants
under this Indenture throughout such year or quarter, as the case may be, and,
if there has been a Default specifying each Default and the nature and status
thereof and any actions being taken by the Company and the Guarantors, if any,
with respect thereto.
When any Default or Event of Default has occurred and is continuing, or if the
Trustee or any Holder or the trustee for or the holder of any other evidence of
Indebtedness of the Company or any Subsidiary gives any notice or takes any
other action with respect to a claimed default, the Company and the Guarantors,
if any, shall deliver to the Trustee by registered or certified mail or
facsimile transmission followed by an originally executed copy of an Officers’
Certificate specifying such Default, Event of Default, notice or other action,
the status thereof and what actions the Company and the Guarantors, if any, are
taking or propose to take with respect thereto, within five Business Days after
the occurrence of such Default or Event of Default.
Waiver of Certain Covenants    
The Company and the Guarantors, if any, may omit in any particular instance to
comply with any covenant or condition set forth in Sections 10.06 through 10.14
and 10.16 through 10.19, if, before or after the time for such compliance, the
Holders of not less than a majority in aggregate principal amount of the
Securities at the time Outstanding shall, by Act of such Holders, waive such
compliance in such instance with such covenant or provision, but no such waiver
shall extend to or affect such covenant or condition except to the extent so
expressly waived, and, until such waiver shall become effective, the obligations
of the Company and the duties of the Trustee in respect of any such covenant or
condition shall remain in full force and effect.
Section 10.03    Certain Post-Closing Obligations    . The Issuer and the
Guarantors shall deliver (or cause the delivery of) the documents and take the
actions specified on Schedule I, including those documents and other agreements
that would have been required to be delivered on the Amendment No. 1 Effective
Date, within the time frames specified on Schedule I.


ARTICLE 11    

REDEMPTION OF SECURITIES

Rights of Redemption    
The Securities are subject to redemption at any time on or after May 15, 2015 at
the option of the Company, in whole or in part, subject to the conditions, and
at the Redemption Prices, specified in the Form of Security attached as Exhibit
A hereto, together with accrued and unpaid interest, if any, to the Redemption
Date (subject to the right of Holders of record on relevant Regular Record Dates
and Special Record Dates to receive interest due on relevant Interest Payment
Dates and Special Payment Dates).
In addition, at any time prior to May 15, 2015, the Company, at its option, may
use the net proceeds of one or more Equity Offerings to redeem up to an
aggregate of 35% of the aggregate principal amount of Securities issued under
this Indenture (including the principal amount of any Additional Securities) at
a redemption price equal to 106.00% of the aggregate principal amount thereof,
plus accrued and unpaid interest thereon, if any, to the Redemption Date
(subject to the right of Holders of record on relevant Regular Record Dates and
Special Record Dates to receive interest due on relevant Interest Payment Dates
and Special Payment Dates); provided that at least 65% of the initial aggregate
principal amount of Securities (including the principal amount of any Additional
Securities) remains outstanding immediately after the occurrence of such
redemption. In order to effect the foregoing redemption, the Company must mail a
notice of redemption no later than 30 days after the closing of the related
Equity Offering and must consummate such redemption within 60 days of the
closing of the Equity Offering.
In addition, prior to May 15, 2015, the Company may redeem all or a part of the
Securities at its option, in whole at any time or in part from time to time,
upon not less than 30 nor more than 60 days’ notice at a Redemption Price equal
to 100% of the principal amount being redeemed plus the Applicable Premium, plus
accrued and unpaid interest on the principal amount being redeemed, if any, to
the applicable Redemption Date (subject to the right of Holders of record on
relevant Regular Record Dates and Special Record Dates to receive interest due
on relevant Interest Payment Dates and Special Payment Dates).
Notwithstanding the foregoing sentence, and without duplication of Section
11.01(d), prior to the occurrence of a Mandatory Redemption Event, the Company
may, at its option, redeem all of the Securities, in whole, upon not less than 7
days’ nor more than 60 days’ notice at a Redemption Price equal to 106% of the
principal amount being redeemed, plus accrued interest on the principal amount
being redeemed, if any, to the applicable Redemption Date, subject to the right
of Holders of record on the relevant Regular Record Date and Special Record Date
to receive interest due on the relevant Interest Payment Date and Special
Payment Date.
(a)    In addition, upon the occurrence of a Mandatory Redemption Event, the
Company shall redeem all of the Outstanding Securities, in whole, on the
Mandatory Redemption Date, at a Redemption Price equal to 106% of the principal
amount being redeemed, plus accrued and unpaid interest on the principal amount
being redeemed, if any, to the applicable Redemption Date, subject to the right
of Holders of record on the relevant Regular Record Date and Special Record Date
to receive interest due on the relevant Interest Payment Date and Special
Payment Date (the “Mandatory Redemption Price”). The Company shall mail or cause
to be mailed by first-class mail, a notice of redemption (with a copy to the
Trustee) no later than the first Business Day following the date of occurrence
of a Mandatory Redemption Event to each Holder of record on the relevant Regular
Record Date or Special Record Date at such Holders’ registered address or
otherwise in accordance with the Applicable Procedures and with the second
paragraph of Section 11.05 that all of the Outstanding Securities shall be
redeemed on the Mandatory Redemption Date at a redemption price equal to the
Mandatory Redemption Price.
Applicability of Article    
Redemption of Securities at the election of the Company or otherwise, as
permitted or required by any provision of this Indenture, shall be made in
accordance with such provision and this Article Eleven.
Election to Redeem; Notice to Trustee    
The election of the Company to redeem any Securities pursuant to Section 11.01
shall be evidenced by a Company Order and an Officers’ Certificate. In case of
any redemption at the election of the Company, the Company shall, not less than
30 days (or, in the case of redemption pursuant to the last sentence of
11.01(c), seven days) nor more than 60 days prior to the Redemption Date fixed
by the Company (unless a shorter notice period shall be satisfactory to the
Trustee), notify the Trustee in writing of such Redemption Date and of the
principal amount of Securities to be redeemed. In case of any redemption
pursuant to Section 11.01(d), the Company shall notify the Trustee in writing of
a Mandatory Redemption Event no more than one Business Day after the occurrence
thereof, and shall notify the Trustee of the related Mandatory Redemption Date.
Selection by Trustee of Securities to Be Redeemed    
If less than all the Securities are to be redeemed, the particular Securities or
portions thereof to be redeemed shall be selected not more than 30 days (or, in
the case of redemption pursuant to the last sentence of 11.01(c), seven days)
prior to the Redemption Date. The Trustee shall select the Securities or
portions thereof to be redeemed, pro rata, by lot or by any other method the
Trustee shall deem fair and reasonable and in accordance with Applicable
Procedures. The amounts to be redeemed shall be equal to principal amount
denominations of $2,000 or any integral multiple of $1,000 in excess thereof.
The Trustee shall promptly notify the Company and the Security Registrar (at the
reasonable expense of the Company) in writing of the Securities selected for
redemption and, in the case of any Securities selected for partial redemption,
the principal amount thereof to be redeemed.
For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to redemption of Securities shall relate, in the case of any
Security redeemed or to be redeemed only in part, to the portion of the
principal amount of such Security which has been or is to be redeemed.
Notice of Redemption    
Notice of redemptionredemptions pursuant to Sections 11.01(a), (b) or (c) shall
be given by first-class mail, postage prepaid, mailed not less than 30 days (or,
in the case of redemption pursuant to the last sentence of 11.01(c), seven days)
nor more than 60 days prior to the Redemption Date and pursuant to Section
11.01(d) shall be given in accordance with Section 11.01(d), to each Holder of
Securities to be redeemed, at its address appearing in the Security Register.
All notices of redemption (whether under Sections 11.01 (a), (b), (c) or (d))
shall state:
the Redemption Date;
the Redemption Price;
if less than all Outstanding Securities are to be redeemed, the identification
of the particular Securities to be redeemed;
in the case of a Security to be redeemed in part, the principal amount of such
Security to be redeemed and that after the Redemption Date upon surrender of
such Security, new Security or Securities in the aggregate principal amount
equal to the unredeemed portion thereof will be issued;
that Securities called for redemption must be surrendered to the Paying Agent to
collect the Redemption Price;
that on the Redemption Date the Redemption Price will become due and payable
upon each such Security or portion thereof to be redeemed, and that (unless the
Company shall default in payment of the Redemption Price) interest thereon shall
cease to accrue on and after said date;
the names and addresses of the Paying Agent and the offices or agencies referred
to in Section 10.02 where such Securities are to be surrendered for payment of
the Redemption Price;
the CUSIP number, if any, relating to such Securities and that no representation
is made as to the correctness or accuracy of the CUSIP number, if any, listed on
such notice or printed on the Securities; and
the procedures that a Holder must follow to surrender the Securities to be
redeemed.
Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s written request, by the
Trustee in the name and at the expense of the Company. If the Company elects to
give notice of voluntary redemption, it shall provide the Trustee with a
certificate, five days prior to the notice being sent (or such shorter period as
Trustee may accept in its absolute discretion), stating that such notice has
beenwill be given in compliance with the requirements of this Section 11.05
setting forth the information set forth therein and will provide a complete form
of such proposed notice.
The notice if mailed in the manner herein provided shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. In
any case, failure to give such notice by mail or any defect in the notice to the
Holder of any Security designated for redemption as a whole or in part shall not
affect the validity of the proceedings for the redemption of any other Security.
Any notice of redemption otherwise made in compliance with this Section 11.05
may, at the Company’s discretion, be subject to one or more conditions
precedent, including completion of an Equity Offering or consummation of other
transactions related to such proposed redemption as specified in such notice of
redemption.
Deposit of Redemption Price    
On or prior to any Redemption Date, the Company shall deposit with the Trustee
or with a Paying Agent (or, if either of the Company or any of its Affiliates is
acting as Paying Agent, segregate and hold in trust as provided in Section
10.03) an amount of money in same day funds sufficient to pay the Redemption
Price of, and (except if the Redemption Date shall be an Interest Payment Date
or Special Payment Date) accrued interest on, all the Securities or portions
thereof which are to be redeemed on that date. The Paying Agent shall promptly
mail or deliver to Holders of Securities so redeemed payment in an amount equal
to the Redemption Price of the Securities purchased from each such Holder. All
money, if any, earned on funds held in trust by the Trustee or any Paying Agent
shall be remitted to the Company. For purposes of this Section 11.06, the
Company shall choose a Paying Agent which shall not be the Company.
Securities Payable on Redemption Date    
Notice of redemption having been given as aforesaid, the Securities so to be
redeemed shall, on the Redemption Date, subject to any applicable conditions
precedent, become due and payable at the Redemption Price therein specified and
from and after such date (unless the Company shall default in the payment of the
Redemption Price and accrued interest) such Securities shall cease to bear
interest. Upon surrender of any such Security for redemption in accordance with
said notice, such Security shall be paid by the Company at the Redemption Price
together with accrued interest to the Redemption Date; provided, however, that
installments of interest whose Stated Maturity is on or prior to the Redemption
Date shall be payable to the Holders of such Securities, or one or more
Predecessor Securities, registered as such on the relevant Regular Record Dates
and Special Record Dates according to the terms and the provisions of Section
3.09.
If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal and premium, if any, shall, until paid,
bear interest from the Redemption Date at the rate borne by such Security.
Securities Redeemed or Purchased in Part    
Any Security which is to be redeemed or purchased only in part shall be
surrendered to the Paying Agent at the office or agency maintained for such
purpose pursuant to Section 10.02 (with, if the Company, the Security Registrar
or the Trustee so requires, due endorsement by, or a written instrument of
transfer in form satisfactory to the Company, the Security Registrar or the
Trustee, as the case may be, duly executed by, the Holder thereof or such
Holder’s attorney duly authorized in writing), and the Company shall execute,
and the Trustee shall authenticate and deliver to the Holder of such Security
(at the reasonable expense of the Company), without service charge, a new
Security or Securities, of any authorized denomination as requested by such
Holder in aggregate principal amount equal to, and in exchange for, the
unredeemed portion of the principal of the Security so surrendered that is not
redeemed or purchased.


SATISFACTION AND DISCHARGE



Satisfaction and Discharge of Indenture    
This Indenture will be discharged and will cease to be of further effect (except
as to surviving rights of registration of transfer or exchange of Securities as
expressly provided for herein) as to all Outstanding Securities hereunder, and
the Trustee, upon Company Request and at the expense of the Company, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture, when:
either (1) all the Securities theretofore authenticated and delivered (other
than (i) lost, stolen or destroyed Securities which have been replaced or paid
as provided in Section 3.08 or (ii) all Securities for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Company and thereafter repaid to the Company or discharged from such trust as
provided in Section 10.03) have been delivered to the Trustee for cancellation
or (2) all such Securities not theretofore delivered to the Trustee for
cancellation (i) have become due and payable, (ii) will become due and payable
at their Stated Maturity within one year, or (iii) are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Company;
the Company or any Guarantor has irrevocably deposited or caused to be deposited
with the Trustee as trust funds in trust an amount in United States dollars
sufficient to pay and discharge the entire indebtedness on the Securities not
theretofore delivered to the Trustee for cancellation, including principal of,
premium, if any, and accrued interest on, such Securities at such Maturity,
Stated Maturity or Redemption Date;
the Company or any Guarantor, if any, has paid or caused to be paid all other
sums payable hereunder by the Company and any Guarantor; and
the Company has delivered to the Trustee an Officers’ Certificate and an Opinion
of Independent Counsel, in form and substance satisfactory to the Trustee, each
stating that (i) all conditions precedent under this Indenture relating to the
satisfaction and discharge hereof have been complied with and (ii) such
satisfaction and discharge will not result in a breach or violation of, or
constitute a default under, this Indenture or any other material agreement or
instrument to which the Company any Guarantor or any Restricted Subsidiary is a
party or by which the Company, any Guarantor or any Restricted Subsidiary is
bound.
Notwithstanding the satisfaction and discharge hereof, the obligations of the
Company to the Trustee under Section 6.07 and, if United States dollars shall
have been deposited with the Trustee pursuant to subclause (1) of subsection (a)
of this Section 12.01, the obligations of the Trustee under Section 12.02 and
the last paragraph of Section 10.03 shall survive.
Application of Trust Money    
Subject to the provisions of the last paragraph of Section 10.03, all United
States dollars deposited with the Trustee pursuant to Section 12.01 shall be
held in trust and applied by it, in accordance with the provisions of the
Securities and this Indenture, to the payment, either directly or through any
Paying Agent (including the Company acting as its own Paying Agent) as the
Trustee may determine, to the Persons entitled thereto, of the principal of,
premium, if any, and interest on, the Securities for whose payment such United
States dollars have been deposited with the Trustee.


ARTICLE 12    

GUARANTEES

Section 12.01    Guarantees    . Subject to the provisions of this Article
Thirteen, each Guarantor, hereby, jointly and severally, as a primary obligor
and not merely as a surety, unconditionally and irrevocably, Guarantees to each
Holder and the Trustee, the Indenture Obligations including, without limitation,
the prompt and complete payment and performance by the Issuer and each other
Guarantor when due (whether at the stated maturity, by acceleration, by
redemption or otherwise) of the principal of, premium, if any, and interest, if
any, on the Securities and all other obligations and liabilities of the Issuer
under this Indenture (including without limitation interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Issuer or any Guarantor
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding and the obligations under Section 6.07) (all the foregoing being
hereinafter collectively called the “Guarantor Obligations”). Each Guarantor
agrees that the Guarantor Obligations shall rank equally in right of payment
with other senior secured Indebtedness of such Guarantor, except to the extent
such other Indebtedness is subordinate to the Guarantor Obligations. Each
Guarantor further agrees (to the extent permitted by law) that the Guarantor
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from it, and that it will remain bound under this Article
Thirteen notwithstanding any extension or renewal of any Guarantor Obligation.
Each Guarantor waives presentation to, demand of payment from and protest to the
Issuer of any of the Guarantor Obligations and also waives notice of protest for
non-payment. Each Guarantor waives notice of any default under the Securities or
the Guarantor Obligations.


Each Guarantor further agrees (subject (in the case of the Guarantors identified
thereon) to the provisions of Section 13.06) that its Guarantee herein
constitutes an absolute, irrevocable and unconditional Guarantee of payment (and
is not a Guarantee of collection) and waives any right to require that any
resort be had by any Holder to any security held for payment of the Guarantor
Obligations.


Except as set forth in Section 13.02 (and except, in the case of the Guarantors
identified therein, as set forth in the provisions of Section 13.06), the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than payment of the
Guarantor Obligations in full (or pursuant to Sections 8.01 or 10.13(c))),
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense of setoff, counterclaim, recoupment or
termination whatsoever or by reason of the invalidity, illegality or
unenforceability of the Guarantor Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor herein shall not
be discharged or impaired or otherwise affected by (a) the failure of any Holder
to assert any claim or demand or to enforce any right or remedy against the
Issuer or any other person under, this Indenture, the Securities or any other
agreement or otherwise; (b) any extension or renewal granted; (c) any
rescission, waiver, amendment or modification of any of the terms or provisions
of this Indenture, the Securities or any other agreement; (d) the release of any
security held by any Holder or the Trustee for the Guarantor Obligations or any
of them; (e) the failure of any Holder to exercise any right or remedy against
any other Guarantor; (f) any change in the ownership of the Issuer; (g) any
default, failure or delay, willful or otherwise, in the performance of the
Guarantor Obligations; or (h) any other act or thing or omission or delay to do
any other act or thing which may or might in any manner or to any extent vary
the risk of any Guarantor or would otherwise operate as a discharge of such
Guarantor as a matter of law or equity.


Subject to the provisions of Sections 8.01, 10.13 and 10.14, each Guarantor
agrees that its Guarantee herein shall remain in full force and effect until
payment in full of all the Guarantor Obligations or such Guarantor is released
from its Guarantee in compliance with Sections 8.01 or 10.13 hereof (as
applicable). Each Guarantor further agrees that its Guarantee herein shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any of the
Guarantor Obligations is rescinded or must otherwise be restored by any Holder
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Issuer or any other Guarantor or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Issuer or any other Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.


In furtherance of the foregoing and not in limitation of any other right which
any Holder has at law or in equity against any Guarantor by virtue hereof, upon
the failure of the Issuer to pay any of the Guarantor Obligations when and as
the same shall become due, whether at maturity, by acceleration, by redemption
or otherwise, each Guarantor hereby promises to and will, upon receipt of
written demand by the Trustee, forthwith pay, or cause to be paid, in cash, to
the Holders an amount equal to the sum of (i) the unpaid amount of such
Guarantor Obligations then due and owing and (ii) accrued and unpaid interest on
such Guarantor Obligations then due and owing (but only to the extent not
prohibited by law).


Each Guarantor further agrees that, as between such Guarantor, on the one hand,
and the Holders, on the other hand, (x) the maturity of the Guarantor
Obligations guaranteed hereby may be accelerated as provided in this Indenture
for the purposes of its Guarantee herein, notwithstanding any stay, injunction
or other prohibition preventing such acceleration in respect of the Guarantor
Obligations guaranteed hereby and (y) in the event of any such declaration of
acceleration of such Guarantor Obligations, such Guarantor Obligations (whether
or not due and payable) shall forthwith become due and payable by the Guarantor
for the purposes of this Guarantee.


Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable counsel fees and expenses) incurred by the Trustee or the Holders in
enforcing any rights under this Section.


Each of the Guarantors hereby agrees that its Guarantee of the Securities shall
remain in full force and effect notwithstanding any failure to endorse on each
Security a notation of such Guarantee.


If an officer of a Guarantor whose signature is on this Indenture or a Guarantee
no longer holds that office at the time the Trustee authenticates the Security
on which such Guarantee is endorsed or at any time thereafter, such Guarantor’s
Guarantee of such Security shall nevertheless be valid,


The delivery of any Security by the Trustee, after the authentication thereof
hereunder shall constitute due delivery of any Guarantee set forth in this
Indenture on behalf of each Guarantor.


Each Guarantor (a) assumes all responsibility for being and keeping itself
informed of the financial condition and assets of any other Guarantor, and of
all other circumstances bearing upon the risk of nonpayment of the Guarantor
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and (b) agrees that the Trustee will not have any
duty to advise such Guarantor of information known to it or any of the regarding
such circumstances or risks.


Section 12.02    Limitation on Liability; Termination, Release and
Discharge    . Any term or provision of this Indenture to the contrary
notwithstanding, the obligations of each Guarantor hereunder will be limited to
the maximum amount as will, after giving effect to all other contingent and
fixed liabilities of such Guarantor and after giving effect to any collections
from or payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under its Guarantee hereunder or pursuant to
its contribution obligations under this Indenture, result in the obligations of
such Guarantor under its Guarantee hereunder not constituting a fraudulent
conveyance or fraudulent transfer under federal or state law and not otherwise
being void or voidable under any similar laws affecting the rights of creditors
generally.
Section 12.03    Execution and Delivery of Guarantees by Future Guarantors    .
To evidence its Guarantee of the Securities, each Restricted Subsidiary that
agrees to become, is elected by the Company to become, or is required to become
a Guarantor pursuant to Sections 10.13 and 10.14 hereof agrees to execute a
supplement to this Indenture and deliver it to the Trustee. Each such supplement
to this Indenture shall be executed on behalf of the applicable Guarantor by
either manual or facsimile signature of one officer or other person duly
authorized by all necessary corporate action of such Guarantor who shall have
been duly authorized to so execute by all requisite corporate action. The
validity and enforceability of any Guarantee shall not be affected by the fact
that it is not affixed to any particular Security.
Section 12.04    Right of Contribution    . Each Guarantor hereby agrees that to
the extent that any Guarantor shall have paid more than its proportionate share
of any payment made on the obligations under the Guarantees of the Securities,
such Guarantor shall be entitled to seek and receive contribution from and
against the Issuer, or any other Guarantor who has not paid its proportionate
share of such payment. The provisions of this Section 13.04 shall in no respect
limit the obligations and liabilities of each Guarantor to the Trustee and the
Holders and each Guarantor shall remain liable to the Trustee and the Holders
for the full amount guaranteed by such Guarantor hereunder.
Section 12.05    No Subrogation    . Notwithstanding any payment or payments
made by each Guarantor hereunder, no Guarantor shall be entitled to be
subrogated to any of the rights of the Trustee or any Holder against the Issuer
or any other Guarantor or any collateral security or guarantee or right of
offset held by the Trustee or any Holder for the payment of the Guarantor
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Issuer or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Trustee and the Holders by the Issuer on account of the Guarantor Obligations
are paid in full (other than contingent or indemnification obligations not then
asserted or due). If any amount shall be paid to any Guarantor on account of
such subrogation rights at any time when all of the Guarantor Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Trustee and the Holders, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Trustee in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Trustee, if required), to be applied against the Guarantor
Obligations, whether matured or unmatured.
Section 12.06    Limited Recourse for Certain Guarantors    . Anything contained
in this Indenture, the Securities or the Collateral Documents to the contrary
notwithstanding, (i) in enforcing the Guaranty of CCA, CCA Delaware, PartyLite
Worldwide, LLC and any other FSHCO (as each of such terms are defined in the
Collateral Agreement), there shall be no recourse to any of the Excluded Equity
Interests (as defined in the Collateral Agreement), and (ii) without limiting
the generality of clause (i) above, the Excluded Equity Interests shall not be
(a) attached to secure, (b) made the subject of any judgment lien (or other
Lien) to secure, (c) levied on to satisfy or (d) otherwise made liable or
responsible for or otherwise used (whether by any Holder, the Trustee or the
Collateral Agent or any of their agents) to satisfy any of the Indenture
Obligations and no claim (or secured claim), with respect to any of the
Indenture Obligations shall be made with respect to the Excluded Equity
Interests.
ARTICLE 13    

COLLATERAL AND SECURITY

Section 13.01    Collateral and Collateral Documents    .
(a)    The Trustee shall initially act as Collateral Agent (and is hereby
appointed as Collateral Agent and the Trustee accepts such appointment) and,
whether or not so expressly stated therein, in entering into, or taking (or
forbearing from) any action under or pursuant to, the Collateral Documents, the
Collateral Agent shall have all of the rights, immunities, indemnities and other
protections granted to it and to the Trustee under this Indenture (in addition
to those that may be granted to it under the terms of any Collateral Document or
such other agreement or agreements).
(b)    In order to secure the due and punctual payment of principal of, premium,
if any, on and interest on, the Securities and the Guarantees thereof when and
as the same shall be due and payable, whether on an interest payment date, at
maturity, by acceleration, repurchase, redemption or otherwise, interest on the
overdue principal of and interest (to the extent permitted by law), if any, on
the Securities and the Guarantees thereof and performance of all other Indenture
Obligations, the Securities and the Guarantees thereof, and the Collateral
Documents, shall be secured by first-priority Liens and security interests, in
each case subject to Permitted Liens, on the Collateral, as provided in the
Collateral Documents which the Issuer and the Guarantors, as the case may be,
have entered into substantially concurrently with the execution of the Consent
Agreement and will be secured by all Collateral hereafter delivered as required
or permitted by this Indenture and the Collateral Documents. The Issuer and the
Guarantors hereby agree that the Collateral Agent shall hold the Collateral in
trust for the benefit of all of the Holders and the Trustee, in each case
pursuant to the terms of the Collateral Documents and the Collateral Agent is
hereby authorized to execute and deliver the Collateral Documents.
The Issuer shall deliver to the Collateral Agent copies of all documents
pursuant to the Collateral Documents, and will do or cause to be done all such
acts and things as may be reasonably required to assure and confirm to the
Collateral Agent the security interest in the Collateral contemplated hereby, by
the Collateral Documents or any part thereof, as from time to time constituted,
so as to render the same available for the security and benefit of this
Indenture and of the Securities secured hereby, according to the intent and
purposes herein expressed. The Issuer shall take any and all actions required to
cause the Collateral Documents to create and maintain, as security for the
Securities Obligations, a valid and enforceable perfected Lien and security
interest in and on all of the Collateral (subject to the terms of the Collateral
Documents), in favor of the Collateral Agent for the benefit of the Secured
Parties. The Issuer shall make all filings (including filings of continuation
statements and amendments to financing statements that may be necessary to
continue the effectiveness of such financing statements) and take all other
actions as are necessary or required by the Collateral Documents to maintain (at
the sole cost and expense of the Issuer) the security interest created by the
Collateral Documents in the Collateral (other than with respect to any
Collateral the security interest in which is not required to be perfected under
the Collateral Documents) as a perfected security interest with the priority set
forth in the Collateral Documents. Anything contained in this Section 14.01,
14.02 below or any other term or provision of this Indenture to the contrary
notwithstanding, none of the actions set forth in Schedule 7 of the Collateral
Agreement shall be required to be taken.


(c)    The Trustee and each Holder, by accepting the Securities and the
Guarantees thereof, acknowledges that, as more fully set forth in the Collateral
Documents, the Collateral as now or hereafter constituted shall be held for the
benefit of all the Holders, the Trustee and the Collateral Agent and that the
Lien of this Indenture and the Collateral Documents in respect of the Trustee,
the Collateral Agent and the Holders is subject to and qualified and limited in
all respects by the Collateral Documents and actions that may be taken
thereunder. In the event of a conflict between the terms of this Indenture and
the Collateral Documents, the Collateral Documents shall control.
(d)    Each Holder, by its acceptance of any Securities and the Guarantees
thereof, consents and agrees to the appointment of the Trustee as the initial
Collateral Agent and to the terms of the Collateral Documents (including,
without limitation, the provisions providing for foreclosure) as the same may be
in effect or may be amended from time to time in accordance with their terms and
the terms hereof and authorizes and directs the Collateral Agent to perform its
obligations and exercise its rights under the Collateral Documents in accordance
therewith.
Section 13.02    Further Assurances    . The Issuer will, and will cause each
Guarantor to, at their sole expense, do or cause to be done all acts and things
which may be required, or which the Trustee from time to time may reasonably
request, which request the Trustee shall not be obligated to make, to assure and
confirm that the Collateral Agent holds, for the benefit of the Secured Parties,
duly created, enforceable and perfected first priority Liens and security
interests in the Collateral (subject to Permitted Liens) as contemplated by the
Collateral Documents. Anything contained in this Section 14.02 or any other term
or provision of this Indenture to the contrary notwithstanding, none of the
actions set forth in Schedule 7 of the Collateral Agreement shall be required to
be taken.
As necessary, or upon reasonable request of the Trustee, which request the
Trustee shall not be obligated to make, the Issuer will, and will cause each
Guarantor to, at their sole expense, promptly execute, acknowledge and deliver
such Collateral Documents, instruments, certificates, notices and other
documents and take such other actions as shall be required or which the Trustee
may reasonably request to create, perfect, protect, assure, transfer, confirm or
enforce the Liens and benefits intended to be conferred as contemplated by this
Indenture and the Collateral Documents for the benefit of the Secured Parties,
including with respect to assets or property acquired after the Amendment No. 1
Effective Date. If the Issuer fail or such Guarantor fails to do so, the Trustee
is hereby irrevocably authorized and empowered, with full power of substitution,
to execute, acknowledge and deliver such Collateral Documents, instruments,
certificates, notices and other documents and, subject to the provisions of the
Collateral Documents, take such other actions in the name, place and stead of
the Issuer or such Guarantor, but the Trustee will have no obligation to do so
and no liability for any action taken or omitted by it in good faith in
connection therewith.
Section 13.03     Impairment of Security Interest    . Subject to the rights of
the holders of Permitted Liens, neither the Issuer nor any of their Restricted
Subsidiaries shall take or omit to take any action which action or omission
would materially adversely affect or impair the Liens in favor of the Collateral
Agent and the Holders with respect to the Collateral except for actions or
omissions that are permitted by this Indenture and the Collateral Documents.
Neither the Issuer nor any of their Restricted Subsidiaries shall grant to any
Person, or permit any Person to retain (other than the Collateral Agent), any
interest whatsoever in the Collateral, other than Permitted Liens. The Issuer
shall, and shall cause each Guarantor to, at their sole cost and expense,
execute and deliver all such agreements and instruments as necessary, or as the
Trustee shall reasonably request, to more fully or accurately describe the
assets and property intended to be Collateral or the obligations intended to be
secured by the Collateral Documents.
Section 13.04    Release of Collateral    .
(a)    The Collateral Agent’s Liens upon the Collateral will no longer secure
the Securities and Guarantees thereof outstanding under this Indenture or any
other Indenture Obligations under this Indenture, and the right of the Holders
and such Indenture Obligations to the benefits and proceeds of the Collateral
Agent’s Liens on the Collateral will terminate and be automatically discharged
without further action by the Trustee, the Collateral Agent or any other Person:
(i)    in part, as to all property subject to such Liens which has been taken by
eminent domain, condemnation or other similar circumstances;
(ii)    in whole, upon:
(1)    payment in full of the principal of, accrued and unpaid interest and
premium, if any, on the Securities; or
(2)    satisfaction and discharge of this Indenture as set forth in Article
Twelve hereof; or
(3)    legal defeasance or covenant defeasance of this Indenture as set forth in
Article Four hereof;
Upon request of the Issuer in connection with a proposed release under this
Section 14.04(a)(ii), the Trustee and Collateral Agent, shall provide a payoff
letter (with customary lien release provisions) in customary form to the Issuer
(and the Guarantors); provided that nothing contained in this paragraph shall,
or shall be interpreted to, limit the requirements of Section 14.04(b) below as
to any release of Collateral;
(iii)    in part, as to any property that (A) is sold, transferred or otherwise
disposed of by the Issuer or one of its Restricted Subsidiaries in a transaction
not prohibited by this Indenture, at the time of such sale, transfer or
disposition, to the extent of the interest sold, transferred or disposed of or
(B) is owned or at any time acquired by a Guarantor that has been released from
its Guarantee of the Securities, concurrently with the release of such Guarantee
(including without limitation any release pursuant to Section 10.13(c));
(iv)    in part, as to any Excess Proceeds remaining after the consummation of
an Asset Sale Offer;
(v)    in whole or in part, as to any property that constitutes all or
substantially all of the Collateral securing the Indenture Obligations, with the
consent of the holders of 75% in aggregate principal amount of the Securities
(including, without limitation, consents obtained in connection with a tender
offer or exchange offer for, or purchase of, notes); or
(vi)    in part, as to any property that constitutes less than substantially all
of the Collateral securing the Indenture Obligations, with the consent of the
holders of a majority in aggregate principal amount of the Securities
(including, without limitation, consents obtained in connection with a tender
offer or exchange offer for, or purchase of, notes).
(a)    To the extent applicable, the Issuer and each Guarantor will furnish to
the Trustee, prior to each proposed release of Collateral pursuant to the
Collateral Documents and this Indenture:
(vii)    an Officers’ Certificate requesting such release;
(viii)    an Officers’ Certificate and an Opinion of Counsel (upon which the
Collateral Agent may conclusively rely) to the effect that all conditions
precedent provided for in this Indenture and the Collateral Documents to such
release have been complied with; and
(ix)    a form of such release (which release shall be in form reasonably
satisfactory to the Trustee and shall provide that the requested release is
without recourse or warranty to the Trustee).
Upon compliance by the Issuer or the Guarantors, as the case may be, with the
conditions precedent set forth above, and upon delivery by the Issuer or such
Guarantor to the Trustee of an Opinion of Counsel to the effect that such
conditions precedent have been complied with, the Trustee and the Collateral
Agent, as applicable, shall promptly cause to be released and reconveyed to the
Issuer, or the Guarantors, as the case may be, the released Collateral.


Section 13.05    Authorization of Actions to be Taken by the Trustee or the
Collateral Agent Under the Collateral Documents    .
(a)    Subject to the provisions of the Collateral Documents, each of the
Trustee or the Collateral Agent may, in its sole discretion and without the
consent of the Holders, on behalf of the Holders, take all actions it deems
necessary or appropriate in order to (a) enforce any of its rights or any of the
rights of the Holders under the Collateral Documents and (b) collect and receive
any and all amounts payable in respect of the Collateral in respect of the
obligations of the Issuer and the Restricted Subsidiaries hereunder and
thereunder. Subject to the provisions of the Collateral Documents, the Trustee
or the Collateral Agent shall have the power to institute and to maintain such
suits and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any acts that may be unlawful or in violation of the Collateral
Documents or this Indenture, and such suits and proceedings as the Trustee or
the Collateral Agent may deem expedient to preserve or protect its interest and
the interests of the Holders in the Collateral (including power to institute and
maintain suits or proceedings to restrain the enforcement of or compliance with
any legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the security interest hereunder or be
prejudicial to the interests of the Holders or the Trustee).
(b)    Neither the Trustee nor the Collateral Agent shall be responsible for the
existence genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the Liens in any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder, except to the extent such action or omission
constitutes negligence, bad faith or willful misconduct on the part of the
Trustee or the Collateral Agent, for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of the Issuer to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral. Neither the Trustee nor the
Collateral Agent shall have responsibility for recording, filing, re-recording
or re-filing any financing statement, continuation statement, document,
instrument or other notice in any public office at any time or times or to
otherwise take any action to perfect or maintain the perfection of any security
interest granted to it under the Collateral Documents or otherwise.
(c)    Where any provision of this Indenture requires that additional property
or assets be added to the Collateral, the Issuer and each Guarantor shall
deliver to the Trustee or the Collateral Agent the following:
(i)    a request from the Issuer that such Collateral be added;
(ii)    the form of instrument adding such Collateral, which, based on the type
and location of the property subject thereto, shall be in substantially the form
of the applicable Collateral Documents entered into on the date of this
Indenture, with such changes thereto as the Issuer shall consider appropriate,
or in such other form as the Issuer shall deem proper; provided that any such
changes or such form are satisfactory to the Trustee or the Collateral Agent;
(iii)    an Officers’ Certificate to the effect that the Collateral being added
is in the form, consists of the assets and is in the amount or otherwise has the
fair market value required by this Indenture;
(iv)    an Officers’ Certificate and Opinion of Counsel to the effect that all
conditions precedent provided for in this Indenture to the addition of such
Collateral have been complied with, which Opinion of Counsel shall also opine as
to the creation and perfection of the Collateral Agent’s Lien on such Collateral
and as to the due authorization, execution, delivery, validity and
enforceability of the Collateral Document being entered into; and
(v)    such financing statements, if any, as the Issuer shall deem necessary to
perfect the Collateral Agent’s security interest in such Collateral.
The Trustee or the Collateral Agent, in giving any consent or approval under the
Collateral Documents, shall be entitled to receive, as a condition to such
consent or approval, an Officers’ Certificate and an Opinion of Counsel to the
effect that the action or omission for which consent or approval is to be given
does not adversely affect the interests of the Holders or impair the security of
the Holders in contravention of the provisions of this Indenture and the
Collateral Documents, and the Trustee or the Collateral Agent shall be fully
protected in giving such consent or approval on the basis of such Officers’
Certificate and Opinion of Counsel.


Section 13.06    Perfection Matters    . Notwithstanding anything in this
Indenture or any Collateral Document to the contrary, with respect to the
Collateral, neither the Issuer nor any Guarantor shall be required to perfect
any security interest in (A) any personal property (including deposit accounts)
in each case securing the Indenture Obligations to the extent such perfection
cannot be effected through (x) financing statement filings under the Uniform
Commercial Code or (y) in the case of Collateral constituting Equity Interests
or promissory notes, the delivery of the relevant stock certificates, promissory
notes or other instruments (together with stock powers or similar instruments
endorsed in blank for the relevant certificate, promissory note or other
instrument); provided, further, that no action with respect to perfection
identified on Schedule 7 of the Collateral Agreement shall be required; or (B)
any real property other than with respect to Mortgaged Property.

[Remainder of page intentionally left blank]
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the day and year first above written.




BLYTH, INC.




By:                     
Name:
Title:




U.S. BANK NATIONAL ASSOCIATION, solely as Trustee




By:                     
Name:

Title:






--------------------------------------------------------------------------------




ANNEX A
INTERCOMPANY NOTE
•
____________________, 20__

Evidences of all loans or advances (“Loans”) made hereunder shall be reflected
on the grid attached hereto. FOR VALUE RECEIVED, ______, a _________ corporation
(the “Maker”), HEREBY PROMISES TO [PAY ON DEMAND] [specify a date after the
final Stated Maturity of the principal of the Securities] to the order of (the
“Holder”) the principal sum of the aggregate unpaid principal amount of all
Loans (plus accrued interest thereon) at any time and from time to time made
hereunder which has not been previously paid.
All capitalized terms used herein that are defined in, or by reference in, the
Indenture among Blyth, Inc., a Delaware corporation (the “Company”), and U.S.
Bank National Association, as trustee, dated as of May 10, 2013 (the
“Indenture”), have the meanings assigned to such terms therein, or by reference
therein, unless otherwise defined.


TERMS OF INTERCOMPANY NOTE
Note Not Forgivable. Unless the Maker of the Loan hereunder is the Company or
any Restricted Subsidiary, the Holder may not forgive any amounts owing under
this intercompany note.
Interest: Prepayment.
The interest rate (“Interest Rate”) on the Loans shall be a rate per annum
reflected on the grid attached hereto.
The interest, if any, payable on each of the Loans shall accrue from the date
such Loan is made and, subject to Section 2.01, shall be payable upon demand of
the Holder.
To the extent permitted by law, if the principal or accrued interest, if any, of
the Loans is not paid on the date demand is made, interest on the unpaid
principal and interest will accrue at a rate equal to the Interest Rate, if any,
plus 100 basis points per annum from maturity until the principal and interest
on such Loans are fully paid.
Subject to Section 2.01, any amounts hereunder may be repaid at any time by the
Maker.
Subordination. Subject to Section 2.01, all Loans hereunder shall be
subordinated in right of payment to the payment and performance of the
obligations of the Company and any Subsidiary (which Subsidiary, if any, is also
an obligor under the Indenture, the Securities, a Guarantee or other Senior
Indebtedness or Pari Passu Indebtedness, as the case may be, whether

Annex A-

--------------------------------------------------------------------------------




as a borrower or guarantor) under the Indenture, the Securities, the Guarantees,
if any, or any other Indebtedness ranking senior to or pari passu with the
Securities.


EVENTS OF DEFAULT
Events of Default. If after the date of issuance of this intercompany note (i)
an Event of Default has occurred under the Indenture, (ii) an Event of Default
(as defined) has occurred under any other material Senior Indebtedness or (iii)
an “event of default” (as defined) has occurred under any other material
Indebtedness of the Company or any Subsidiary, then (x) in the event the Maker
is (A) a Subsidiary which is not a Guarantor or (B) a Guarantor in the case
where the Holder is the Company, all amounts owing under the Loans hereunder
shall be immediately due and payable to the Holder, (y) in the event the Maker
is the Company, the amounts owing under the Loans hereunder shall not be due and
payable at any time and shall not be paid and (z) in the event the Maker is a
Guarantor and the Holder is not the Company or any Guarantor, the amounts owing
under the Loans hereunder shall not be due and payable at any time and shall not
be paid; provided, however, that if such Event of Default or event of default
has been waived, cured or rescinded, such amounts shall no longer be due and
payable in the case of clause (x), and such amounts may be paid in the case of
clauses (y) and (z). If the Holder is a Subsidiary, then the Holder hereby
agrees that if it receives any payments or distributions on any Loan from the
Company or a Guarantor which is not payable pursuant to clause (y) or (z) of the
prior sentence after any Event of Default described in clauses (i) or (ii) or
any event of default described in clause (iii) above has occurred, is continuing
and has not been waived, cured or rescinded, it will pay over and deliver
forthwith to the Company or such Guarantor, as the case may be, all such
payments and distributions.


MISCELLANEOUS
Amendments, Etc. No amendment or waiver of any provision of this intercompany
note, or consent to depart herefrom is permitted at any time for any reason,
except with the consent of the Holders of not less than a majority in aggregate
principal amount of the Outstanding Securities.
Assignment. No party to this Agreement may assign, in whole or in part, any of
its rights and obligations under this intercompany note, except to its legal
successor in interest.
Third Party Beneficiaries. The holders of the Securities or any other
Indebtedness ranking pari passu with or senior to, the Securities or any
Guarantees, shall be third party beneficiaries to this intercompany note and
upon and during the continuance of an Event of Default shall have the right to
enforce this intercompany note against the Company or any of its Subsidiaries.

Annex A-

--------------------------------------------------------------------------------




Headings. Article and Section headings in this intercompany note are included
for convenience of reference only and shall not constitute a part of this
intercompany note for any other purpose.
Entire Agreement. This intercompany note sets forth the entire agreement of the
parties with respect to its subject matter and supersedes all previous
understandings, written or oral, in respect thereof.
GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF).
Waivers. The Maker hereby waives presentment, demand for payment, notice of
protest and all other demands and notices in connection with the delivery,
acceptance, performance or enforcement hereof.
By: ______________________________________




EXHIBIT A
FORM OF SECURITY
Unless and until (i) an Initial Security is sold under an effective Registration
Statement or (ii) an Initial Security is exchanged in connection with an
effective Registration Statement then such Initial Security shall bear the
legend set forth below (the “Private Placement Legend”) on the face thereof:
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION AS SET FORTH BELOW.
BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”)) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
OFFSHORE TRANSACTION, (2) AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH
SECURITY ONLY (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A INSIDE THE UNITED
STATES, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) OUTSIDE THE UNITED STATES PURSUANT TO
OFFERS AND SALES TO NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, OR (E) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER (I) PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM, AND (II) IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE
OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY IS
COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. AS USED HEREIN, THE
TERMS “UNITED STATES,” “OFFSHORE TRANSACTION,” AND “U.S. PERSON” HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.
[Legend if Security is a Global Security]
THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY. TRANSFERS OF THIS GLOBAL
SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO NOMINEES OF
CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS
OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTIONS 3.06 AND 3.07 OF THE
INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT AND ANY SUCH
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
BLYTH, INC.
__________________________________________________
[AMENDED AND RESTATED] ¨
6.00% SENIOR NOTE DUE 2017
•
    CUSIP NO. ____________
    ISIN NO. ____________

•
No. __________    $_____________________

Blyth, Inc., a Delaware corporation (herein called the “Company”, which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to Cede & Co. or registered assigns, the
principal sum of __________ United States dollars on June 30, 2017, at the
office or agency of the Company referred to below, and to pay interest thereon
from May 10, 2013, or from the most recent Interest Payment Date to which
interest has been paid or duly provided for, semiannually on May 15 and November
15 in each year, commencing November 15, 2013, at the rate of 6.00% per annum,
subject to adjustments as described in the immediately following paragraph, in
United States dollars, until the principal hereof is paid or duly provided for.
Interest shall be computed on the basis of a 360-day year comprised of twelve
30-day months.
[This Amended and Restated 6.00% Senior Note due 2017 (this “Note”) amends,
restates and supersedes in its entirety, that certain 6.00% Senior Note due
2017, No. [____] in the stated original principal amount of [__________] United
States dollars, made by the Company in favor of Cede & Co. (the “Original
Note”). Notwithstanding any other provision of this Note or the Original Note,
the principal indebtedness evidenced by the Original Note and the indebtedness
evidenced by this Note shall constitute the same indebtedness, and the execution
and delivery of this Note shall not constitute a novation of such original
indebtedness.]¨
The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in such Indenture, be paid to the Person
in whose name this Security (or any Predecessor Securities) is registered at the
close of business on the Regular Record Date for such interest, which shall be
the May 1 or November 1 (whether or not a Business Day), as the case may be,
next preceding such Interest Payment Date. Any such interest not so punctually
paid, or duly provided for, and interest on such defaulted interest at the
interest rate borne by the Securities, to the extent lawful, shall forthwith
cease to be payable to the Holder on such Regular Record Date, and may either be
paid to the Person in whose name this Security (or any Predecessor Securities)
is registered at the close of business on a Special Record Date for the payment
of such defaulted interest to be fixed by the Trustee, notice whereof shall be
given to Holders of Securities not less than 10 days prior to such Special
Record Date, or be paid at any time in any other lawful manner not inconsistent
with the requirements of any securities exchange on which the Securities may be
listed, and upon such notice as may be required by this Indenture not
inconsistent with the requirements of such exchange, all as more fully provided
in this Indenture.
Payment of the principal of, premium, if any, and interest on, this Security,
and exchange or transfer of the Security, will be made at the office or agency
of the Company maintained for that purpose (which initially will be a corporate
trust office of the Trustee located at 100 Wall Street, Suite 1600, New York, NY
10005), or at such other office or agency as may be maintained for such purpose,
in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts; provided,
however, that payment of interest may be made at the option of the Company by
check mailed to the address of the Person entitled thereto as such address shall
appear on the Security Register.
Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.
This Security is entitled to the benefits of any current and future Guarantees,
if any, by any applicable Guarantors of the punctual payment when due and
performance of the Indenture Obligations made in favor of the Trustee for the
benefit of the Holders.
Unless the certificate of authentication hereon has been duly executed by the
Trustee referred to on the reverse hereof or by the authenticating agent
appointed as provided in the Indenture by manual signature of an authorized
signer, this Security shall not be entitled to any benefit under the Indenture,
or be valid or obligatory for any purpose.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by the manual or facsimile signature of its authorized officers.
BLYTH, INC.
By:
____________________________________
Name:
Title:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the 6.00% Senior Notes due 2017 referred to in the
within-mentioned Indenture.
U.S. BANK NATIONAL ASSOCIATION
as Trustee
By:
____________________________________
Authorized Signatory

•
Dated:



OPTION OF HOLDER TO ELECT PURCHASE
If you wish to have this Security purchased by the Company pursuant to Section
10.12 or Section 10.15, as applicable, of the Indenture, check the Box: [ ].
If you wish to have a portion of this Security purchased by the Company pursuant
to Section 10.12 or Section 10.15, as applicable, of the Indenture, state the
amount (in original principal amount):
$_______________.
Date: _________________________
Your Signature:
____________________________
(Sign exactly as your name appears on the other side of this Security)

Signature Guarantee: ____________________
[Signature must be guaranteed by an eligible Guarantor Institution (banks, stock
brokers, savings and loan associations and credit unions) with membership in an
approved guarantee medallion program pursuant to Securities and Exchange
Commission Rule 17Ad-15]


[Form of Reverse of Security]
BLYTH, INC.
6.00% Senior Note due 2017
This Security is one of a duly authorized issue of Securities of the Company
designated as its 6.00% Senior Notes due 2017 (herein called the “Securities”),
limited, with respect to the Securities first issued under the Indenture, to an
aggregate principal amount of $50.0 million, issued under and subject to the
terms of an indenture (herein called the “Indenture”) dated as of May 10, 2013,
between the Company and U.S. Bank National Association, as trustee (herein
called the “Trustee,” which term includes any successor trustee under the
Indenture), to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights, limitations of rights,
duties, obligations and immunities thereunder of the Company, the Guarantors, if
any, the Trustee and the Holders of the Securities, and of the terms upon which
the Securities are, and are to be, authenticated and delivered. The Indenture
permits the issuance of Additional Securities subject to compliance with certain
conditions.
The Securities are subject to redemption at any time on or after May 15, 2015,
at the option of the Company, in whole or in part, on not less than 30 nor more
than 60 days’ prior notice, in principal amount denominations of $2,000 and any
integral multiple of $1,000 in excess thereof, at the following redemption
prices (expressed as percentages of the principal amount being redeemed), if
redeemed during the respective 12-month period (the first date of which period
is May 15th) commencing in the years indicated below:
Year
Redemption
Price
2015
106.00
2016
103.00
2017 and any year thereafter
100.00
 
 

The amount payable to the holder of a Security shall be equal to the applicable
Redemption Price of the Securities redeemed, plus accrued and unpaid interest,
if any, to the Redemption Date (subject to the right of Holders of record on
relevant Regular Record Dates and Special Record Dates to receive interest due
on relevant Interest Payment Dates and Special Payment Dates).
In addition, at any time prior to May 15, 2015, the Company, at its option, may
use the net proceeds of one or more Equity Offerings to redeem up to an
aggregate of 35% of the aggregate principal amount of Securities issued under
the Indenture (including the principal amount of any Additional Securities
issued under the Indenture) at a redemption price equal to 106.00% of the
aggregate principal amount being redeemed, plus accrued and unpaid interest
thereon, if any, to the Redemption Date (subject to the right of Holders of
record on relevant Regular Record Dates and Special Record Dates to receive
interest due on relevant Interest Payment Dates and Special Payment Dates);
provided that at least 65% of the aggregate principal amount of Securities
(including the principal amount of any Additional Securities issued under the
Indenture) remains outstanding immediately after the occurrence of such
redemption. In order to effect the foregoing redemption, the Company must mail a
notice of redemption no later than 30 days after the closing of the related
Equity Offering and must consummate such redemption within 60 days of the
closing of the Equity Offering.
In addition, prior to May 15, 2015, the Company may redeem all or a part of the
Securities at its option, in whole at any time or in part from time to time,
upon not less than 30 nor more than 60 days’ notice at a Redemption Price equal
to 100% of the principal amount being redeemed plus the Applicable Premium, plus
accrued and unpaid interest on the principal amount being redeemed, if any, to
the applicable Redemption Date (subject to the right of Holders of record on
relevant Regular Record Dates and Special Record Dates to receive interest due
on relevant Interest Payment Dates and Special Payment Dates).
Notwithstanding the foregoing sentence, and without duplication of the
immediately succeeding paragraph, prior to the occurrence of a Mandatory
Redemption Event, the Company may, at its option, redeem all of the Securities,
in whole, upon not less than 7 days’ nor more than 60 days’ notice at a
Redemption Price equal to 106% of the principal amount being redeemed, plus
accrued interest on the principal amount being redeemed, if any, to the
applicable Redemption Date, subject to the right of Holders of record on the
relevant Regular Record Date and Special Record Date to receive interest due on
the relevant Interest Payment Date and Special Payment Date.
In addition, the Company shall redeem all of the Outstanding Securities, in
whole, upon the first to occur of either (i) the Issuer and/or its Subsidiaries
receiving at least $50.0 million in aggregate gross proceeds of third party
Indebtedness on or after the Amendment No. 1 Effective Date (it being understood
and agreed that, at the discretion of the Issuer, the Issuer can, in connection
with any such financing, declare a Mandatory Redemption Event to have occurred
prior to such actual receipt of such proceeds) or (ii) the date which is six
months after the Amendment No. 1 Effective Date (such earlier occurrence, a
“Mandatory Redemption Event”), at a Redemption Price equal to 106% of the
principal amount being redeemed, plus accrued and unpaid interest on the
principal amount being redeemed, if any, to the applicable Redemption Date,
subject to the right of Holders of record on the relevant Regular Record Date
and Special Record Date to receive interest due on the relevant Interest Payment
Date and Special Payment Date (the “Mandatory Redemption Price”). The Company
shall mail or cause to be mailed by first-class mail, a notice of redemption
(with a copy to the Trustee) no later than the first Business Day following the
date of occurrence of a Mandatory Redemption Event to each Holder of record on
the relevant Regular Record Date or Special Record Date at such Holders’
registered address or otherwise in accordance with the Applicable Procedures and
with the second paragraph of Section 11.05 of the Indenture that all of the
Outstanding Securities shall be redeemed on the Mandatory Redemption Date at a
redemption price equal to the Mandatory Redemption Price.
If less than all of the Securities are to be redeemed, the Trustee shall select
the Securities or portions thereof to be redeemed, pro rata, by lot or by any
other method the Trustee shall deem fair and reasonable and in accordance with
Applicable Procedures. Securities redeemed in part must be redeemed only in
principal amount denominations of $2,000 and integral multiples of $1,000 in
excess thereof. Redemption pursuant to the provisions relating to an Equity
Offering must be made on a pro rata basis or on as nearly a pro rata basis as
practicable (subject to the procedures of DTC or any other depositary).
Upon the occurrence of a Change of Control, each Holder may require the Company
to purchase such Holder’s Securities in whole or in part in principal amount
denominations of $2,000 and integral multiples of $1,000 in excess thereof, at a
purchase price in cash in an amount equal to 101% of the principal amount
thereof, plus accrued and unpaid interest, if any, to the date of purchase,
pursuant to a Change of Control Offer in accordance with the procedures set
forth in the Indenture.
Upon the occurrence of certain Asset Sales or a ViSalus IPO, the Company may be
required to offer to purchase the Securities with a portion of the Net Cash
Proceeds of such Asset Sales or ViSalus IPO at a purchase price of 101% of the
principal amount thereof plus accrued and unpaid interest, if any, to the date
of purchase, pursuant to a Net Cash Proceeds Transaction in accordance with the
procedures set forth in the Indenture.
In the case of any redemption or repurchase of Securities in accordance with the
Indenture, interest installments whose Stated Maturity is on or prior to the
Redemption Date will be payable to the Holders of such Securities of record as
of the close of business on the relevant Regular Record Date or Special Record
Date referred to on the face hereof. Securities (or portions thereof) for whose
redemption and payment provision is made in accordance with the Indenture shall
cease to bear interest from and after the Redemption Date.
In the event of redemption or repurchase of this Security in accordance with the
Indenture in part only, a new Security or Securities for the unredeemed portion
hereof shall be issued in the name of the Holder hereof upon the cancellation
hereof.
If an Event of Default shall occur and be continuing, the principal amount of
all the Securities may be declared due and payable in the manner and with the
effect provided in the Indenture.
The Indenture contains provisions for defeasance at any time of (a) the entire
Indebtedness on the Securities and (b) certain restrictive covenants and related
Defaults and Events of Default, in each case upon compliance with certain
conditions set forth therein.
The Indenture permits, with certain exceptions (including certain amendments
permitted without the consent of any Holders and certain amendments which
require the consent of all of the Holders) as therein provided, the amendment
thereof and the modification of the rights and obligations of the Company and
the Guarantors, if any, and the rights of the Holders under the Indenture and
the Securities, the Collateral Documents and the Guarantees, if any, at any time
by the Company and the Trustee with the consent of the Holders of at least a
majority in aggregate principal amount of the Securities at the time
Outstanding. The Indenture also contains provisions permitting, with certain
exceptions (including certain waivers which require the consent of all of the
Holders) as therein provided, the Holders of at least a majority in aggregate
principal amount of the Securities at the time Outstanding, on behalf of the
Holders of all the Securities, to waive compliance by the Company and the
Guarantors, if any, with certain provisions of the Indenture and the Securities,
the Collateral Documents and the Guarantees, if any, and certain past Defaults
under the Indenture and the Securities and the Guarantees, if any, and their
consequences. Any such consent or waiver by or on behalf of the Holder of this
Security shall be conclusive and binding upon such Holder and upon all future
Holders of this Security and of any Security issued upon the registration of
transfer hereof or in exchange herefor or in lieu hereof whether or not notation
of such consent or waiver is made upon this Security.
No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, any Guarantor, if
any, or any other obligor on the Securities (in the event such Guarantor or such
other obligor is obligated to make payments in respect of the Securities), which
is absolute and unconditional, to pay the principal of, premium, if any, and
interest on, this Security at the times, place, and rate, and in the coin or
currency, herein prescribed.
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Company and the Security Registrar duly
executed by, the Holder hereof or its attorney duly authorized in writing, and
thereupon one or more new Securities, of authorized denominations and for the
same aggregate principal amount, will be issued to the designated transferee or
transferees.
Certificated securities shall be transferred to all beneficial holders in
exchange for their beneficial interests in the Rule 144A Global Securities or
the Regulation S Global Securities, if any, if (i) such Depositary (A) has
notified the Company that it is unwilling or unable to continue as Depositary
for such Global Security or (B) has ceased to be a clearing agency registered as
such under the Exchange Act, and in either case the Company fails to appoint a
successor Depositary within 90 days, (ii) the Company, at its option, notifies
the Trustee in writing that it elects to cause the issuance of the Securities in
certificated form or (iii) there shall have occurred and be continuing an Event
of Default or any event which after notice or lapse of time or both would be an
Event of Default with respect to such Global Security. Upon any such issuance,
the Trustee is required to register such certificated Securities in the name of,
and cause the same to be delivered to, such Person or Persons (or the nominee of
any thereof). All such certificated Securities would be required to include the
Private Placement Legend.
Securities in certificated form are issuable only in registered form without
coupons in principal amount denominations of $2,000 and any integral multiple of
$1,000 in excess thereof. As provided in the Indenture and subject to certain
limitations therein set forth, the Securities are exchangeable for a like
aggregate principal amount of Securities of a differing authorized denomination,
as requested by the Holder surrendering the same.
At any time when the Company is not subject to Sections 13 or 15(d) of the
Exchange Act, upon the written request of a Holder of a Security, the Company
will promptly furnish or cause to be furnished such information as is specified
pursuant to Rule 144A(d)(4) under the Securities Act (or any successor provision
thereto) to such Holder or to a prospective purchaser of such Security who such
Holder informs the Company is reasonably believed to be a “Qualified
Institutional Buyer” within the meaning of Rule 144A under the Securities Act,
as the case may be, in order to permit compliance by such Holder with Rule 144A
under the Securities Act.
No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
Prior to due presentment of this Security for registration of transfer, the
Company, any Guarantor, the Trustee and any agent of the Company, any Guarantor
or the Trustee may treat the Person in whose name this Security is registered as
the owner hereof for all purposes, whether or not this Security is overdue, and
none of the Company, any Guarantor, the Trustee nor any such agent shall be
affected by notice to the contrary.
THIS SECURITY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
The Securities will be secured by the Collateral on the terms and subject to the
conditions set forth in the Indenture and the Collateral Documents. The
Collateral Agent holds the Collateral in trust for the benefit of the Trustee
and the Holders of the Securities pursuant to the Collateral Documents. Each
Holder, by accepting this Security, consents and agrees to the (i) appointment
of the Collateral Agent set forth in the Indenture (and in any Collateral
Document) and (ii) the terms of the Collateral Documents (including, without
limitation, the provisions providing for foreclosure) as the same may be in
effect or may be amended from time to time in accordance with their terms and
authorizes and directs the Collateral Agent to perform its obligations and
exercise its rights under the Collateral Documents in accordance therewith.


All terms used in this Security which are defined in the Indenture and not
otherwise defined herein shall have the meanings assigned to them in the
Indenture.


EXHIBIT B
REGULATION S CERTIFICATE
(For transfers pursuant to § 3.07(a)(i) of the Indenture)
U.S. Bank National Association
[Address]
Attention: [___]
Re:
6.00% Senior Notes due 2017
of Blyth, Inc. (the “Securities”)

Reference is made to the Indenture, dated as of May 10, 2013 (the “Indenture”),
between Blyth, Inc., a Delaware corporation (“Company”), and U.S. Bank National
Association, as Trustee. Terms used herein and defined in the Indenture or in
Regulation S or Rule 144 under the U.S. Securities Act of 1933 (the “Securities
Act”) are used herein as so defined.
This certificate relates to US$____________ principal amount of Securities,
which are evidenced by the following certificate(s) (the “Specified
Securities”):
CUSIP No(s). ___________________________
Certificate No(s). _____________________
The person in whose name this certificate is executed below (the “Undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Securities or (ii) it is acting on behalf of all the beneficial owners
of the Specified Securities and is duly authorized by them to do so. Such
beneficial owner or owners are referred to herein collectively as the “Owner.”
The Specified Securities are represented by a Global Security and are held
through the Depositary or an Agent Member in the name of the Undersigned, as or
on behalf of the Owner.
The Owner has requested that the Specified Securities be transferred to a person
(the “Transferee”) who will take delivery in the form of a Regulation S Global
Security. In connection with such transfer, the Owner hereby certifies that,
unless such transfer is being effected pursuant to an effective registration
statement under the Securities Act, it is being effected in accordance with Rule
904 or Rule 144A under the Securities Act and with all applicable securities
laws of the states of the United States and other jurisdictions. Accordingly,
the Owner hereby further certifies as follows:
If the transfer is being effected in accordance with Rule 904:
the Owner is not a distributor of the Securities, an affiliate of the Company or
any such distributor or a person acting on behalf of any of the foregoing;
the offer of the Specified Securities was not made to a person in the United
States;
either:
at the time the buy order was originated, the Transferee was outside the United
States or the Owner and any person acting on its behalf reasonably believed that
the Transferee was outside the United States, or
the transaction is being executed in, on or through the facilities of the
Eurobond market, as regulated by the Association of International Bond Dealers,
or another designated offshore securities market and neither the Owner nor any
person acting on its behalf knows that the transaction has been prearranged with
a buyer in the United States;
no directed selling efforts have been made in the United States by or on behalf
of the Owner or any affiliate thereof;
if the Owner is a dealer in securities or has received a selling concession, fee
or other remuneration in respect of the Specified Securities, and the transfer
is to occur during the Restricted Period, then the requirements of Rule
904(b)(1) have been satisfied; and
the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Company and the Initial Purchaser.
Dated:
(Print the name of the Undersigned, as such term is defined in the second
paragraph of this certificate.)
By: _________________________________
Name:
Title:
(If the Undersigned is a corporation, partnership or fiduciary, the title of the
person signing on behalf of the Undersigned must be stated.)


EXHIBIT C
RESTRICTED SECURITIES CERTIFICATE
(For transfers pursuant to § 3.07(a)(ii) of the Indenture)
U.S. Bank National Association
[Address]
Attention: [___]
Re:
6.00% Senior Notes due 2017
of Blyth, Inc. (the “Securities”)

Reference is made to the Indenture, dated as of May 10, 2013 (the “Indenture”),
between Blyth, Inc., a Delaware corporation (“Company”), and U.S. Bank National
Association, as Trustee. Terms used herein and defined in the Indenture or in
Rule 144A or Rule 144 under the U.S. Securities Act of 1933 (the “Securities
Act”) are used herein as so defined.
This certificate relates to US$_____________ principal amount of Securities,
which are evidenced by the following certificate(s) (the “Specified
Securities”):
CUSIP No(s). ___________________________
ISIN No(s). If any. ____________________
Certificate No(s). _____________________
The person in whose name this certificate is executed below (the “Undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Securities or (ii) it is acting on behalf of all the beneficial owners
of the Specified Securities and is duly authorized by them to do so. Such
beneficial owner or owners are referred to herein collectively as the “Owner.”
The Specified Securities are represented by a Global Security and are held
through the Depositary or an Agent Member in the name of the Undersigned, as or
on behalf of the Owner.
The Owner has requested that the Specified Securities be transferred to a person
(the “Transferee”) who will take delivery in the form of a Restricted Security.
In connection with such transfer, the Owner hereby certifies that, unless such
transfer is being effected pursuant to an effective registration statement under
the Securities Act, it is being effected in accordance with Rule 144A under the
Securities Act and all applicable securities laws of the states of the United
States and other jurisdictions. Accordingly, the Owner hereby further certifies
as follows:
If the transfer is being effected in accordance with Rule 144A:
(A)    the Specified Securities are being transferred to a person that the Owner
and any person acting on its behalf reasonably believe is a “qualified
institutional buyer” within the meaning of Rule 144A, acquiring for its own
account or for the account of a qualified institutional buyer; and
(B)    the Owner and any person acting on its behalf have taken reasonable steps
to ensure that the Transferee is aware that the Owner may be relying on Rule
144A in connection with the transfer.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Company and the Initial Purchaser.
Dated:
(Print the name of the Undersigned, as such term is defined in the second
paragraph of this certificate.)
By: _________________________________
Name:
Title:
(If the Undersigned is a corporation, partnership or fiduciary, the title of the
person signing on behalf of the Undersigned must be stated.)


EXHIBIT D
UNRESTRICTED SECURITIES CERTIFICATE
(For removal of Securities Act Legends pursuant to § 3.07(b))
U.S. Bank National Association
[Address]
Attention: [___]
Re:
6.00% Senior Notes due 2017
of Blyth, Inc. (the “Securities”)

Reference is made to the Indenture, dated as of May 10, 2013 (the “Indenture”),
between Blyth, Inc., a Delaware corporation (“Company”), and U.S. Bank National
Association, as Trustee. Terms used herein and defined in the Indenture or Rule
144 under the U.S. Securities Act of 1933 (the “Securities Act”) are used herein
as so defined.
This certificate relates to US$_____________ principal amount of Securities,
which are evidenced by the following certificate(s) (the “Specified
Securities”):
CUSIP No(s). ___________________________
Certificate No(s). _____________________
The person in whose name this certificate is executed below (the “Undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Securities or (ii) it is acting on behalf of all the beneficial owners
of the Specified Securities and is duly authorized by them to do so. Such
beneficial owner or owners are referred to herein collectively as the “Owner.”
If the Specified Securities are represented by a Global Security, they are held
through the Depositary or an Agent Member in the name of the Undersigned, as or
on behalf of the Owner. If the Specified Securities are not represented by a
Global Security, they are registered in the name of the Undersigned, as or on
behalf of the Owner.
The Owner has requested that the Specified Securities be exchanged for
Securities bearing no Private Placement Legend pursuant to Section 3.07(b) of
the Indenture. The Owner acknowledges that any future transfers of the Specified
Securities must comply with all applicable securities laws of the states of the
United States and other jurisdictions.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Company and the Initial Purchaser.
Dated:
(Print the name of the Undersigned, as such term is defined in the second
paragraph of this certificate.)
By: _________________________________
Name:
Title:
(If the Undersigned is a corporation, partnership or fiduciary, the title of the
person signing on behalf of the Undersigned must be stated.)



Annex A-

--------------------------------------------------------------------------------




APPENDIX I
[FORM OF TRANSFER NOTICE]
FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto
Insert Taxpayer Identification
No. __________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
(Please print or typewrite name and address including zip code of assignee)


the within Security and all rights thereunder, hereby irrevocably constituting
and appointing
______________________________________________________________________________
attorney to transfer such Security on the books of the Company with full power
of substitution in the premises.

Appendix I-

--------------------------------------------------------------------------------






[THE FOLLOWING PROVISION TO BE INCLUDED
ON ALL CERTIFICATES FOR SECURITIES
EXCEPT PERMANENT OFFSHORE PHYSICAL CERTIFICATES]
In connection with any transfer of this Security occurring prior to the
expiration of the period referred to in Rule 144(d) under the Securities Act
after the later of the date of original issuance of such Securities and the last
date, if any, on which such Securities were owned by the Company or any
Affiliate of the Company, the undersigned confirms that without utilizing any
general solicitation or general advertising that:
[Check One]
(a)
This Security is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by Rule 144A
thereunder.
 
 
(b)
This Security is being transferred other than in accordance with (a) above or
(c) below and documents are being furnished which comply with the conditions of
transfer set forth in this Security and the Indenture.


(c)
This Security is being transferred other than in accordance with (a) or (b)
above pursuant to an effective registration statement under the Securities Act
of 1933, as amended.


 
 

If none of the foregoing boxes is checked, the Trustee or other Security
Registrar shall not be obligated to register this Security in the name of any
Person other than the Holder hereof unless and until the conditions to any such
transfer of registration set forth herein and in Section 307 of the Indenture
shall have been satisfied.
Date: ______________________________
_____________________________________
 
NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.



Signature Guarantee:
____________________________________________________________
[Signature must be guaranteed by an eligible Guarantor Institution (banks, stock
brokers, savings and loan associations and credit unions) with membership in an
approved guarantee medallion program pursuant to Securities and Exchange
Commission Rule 17Ad-15]

Appendix I-

--------------------------------------------------------------------------------




TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
Date: ______________________________
_____________________________________
 
NOTICE: To be executed by an authorized signatory.





APPENDIX II
FORM OF TRANSFEREE CERTIFICATE
I or we assign and transfer this Security to:
Please insert social security or other identifying number of assignee
__________________________________________________________________________________________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
Print or type name, address and zip code of assignee
and irrevocably
appoint _______________________________________________________________________
______________________________________________________________________________
[Agent], to transfer this Security on the books of the Company. The Agent may
substitute another to act for him.
Date: ______________________________
Signed _______________________________
 
(Sign exactly as name appears on the other side of this Security)

[Signature must be guaranteed by an eligible Guarantor Institution (banks, stock
brokers, savings and loan associations and credit unions) with membership in an
approved guarantee medallion program pursuant to Securities and Exchange
Commission Rule 17 Ad-15]


•
Schedule I – Certain Post-Closing Obligations



(i) Within 45 days after the Amendment No. 1 Effective Date (or such longer
period as the Collateral Agent in its absolute discretion may agree to) the
Company shall deliver or cause to be delivered to the Collateral Agent: opinions
of Wisconsin and Virginia local counsel regarding corporate existence, corporate
power and authority, due authorization of the Indenture, Consent Agreement and
Collateral Agreement by PartyLite Gifts, Inc. and Silver Star Brands, Inc. and
perfection (to the extent perfection can be obtained by the filing of a UCC
Financing Statement in Wisconsin or Virginia, as applicable) of the security
interests of PartyLite Gifts, Inc. and Silver Star Brands, Inc. under the
Collateral Agreement and


(ii) Within 30 days after the Amendment No. 1 Effective Date (or such longer
period as the Collateral Agent in its absolute discretion may agree to) the
Company shall deliver or cause to be delivered to the Collateral Agent the
following stock certificates (for pledged stock under the Collateral Agreement)
and related stock powers and endorsements: stock certificates and related stock
powers for PartyLite, SA de CV, PartyLite Importaciones, SA de CV and Blyth Asia
Ltd.


(iii) Within 120 days after the Amendment No. 1 Effective Date (or such longer
period as the Collateral Agent in its absolute discretion may agree to) the
Company shall deliver or cause to be delivered to the Collateral Agent:


(1)    Mortgages. Fully executed counterparts of Mortgages, which Mortgages
shall cover the Mortgaged Property, together with evidence that counterparts of
the Mortgages have been delivered to any nationally recognizable title insurance
company as shall be retained by the Company (the “Title Company”) for recording
in all places to the extent reasonably necessary to effectively create valid and
enforceable first priority mortgage liens, subject to any applicable Permitted
Liens, on the Mortgaged Property in favor of the Collateral Agent for its
benefit and the benefit of the other Secured Parties, securing the Indenture
Obligations (provided that in jurisdictions that impose mortgage recording
taxes, each Mortgage shall not secure indebtedness in an amount exceeding 100%
of the fair market value of the Mortgaged Property encumbered thereby, as
reasonably determined, in good faith, by the Company).
(2)    Counsel Opinions. Opinions, addressed to the Collateral Agent and the
Secured Parties, of local counsel in each jurisdiction (i) where a Mortgaged
Property is located and (ii) where the Company or the applicable Guarantor
granting the Mortgage on said Mortgaged Property is organized regarding the due
execution and delivery and enforceability of each such Mortgage, the corporate
formation, existence and good standing of the applicable mortgagor, and such
other matters as may be reasonably requested by the Collateral Agent, each in
form and substance reasonably satisfactory to the Collateral Agent.
(3)    Title Insurance. With respect to each Mortgage encumbering the Mortgaged
Property, a policy of title insurance (or commitment to issue such a policy
having the effect of a policy of title insurance) insuring (or committing to
insure) the lien of such Mortgage as a valid and enforceable first priority
mortgage or deed of trust lien (subject to any applicable Permitted Liens) on
the Mortgaged Property described therein, in an amount not less than 100% of the
fair market value of the Mortgaged Property as reasonably determined, in good
faith, by the Company, and including such endorsements as shall be reasonably
requested by the Collateral Agent (each a “Mortgage Policy” and collectively the
“Mortgage Policies”) issued by such Title Company, which ensures that the
Mortgage on such Mortgaged Property is a valid and enforceable mortgage lien on
the Mortgaged Property, free and clear of all defects and encumbrances except
liens with junior priority subject only to applicable Permitted Liens.
(4)    Surveys. With respect to each Mortgaged Property, a survey complying in
all respects with the minimum detail requirements of the American Land Title
Association (as such requirements are in effect on the date of preparation of
such survey); provided, however, that a survey shall not be required to the
extent that (x) an existing survey together with an “affidavit of no change”
satisfactory to the Title Company is delivered to the Collateral Agent and the
Title Company or (y) the Title Company removes the standard survey exception and
provides reasonable and customary survey related endorsements and other
coverages in the applicable title insurance policy.
(5)    Fixture filings. Proper fixture filings under the Uniform Commercial Code
on Form UCC-1 for filing under the Uniform Commercial Code in the appropriate
jurisdiction in which each Mortgaged Property is located, to the extent
necessary in the jurisdiction in which such Mortgaged Property is located, to
perfect the security interests in fixtures purported to be created by each
Mortgage in favor of the Collateral Agent for its benefit and the benefit of the
Secured Parties.
(6)    Mortgaged Property Indemnification. With respect to the Mortgaged
Property, such affidavits, certificates, instruments of indemnification and
other items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the Title Company to issue the Mortgage Policies and
endorsements contemplated above.
(7)    Collateral Fees and Expenses. Evidence of payment by the Company of all
Mortgage Policy premiums, search and examination charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages, fixture filings and issuance of the Mortgage Policies referred to
above.


 


Exhibit B – Form of Collateral Agreement

--------------------------------------------------------------------------------



COLLATERAL AGREEMENT
made by
EACH OF THE GRANTORS PARTY HERETO
in favor of
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent
Dated as of September 4, 2014





--------------------------------------------------------------------------------





SECTION 1.DEFINED TERMS    1
1.1Definitions    1
1.2Other Definitional Provisions    6
SECTION 2.GRANT OF SECURITY INTEREST    6
2.1Grant of Security Interests    6
SECTION 3.REPRESENTATIONS AND WARRANTIES    7
3.1Title; No Other Liens    7
3.2Names; Jurisdiction of Organization; Chief Executive Office    7
3.3Pledged Securities    8
3.4Pledged Notes    8
3.5Intellectual Property    8
3.6Commercial Tort Claims    8
3.7Deposit Accounts; Securities Accounts and Commodity Accounts    9
3.8Specific Collateral    9
3.9Perfection and Priority    9
3.10Enforcement    9
SECTION 4.COVENANTS    9
4.1Investment Property    9
4.2Commercial Tort Claims    10
4.3Maintenance of Perfected Security Interest; Defense of Claims    10
4.4Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper    10
4.5Intellectual Property    11
4.6Maintenance of Perfected Security Interest; Further Documentation and
Consents    11
4.7Maintenance of Insurance    12
SECTION 5.REMEDIAL PROVISIONS    12
5.1Pledged Securities; Dividends    12
5.2Intellectual Property    13
5.3Proceeds to be Turned Over To Collateral Agent    14
5.4Application of Proceeds    14
5.5Code and Other Remedies    14
5.6Private Sales    16
5.7Deficiency    17
SECTION 6.THE COLLATERAL AGENT    17
6.1Collateral Agent’s Appointment as Attorney-in-Fact, etc    17
6.2Duty of Collateral Agent    18
6.3Authorization of Financing Statements    19
6.4Authority of Collateral Agent    19
6.5Additional Collateral Agent Terms    19
SECTION 7.MISCELLANEOUS    20
7.1Amendments in Writing    20
7.2Notices    20
7.3No Waiver by Course of Conduct; Cumulative Remedies    20
7.4Enforcement Expenses; Indemnification    20
7.5Successors and Assigns    21
7.6Counterparts    21
7.7Severability    21
7.8Section Headings    21
7.9Integration    21
7.10Governing Law; Jurisdiction; Etc    21
7.11Acknowledgements    22
7.12Additional Grantors    22
7.13Releases    22
7.14WAIVER OF JURY TRIAL    23
7.15Reinstatement    23
7.16Independent Obligations    24




SCHEDULES
Schedule 1    Notice Addresses
Schedule 2    Investment Property
Schedule 3    Legal Name, Jurisdictions of Organization and Organizational
Identification Number
Schedule 4(a)    Intellectual Property
Schedule 4(b)    License Arrangements and Agreements
Schedule 5    Commercial Tort Claims
Schedule 6    Deposit Accounts; Securities Accounts; Commodity Accounts
Schedule 7    Perfection and Priority


ANNEXES
Annex I        Assumption Agreement





Appendix I-

--------------------------------------------------------------------------------




COLLATERAL AGREEMENT
COLLATERAL AGREEMENT, dated as of September 4, 2014, made by Blyth, Inc. a
Delaware corporation (the “Issuer”), the other Persons listed on the signature
pages hereof and the Additional Grantors (as defined herein) in favor of U.S.
Bank National Association, as collateral agent (in such capacity, together with
any successor agent, the “Collateral Agent”) for the Holders (together with the
Collateral Agent and the Trustee (as defined below), the “Secured Parties”) of
the Amended and Restated Senior Notes due 2017 (the “Securities”, which term
shall include any amendments, restatements, supplements or other modifications
thereto), issued pursuant to the terms of that certain Indenture, dated as of
May 10, 2013, by and among the Issuer, the other Grantors and U.S. Bank National
Association, as Trustee (in such capacity, together with any successor agent,
the “Trustee”) and Collateral Agent (as amended, restated, supplemented waived
and/or otherwise modified from time to time, including pursuant to Amendment No.
1 to the Indenture (as defined below), the “Indenture”).
W I T N E S S E T H:
WHEREAS, pursuant to the Exchange and Purchase Agreement, dated as of May 7,
2013 (the “Purchase Agreement”), the initial Holder of the Securities agreed to
purchase the Securities upon the terms and subject to the conditions set forth
therein;
WHEREAS, the Issuer is a member of an affiliated group of companies that
includes each other Grantor (as defined below);
WHEREAS, the Issuer desires to enter into certain transactions which require the
consent of the Holder(s), which consent will be evidenced by an amendment to the
Indenture (“Amendment No. 1 to the Indenture”) to be effected pursuant to a
supplemental indenture;
WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
entering in to Amendment No. 1 to the Indenture and the consummation of the
transactions contemplated thereby; and
WHEREAS, it is a condition precedent to the effectiveness of Amendment No. 1 to
the Indenture that the Grantors shall have executed and delivered this Agreement
in favor of the Collateral Agent for the ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and to induce the Holder(s) to
enter into Amendment No. 1 to the Indenture, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Grantor hereby agrees with the Collateral Agent, for the ratable benefit of the
Secured Parties, as follows:
SECTION 1.DEFINED TERMS    
1.1    Definitions    . § Unless otherwise defined herein, terms defined in the
Indenture and used herein shall have the meanings given to them in the
Indenture, and the following terms are used herein as defined in the UCC:
“Accession”, “As-Extracted Collateral”, “Certificated Security”, “Chattel
Paper”, “Commercial Tort Claim”, “Commodity Account”, “Document”, “Equipment”,
“Fixture”, “General Intangible”, “Goods”, “Instrument”, “Inventory”, “Letter of
Credit”, “Letter-of-Credit Right”, “Securities Account”, “Security”, “Supporting
Obligations” and “Uncertificated Securities”.
(a)     The following terms shall have the following meanings:
“Account”: any right to payment of a monetary obligation, whether or not earned
by performance, including, but not limited to, the right to payment for goods
sold or leased or for services rendered, whether or not such right is evidenced
by an Instrument or Chattel Paper, and right to payment of management fees.
Without limiting the generality of the foregoing, the term “Account” shall
further include all “accounts” (as that term is defined in the UCC), all
accounts receivable, all “health-care-insurance receivables” (as that term is
defined in the UCC), all “payment intangibles” (as that term is defined in the
UCC) and all other rights to payment of every kind and description, whether or
not earned by performance.
“Additional Grantor”: as defined in Section 7.12.
“Agreement”: this Collateral Agreement, as the same may be amended, restated,
supplemented waived and/or otherwise modified from time to time.
“CCA”: means Candle Corporation of America, a New York corporation.
“CCA (Delaware)”: means Candle Corporation of America (Delaware), a Delaware
corporation.
“Collateral”: as defined in Section 2.1.
“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 5.3.
“Collateral Agent”: as defined in the preamble hereto.
“Contractual Obligation”: means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
“Copyrights”: means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Law in or relating to copyrights and all
mask work, database and design rights, whether or not registered or published,
all registrations and recordations thereof and all applications in connection
therewith.
“Deposit Account”: all deposit accounts as defined in the Uniform Commercial
Code of any applicable jurisdiction and, in any event, including, without
limitation, any demand, time, savings, passbook or like account maintained with
a depositary institution.
“Excluded Equity Interests”: (x) any Capital Stock of ViSalus, Inc. (y) any
Capital Stock of Blyth VSH Acquisition Corporation and (z) any Capital Stock of
any Foreign Subsidiary or of CCA, CCA (Delaware) or PartyLite Worldwide, LLC or
any other FSHCO, other than, in the case of this clause (z), (i) 100% of the
Non-Voting Stock of any Foreign Subsidiary or of CCA, CCA (Delaware) or
PartyLite Worldwide, LLC or any other FSHCO, and (ii) Voting Stock of any
Foreign Subsidiary or of CCA, CCA (Delaware) or PartyLite Worldwide, LLC or any
other FSHCO representing 65% of the total voting power of all outstanding Voting
Stock of such Foreign Subsidiary or of CCA, CCA (Delaware) or PartyLite
Worldwide, LLC or any other FSHCO, as applicable.
“Excluded Property” collectively means: (a) the Excluded Equity Interests and
(b) the Other Excluded Property.
“Foreign Subsidiary” means any Subsidiary, of any Grantor, that is not organized
under the laws of any state within the United States or the District of
Columbia.
“FSHCO” means any Subsidiary of the Borrower (or of any Subsidiary Guarantor
that is organized under the laws of the United States, any state thereof or the
District of Columbia) that owns no material assets other than equity interests
and/or, if applicable, indebtedness of one or more Controlled Foreign
Subsidiaries or another FSHCO, and is identified in writing to the Collateral
Agent as such.
“Governmental Authority”: means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Grantors”: the collective reference to each signatory hereto (other than the
Collateral Agent) together with any other entity that may become a party hereto
as provided herein.
“Indenture”: shall have the meaning ascribed to such term in the preamble
hereto.
“Intellectual Property”: means all United States and non-United States
trademarks, service marks, logos, designs, trade names, internet domain names
and corporate names, and the goodwill of the business connected therewith and
symbolized thereby, patents, registered designs, copyrights, computer software
and databases, whether or not registered, web sites and web pages and related
items (and all intellectual property and proprietary rights incorporated
therein) and all other trade secrets, research and development, formulae,
know-how, rights of publicity, moral rights, proprietary and intellectual
property rights and information, including all grants, registrations and
applications relating thereto.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Issuer or any of its Subsidiaries.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
Excluded Equity Interests) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Securities.
“IP Ancillary Rights”: means, with respect to any Intellectual Property and
other similar proprietary rights, as applicable, all foreign counterparts to,
and all divisionals, reversions, continuations, continuations-in-part, reissues,
reexaminations, renewals and extensions of, such Intellectual Property and all
income, royalties, proceeds and Liabilities at any time due or payable or
asserted under or with respect to any of the foregoing or otherwise with respect
to such Intellectual Property, and all other intellectual property rights,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License”: means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
“Issuer”: as defined in the preamble hereto.
“Laws”: means, collectively, all international, foreign, Federal, state and
local statutes, laws (including common law) treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.
“Liabilities”: means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
“Mortgaged Property” means any real property owned in fee by the Issuer or any
Guarantor with an individual fair market value in excess of $1.0 million.
“Non-Voting Stock” means, with respect to a Foreign Subsidiary or CCA, CCA
(Delaware) or PartyLite Worldwide, LLC or any other FSHCO, any Capital Stock of
such entity which does not consist of Voting Stock.
“Other Excluded Property” means, collectively, any of the following: (i) any
Permit, lease, license, contract, instrument or other agreement held by any
Grantor that prohibits or requires the consent of any Person (other than any
Grantor or its Subsidiaries) as a condition to the creation by such Grantor of a
Lien thereon (or the granting of such Lien would result in a breach or event of
default thereunder), or any Permit, lease, license contract or other agreement
held by any Grantor to the extent that any laws applicable thereto prohibits the
creation of a Lien thereon, but only, in each case, to the extent, and for so
long as, such prohibition, requirement for consent, breach or event of default
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC or any other applicable laws, (ii) property that is subject to a
purchase money Lien or capital lease, in each case consisting of a Permitted
Lien, if the contract or other agreement in which such Lien is granted (or in
the documentation providing for such purchase money Lien or capital lease)
prohibits or requires the consent of any Person (other than any Grantor or its
Subsidiaries) as a condition to the creation of any other Lien on such property,
(iii) each United States application to register any trademark prior to the
filing under applicable law of a verified statement of use (or equivalent) for
such Trademark, (iv) any Deposit Accounts used exclusively for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of a
Grantor, (v) interests in joint ventures and non-wholly owned Subsidiaries to
the extent not permitted to be pledged without the consent of third parties, and
in any event including in the Other Excluded Property the Oshkosh joint venture
consisting of MERIDIAN MK LLC, (vi) the Recapitalization Agreement (the
“Recapitalization Agreement”) by and among the Issuer, ViSalus and certain other
Persons effecting the ViSalus Mandatory Exchange (as defined in the Consent
Agreement) and the Transition Services Agreement (as defined in the
Recapitalization Agreement) and (vii) on the Amendment No. 1 Effective Date, any
real property owned or leased by the Issuer or any Guarantor other than the
Mortgaged Property and, after the Amendment No. 1 Effective Date, (a) any real
property owned by the Issuer or any Guarantor with an individual fair market
value (measured at the time of acquisition thereof) not in excess of $1.0
million, and (b) all of the Issuer’s and the Guarantors’ right, title and
interest in any leasehold or other non-fee interest in any real property
(whether owned on the Amendment No. 1 Effective Date or acquired following the
Amendment No. 1 Effective Date); provided, however, that, “Other Excluded
Property” shall not include any Proceeds, substitutions or replacements of
Excluded Property under this clause (b) (unless such Proceeds, substitutions or
replacements would constitute Excluded Property).
“PartyLite Worldwide, LLC”: means PartyLite Worldwide, LLC, a Delaware limited
liability company.
“Patents”: means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to letters patent and applications
therefor.
“Permit”: means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, any Governmental Authority, in each case whether or
not having the force of law and applicable to or binding upon such Person or any
of its property or to which such Person or any of its Property is subject.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.
“Pledged Security Issuers”: the collective reference to each issuer of a Pledged
Security.
“Pledged Stock”: the collective reference to (i) the shares of Capital Stock
listed on Schedule 2 and (ii) any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the equity interests
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect and that are required to become Collateral pursuant
to Section 2.1, but excluding from the Pledged Stock, for the avoidance of
doubt, the Excluded Equity Interests.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Investment Property, collections thereon or distributions
or payments with respect thereto.
“Property”: means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock and Intellectual Property.
“Purchase Agreement”: shall have the meaning ascribed to such term in the
recitals.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
“Required Secured Parties”: means, as of any date of determination, Secured
Parties holding more than 50% of the aggregate principal amount of the
Securities then outstanding.
“Secured Obligations”: the “Indenture Obligations”, as defined in the Indenture,
as well as all obligations and liabilities of the Issuer and each of the
Guarantors which may arise under or in connection with any Collateral Document
to which the Issuer or such Guarantor is a party.
“Secured Parties”: shall have the meaning ascribed to such term in the recitals.
“Trademarks”: means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Law, including common law, in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers and, in each case, all goodwill associated therewith,
all registrations and recordations thereof and all applications in connection
therewith.
“Trustee”: as defined in the preamble hereto.
“United States Intellectual Property”: means Intellectual Property registered,
or which there is an application for registration, with the United States Patent
and Trademark Office or the United States Copyright Office.
“UCC”: the Uniform Commercial Code from time to time in effect in the State of
New York; provided, that in the event that, by reason of mandatory provisions of
any applicable requirement of Law, any of the perfection or priority of the
Collateral Agent’s or any other Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code of a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or priority and for purposes of the definitions related to or
otherwise used in such provisions.
“Voting Stock” means, with respect to a Foreign Subsidiary or CCA, CCA
(Delaware) or PartyLite Worldwide, LLC or any other FSHCO, any Capital Stock of
such entity, that is entitled to vote, as determined for purposes of Section 956
of the Internal Revenue Code of 1986, as amended and Treasury Regulations
Section 1.956-2(c)(2) promulgated thereunder.




--------------------------------------------------------------------------------




1.2    Other Definitional Provisions    . (18) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(a)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
(b)     Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2.GRANT OF SECURITY INTEREST    
2.1    Grant of Security Interests    . Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired or created by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:
(c)     all Accounts;
(d)     all Chattel Paper;
(e)     all cash and Cash Equivalents;
(f)     all Deposit Accounts, Securities Accounts and Commodity Accounts;
(g)     all Documents;
(h)     all Equipment;
(i)     all Fixtures;
(j)     all General Intangibles;
(k)     all Goods not covered by the other clauses of this Section 2.1;
(l)     all Instruments, including the Pledged Notes;
(m)     all Pledged Stock;
(n)     all Intellectual Property;
(o)     all Inventory;
(p)     all other Investment Property;
(q)     all Letters of Credit and Letter-of-Credit Rights;
(r)     all Commercial Tort Claims described on Schedule 5 and on any supplement
thereto received by the Collateral Agent;
(s)     all other tangible and intangible personal property not otherwise
described above;
(t)     all books and records pertaining to the Collateral; and
(u)     to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any of the Collateral and all collateral security
and guarantees given by any Person with respect to any of the foregoing.
Anything contained in this Agreement to the contrary notwithstanding, the
Collateral shall not include (and the Grantors are not herein granting a
security interest in) the Excluded Property.
SECTION 3.REPRESENTATIONS AND WARRANTIES    
To induce the Holder(s) to enter into Amendment No. 1 to the Indenture and to
induce the Collateral Agent to enter into the Indenture, each Grantor hereby
represents and warrants to the Collateral Agent:
3.1    Title; No Other Liens    . Except with respect to Permitted Liens, such
Grantor owns or has rights in each item of the Collateral pledged by it
hereunder free and clear of any and all Liens. Except with respect to Permitted
Liens, as of the date hereof, no financing statement or other public notice with
respect to all or any material part of the Collateral is on file or of record in
any public office except financing statements that have been filed without the
consent of the Grantor.
3.2    Names; Jurisdiction of Organization; Chief Executive Office    . On the
date hereof, such Grantor’s full and correct legal name, jurisdiction of
organization and identification number from the jurisdiction of organization (if
any) are specified on Schedule 3. Except as set forth on Schedule 3, no Grantor
has changed its name, jurisdiction of organization, chief executive office or
sole place of business or its corporate structure (in a manner which would
affect any UCC financing statement filing (or any other filing securing any Lien
on any Collateral) or any search conducted with respect to any such UCC
financing statement filing or such other filing) in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) and has not done business
under any other name, in each case within the past five years. On the date
hereof, such Grantor’s books and records concerning the Collateral are kept at
the locations designated on Schedule 3.
3.3    Pledged Securities    . On the date hereof, the shares of Pledged Stock
pledged by such Grantor hereunder:
(a)        have been duly authorized, validly issued and are fully paid and
non-assessable, to the extent such concepts are applicable; and
(b)        constitute all the issued and outstanding shares of all classes of
the Voting Stock of each Pledged Security Issuer owned by such Grantor or (x) in
the case of the Voting Stock of any Foreign Subsidiary or of CCA, CCA (Delaware)
or PartyLite Worldwide, LLC or any other FSHCO, 65% of the applicable
outstanding Voting Stock and (y) in the case of shares of the non-voting Equity
Interests of any Foreign Subsidiary or CCA, CCA (Delaware) or PartyLite
Worldwide, LLC or any other FSHCO, 100% of such issued and outstanding shares of
each such Foreign Subsidiary or of CCA, CCA (Delaware) or PartyLite Worldwide,
LLC or any other FSHCO, as applicable.
3.4    Pledged Notes    . Schedule 2 sets forth a complete and correct list of
all promissory notes (other than any held in a Securities Account listed on
Schedule 6) held by any Grantor on the date hereof with a principal amount in
excess of $1,000,000.
3.5    Intellectual Property    .
(a)        Schedule 4(a) lists all registered or applied for United States
Intellectual Property owned by such Grantor in its own name on the date hereof.
(b)        Schedule 4(b) sets forth all IP Licenses under which a Grantor is an
exclusive licensee or licensor on the date hereof except to the extent (i) as
would not reasonably be expected to have a material adverse effect on the
financial condition of the Grantors (taken as a whole) or (ii) the failure of
which to maintain would not reasonably be expected to have a material adverse
effect on the financial condition of the Grantors (taken as a whole).
(c)        On the date hereof, the Intellectual Property set forth on Schedule
4(a) is owned by the Grantor specified thereon and is, to the relevant Grantor’s
knowledge, (i) valid, in full force and effect, subsisting and unexpired and
(ii) insofar as it is registered Intellectual Property, enforceable except where
the failure to be so valid, in full force and effect, subsisting, unexpired, or
enforceable would not reasonably be expected to have a material adverse effect
on the financial condition of the Grantors (taken as a whole). The consummation
of the transactions contemplated by Amendment No. 1 to the Indenture shall not
result in a breach or default of any IP License, and shall not limit or impair
the ownership, use, validity or enforceability of, or any rights of such Grantor
in, any Intellectual Property except where such breach, default, limitation or
impairment would not reasonably be expected to have a material adverse effect on
the financial condition of the Grantors (taken as a whole).
3.6    Commercial Tort Claims    . To the knowledge of such Grantor, the only
Commercial Tort Claims of any Grantor in an amount reasonably estimated to
exceed $1,000,000 existing on the date hereof (regardless of whether the
defendant or other material facts can be determined and regardless of whether
such Commercial Tort Claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) are those listed on Schedule 5, which sets forth such information
separately for each Grantor in a manner that reasonably identifies each such
Commercial Tort Claim. No failure to disclose any such Commercial Tort Claim
shall, or shall be interpreted to, waive or otherwise impair any rights of any
Grantor or the Collateral Agent in any such Commercial Tort Claim (or in any
other claim).
3.7    Deposit Accounts; Securities Accounts and Commodity Accounts    .
Schedule 6 sets forth a complete and correct list of all Deposit Accounts,
Securities Accounts and Commodity Accounts of any Grantor, in each case on the
date hereof.
3.8    Specific Collateral    . No material portion of the Collateral is, or is
Proceeds or products of any (a) farm products, (b) as-extracted collateral or
(c) timber to be cut.
3.9    Perfection and Priority    . Except as set forth on Schedule 7, all
actions by each Grantor required hereunder to perfect or protect the priority
(subject to any Permitted Liens) of the Lien granted hereunder on any material
Collateral have been duly taken.
3.10    Enforcement    . No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by the Collateral Agent of its material rights provided for in this
Agreement or the enforcement of remedies in respect of a material portion of the
Collateral pursuant to this Agreement, including the transfer of a material
portion of the Collateral, except as may be required in connection with any
approvals that may be required to be obtained from any bailees, landlords or the
like to collect the Collateral and except for filings with respect to any sale
of any Investment Property (or other property consisting of securities as
defined under applicable law).
SECTION 4.COVENANTS    
Until the earlier of (x) all Secured Obligations (except Secured Obligations
consisting of contingent or indemnification obligations not then asserted or
due) shall have been paid in full in cash or defeased under Article Four of the
Indenture or the Indenture shall have been discharged under Article Twelve of
the Indenture and (y) as to any Grantor other than the Issuer, upon release of
such Grantor pursuant to Section 10.13(c) of the Indenture, each Grantor hereby
covenants and agrees to the Collateral Agent and each other Secured Party that:
4.1    Investment Property    .
(a)        To the extent any Pledged Stock (i) constitutes interests in any
limited liability company or limited partnership controlled now or in the future
by any Grantor and (ii) is a “Security” within the meaning of Article 8 of the
UCC and is governed by Article 8 of the UCC, such interest shall be certificated
and each such interest shall at all times hereafter continue to be such a
security and represented by such certificate. Each Grantor further acknowledges
and agrees that with respect to any interest in any limited liability company or
limited partnership controlled now or in the future by such Grantor and pledged
hereunder that is not a “Security” within the meaning of Article 8 of the UCC,
such Grantor shall at no time elect to treat any such interest as a “Security”
within the meaning of Article 8 of the UCC, nor shall such interest be
represented by a certificate, unless such Grantor provides prior written
notification to the Collateral Agent of such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.
(b)        To the extent that any Pledged Security is a Certificated Security or
an Instrument or is an Uncertificated Security that becomes a Certificated
Security or Instrument, the applicable Grantor shall promptly deliver such
certificates or Instruments evidencing such Pledged Securities to the Collateral
Agent together with all necessary stock powers or indorsements thereof.
4.2    Commercial Tort Claims    . If any Grantor shall at any time after the
date of this Agreement become aware that it has acquired or become the
beneficiary of a Commercial Tort Claim in an amount reasonably estimated to
exceed $1,000,000 (regardless of whether the defendant or other material facts
can be determined and regardless of whether such Commercial Tort Claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims), such Grantor shall
promptly provide the Collateral Agent with a supplement to Schedule 5 hereto
describing the details thereof in a manner that reasonably identifies such
Commercial Tort Claim (provided, that, in providing such details the Grantor
shall not be required to provide any information which in the Grantor’s
reasonable judgment could result in a loss of attorney-client privilege with
respect to confidential information or otherwise prejudice the Claim in any
material manner), and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claim, and agrees to do such other acts or things necessary or
desirable to provide a perfected security interest in any such Commercial Tort
Claim. Any supplement to Schedule 5 delivered pursuant to this Section 4.2
shall, after the receipt thereof by the Collateral Agent, become part of
Schedule 5 for all purposes hereunder other than in respect of representations
and warranties made prior to the date of such receipt.
4.3    Maintenance of Perfected Security Interest; Defense of Claims    . Each
Grantor agrees to promptly, and in any case within ten Business Days after the
occurrence thereof, notify the Collateral Agent of any change (i) in its legal
name, (ii) in the type of organization or corporate structure of any Grantor,
(iii) in the jurisdiction of organization of any Grantor, or (iv) in the
“location” (as determined in accordance with Section 9-307 of the UCC) of any
Grantor. Each Grantor agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the UCC or other
applicable Law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected (to the
extent perfection of the security interest in such property is required by the
terms hereof), security interest (subject only to Permitted Liens and having
priority by operation of applicable Law or written intercreditor agreement) in
the Collateral for its benefit and the benefit of the other Secured Parties.
4.4    Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper    . §
If any amount payable under or in connection with any Collateral owned by such
Grantor shall be or become evidenced by an Instrument or Tangible Chattel Paper
other than such Instrument delivered in accordance with Section 4.1(b) and in
the possession of the Collateral Agent, such Grantor shall immediately deliver
such Instrument or Tangible Chattel Paper to the Collateral Agent, duly indorsed
in a manner satisfactory to the Collateral Agent; provided, that this
requirement shall not apply to any interests in such Instruments or Tangible
Chattel Paper which have an individual value of $1,000,000 or less (unless the
aggregate value of all such Instruments and Tangible Chattel Paper not subject
to this requirement would then exceed $2,000,000). In the event that an
Instrument (whether or not an Intercompany Note) delivered to the Collateral
Agent has been paid in full, the Collateral Agent, at the request of the
applicable Grantor, shall return such Instrument to the Grantor (so that the
Grantor can then return such Instrument to the maker thereof for cancellation).
(d)        Such Grantor shall not grant “control” (as defined in Article 9-106
of the UCC) over any Collateral consisting of any material Investment Property
to any Person (to secure obligations owed by such Grantor) other than the
Collateral Agent.
(e)        If any amount payable under or in connection with any Collateral
owned by such Grantor shall be or become evidenced by Electronic Chattel Paper,
such Grantor shall take all steps necessary to grant the Collateral Agent
control of all such Electronic Chattel Paper for the purposes of Section 9-105
of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act; provided,
that this requirement shall not apply to any interests in such Electronic
Chattel Paper which have an individual value of $1,000,000 or less (unless the
aggregate value of all such Electronic Chattel Paper not subject to this
requirement would then exceed $2,000,000).
4.5    Intellectual Property    . Each Grantor agrees that:
(a)        it shall not knowingly do any act or omit to do any act whereby any
of its Intellectual Property lapses, is impaired, or becomes abandoned,
dedicated to the public, or unenforceable, except where such lapse, impairment,
abandonment, dedication or unenforceability would not reasonably be expected to
have a material adverse effect on the financial condition of the Grantors (taken
as a whole); provided, that nothing contained in this Agreement shall prevent
any Grantor from transferring or otherwise disposing of any Intellectual
Property if such transfer or other disposition is permitted under the Indenture;
(b)        it shall promptly after Grantor or any of its agents, employees,
designees or licensees (i) files, in the name of or for the benefit of Grantor,
an application for the registration of any material Patent or Trademark with the
United States Patent and Trademark Office or (ii) receives, as owner or
exclusive licensee, a Copyright registration with the United States Copyright
Office, in any case which is material to the business of Grantors, notify the
Collateral Agent, and promptly execute and deliver documents as are necessary to
evidence the Collateral Agent’s security interest in such Collateral;
(c)        it shall promptly notify the Collateral Agent if it knows or has
reason to know that any item of Intellectual Property may become (i) abandoned
or dedicated to the public or placed in the public domain, (ii) invalid or
unenforceable, (iii) subject to any adverse determination or development
(including the institution of proceedings) in any action or proceeding in the
United States Patent and Trademark Office, the United States Copyright Office or
any state registry, or any United States court or (iv) be the subject of any
reversion or termination rights (other than by its terms or under applicable
law) except where such abandonment, dedication, placement, invalidity,
unenforceability, determination or development, reversion or termination would
not reasonably be expected to have a material adverse effect on the financial
condition of the Grantors (taken as a whole); provided, that nothing contained
in this Agreement shall prevent any Grantor from transferring or otherwise
disposing of any Intellectual Property if such transfer or other disposition is
permitted under the Indenture;
4.6    Maintenance of Perfected Security Interest; Further Documentation and
Consents    .
(a)        No Grantor shall use or permit any Collateral to be used unlawfully
(in any material respect) or in violation of any provision of the Indenture, any
Collateral Document, or any policy of insurance covering the Collateral(except
where any resulting loss of insurance coverage would not reasonably be expected
to have a material adverse effect on the financial condition of the Grantors
(taken as a whole)).
(b)        Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest and shall defend such security
interest and such priority against the claims and demands of all Persons (except
the holders of Permitted Liens), except that the Grantors shall not have to take
any actions to perfect set forth in Schedule 7.
(c)        Such Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral, in each case as the
Collateral Agent may reasonably request, all in reasonable detail and in form
and substance reasonably satisfactory to the Collateral Agent, and the
Collateral Agent may attach any such supplemental schedules to the Schedules
previously delivered and each reference to any Schedules herein shall mean and
be a reference to such Schedules as supplemented thereby or otherwise.
(d)        At any time and from time to time, upon the written request of the
Collateral Agent, such Grantor shall, for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
(i) promptly and duly execute and deliver, and have recorded, such further
documents, including an authorization to file (or, as applicable, the filing) of
any financing statement or amendment under the UCC (or other filings under
similar requirements of Law) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as the
Collateral Agent may reasonably request, except that the Grantors shall not have
to take any actions to perfect set forth in Schedule 7 and the Grantors shall
not be required to obtain landlord or bailee waivers or the like.
4.7    Maintenance of Insurance    . Each Grantor shall (a) maintain or cause to
be maintained in full force and effect all policies of insurance of any kind
with respect to the property and businesses of the Grantors with insurance
companies or associations believed by the Grantors in good faith to be
financially sound and responsible (in each case that are not Affiliates of the
Issuer) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Grantors and (b) cause all such insurance relating to any property or
business of any Grantor to name the Collateral Agent on behalf of the Secured
Parties as additional insured or loss payee, as appropriate, and, to the extent
permitted by applicable Law, to provide 30 days’ (or such shorter period in the
event the applicable insurance company is unwilling to provide 30 days notice)
prior written notice to the Collateral Agent of any cancellation or material
adverse change in coverage (in the case of material adverse change to the extent
the applicable insurer is willing to provide such prior notice). Notwithstanding
any such loss payee or additional insured designation, if an Event of Default
does not then exist, the applicable Grantor shall be permitted to receive and
retain any applicable insurance proceeds.
SECTION 5.REMEDIAL PROVISIONS    
5.1    Pledged Securities; Dividends    . (18) Unless an Event of Default shall
have occurred and be continuing and the Collateral Agent shall have given notice
to the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to paragraph (b) below, each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes, and to exercise all voting
and corporate or other organizational rights with respect to the Pledged
Securities.
(c)        If an Event of Default shall have occurred and be continuing and the
Collateral Agent has given notice to the relevant Grantor or Grantors of its
intent to exercise such rights, (i) unless otherwise provided in the Indenture,
the Collateral Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities of such
Grantor or Grantors and make application thereof to the Secured Obligations in
the order set forth in Section 5.4 and (ii) any or all of the Pledged Securities
of such Grantor or Grantors shall be registered in the name of the Collateral
Agent or its nominee, and the Collateral Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such Pledged
Securities at any meeting of shareholders of the relevant Pledged Security
Issuer or Pledge Security Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Pledged Security Issuer, or upon the exercise by any Grantor or
the Collateral Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
(d)        Each Grantor hereby authorizes and instructs each Pledged Security
Issuer of any Pledged Securities pledged by such Grantor hereunder to comply
with any instruction received by it from the Collateral Agent in writing that
(i) states that an Event of Default has occurred and is continuing and (ii) is
otherwise in accordance with the terms of this Agreement and the Indenture,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Pledged Security Issuer shall be fully protected in so
complying.
(e)        After all Events of Default have been cured or waived in accordance
with the provisions of the Indenture, and so long as the Secured Obligations
shall not have been accelerated, (i) each Grantor shall have the right to
exercise the voting, corporate and other rights pertaining to such Pledged
Securities that it would have otherwise been entitled to and receive all cash
dividends, payments, or other Proceeds paid in respect of the Pledged Securities
which it would be authorized to receive and retain, in each case, pursuant to
paragraph (a) above, and, to the extent necessary, the Collateral Agent shall
deliver a proxy in favor of such Grantor evidencing the same and (ii) to the
extent that the Collateral Agent has exercised its rights under paragraph
(b)(ii), the Collateral Agent shall, promptly after the written request of the
applicable Grantor, cause such Pledged Securities to be registered in the name
of such Grantor to the extent such Grantor or its nominees holds an interest in
such Collateral at such time.
5.2    Intellectual Property    .
(a)        Without limiting any rights of the Collateral Agent under the
Indenture or any Collateral Document, for the purpose of enabling the Collateral
Agent to exercise its rights and remedies under this Section 5, solely after an
Event of Default has occurred and is continuing and during such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and at no other time or for no other purpose, each Grantor hereby
grants to the Collateral Agent, to the extent permitted by Law, an irrevocable,
non-exclusive IP License (exercisable without payment of royalty or other
compensation to such Grantor) under the Intellectual Property now owned or
hereafter acquired or created by such Grantor, wherever the same may be located;
provided, that nothing in this Section 5.2 shall require a Grantor to grant any
IP License that is prohibited by any Law or is prohibited by, or constitutes a
breach or default under or results in the termination of or gives rise to any
right of acceleration, modification or cancellation under any Contractual
Obligation with respect to such Property; provided, further, that such IP
Licenses to be granted hereunder with respect to Trademarks shall be subject to
the maintenance of quality standards with respect to the goods and services on
which such Trademarks are used sufficient to preserve the validity of such
Trademarks.
(b)        Notwithstanding anything contained herein to the contrary, but
subject to the provisions of the Indenture that limit the rights of the Grantors
to dispose of their Property and subject to the Collateral Agent’s exercise of
its rights and remedies under this Section 5 during the existence of an Event of
Default, the Grantors will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to their Intellectual Property. The Grantors shall not (and shall not cause
their licensees to) do any act or omit to do any act whereby any Intellectual
Property that is necessary for the operations of such Grantor’s business may
become invalidated or otherwise impaired (except as may be permitted by Section
10.06 of the Indenture). In furtherance of the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Collateral Agent shall from
time to time, upon the request of the respective Grantor, execute and deliver
any instruments, certificates or other documents, in the form so requested, that
such Grantor shall have certified, in writing, are appropriate in its judgment
to allow it to take any action permitted above (including relinquishment of the
IP License provided pursuant to paragraph (a) above as to any specific
Intellectual Property). Further, upon the payment in full in cash of all of the
Secured Obligations (other than contingent or indemnification obligations not
then asserted or due) or defeasance or discharge of the Secured Obligations or
earlier expiration of this Agreement or release of the Collateral, the IP
License granted pursuant to paragraph (a) above shall terminate and become null
and void. Notwithstanding the foregoing, the exercise of rights and remedies
under this Section 5 by the Collateral Agent shall not terminate the rights of
the holders of any licenses or sublicenses theretofore granted by the Grantors
in accordance with the first sentence of this paragraph (b).
5.3    Proceeds to be Turned Over To Collateral Agent    . If an Event of
Default shall have occurred and be continuing and the Collateral Agent has
informed the Grantors that it is taking action under this Section 5.3, all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by such Grantor, be turned over to the Collateral Agent in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all of the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 5.4.
5.4    Application of Proceeds    . If an Event of Default shall have occurred
and be continuing, and the Securities shall have been accelerated pursuant to
the Indenture, the Collateral Agent shall apply all or any part of the Proceeds
constituting Collateral and any proceeds of the Guarantee set forth in the
Indenture, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
Collateral or otherwise reasonably relating to the Collateral or the rights of
the Collateral Agent (including any other amounts owed to the Collateral Agent
under any Collateral Document) and any other Secured Party hereunder, in payment
of the Secured Obligations, and shall make any such application in accordance
with Section 5.06 of the Indenture and only after such application and after the
payment by the Collateral Agent of any other amount required by any requirement
of Law, need the Collateral Agent account for the surplus, if any, to any
Grantor.
5.5    Code and Other Remedies    . §    UCC Remedies. If an Event of Default
shall have occurred and be continuing, the Collateral Agent, on behalf of itself
and the other Secured Parties, may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
Law.
(e)        Disposition of Collateral. Without limiting the generality of the
foregoing, if an Event of Default shall have occurred and be continuing, the
Collateral Agent, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below or notices otherwise provided in the Indenture or any
Collateral Document) to or upon any Grantor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived unless
otherwise provided in the Indenture or any other Collateral Document), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Collateral Agent or any other Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.
(f)        Management of Collateral. Each Grantor further agrees, if an Event of
Default shall have occurred and be continuing, (i) at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere, (ii) without limiting the foregoing, the
Collateral Agent also has the right to require that each Grantor store and keep
any Collateral pending further action by the Collateral Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be reasonably necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until the Collateral Agent
is able to transfer any Collateral, the Collateral Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent and (iv) the Collateral Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
any Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment. Notwithstanding the foregoing, the
Collateral Agent’s rights under this paragraph (c) are subject to the applicable
limitations under federal or state Law. The Collateral Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of the Collateral Agent.
(g)        Notice of Disposition. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 Business Days before such sale or
other disposition.
(h)        Direct Obligation. Neither the Collateral Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor, the Issuer any other Guarantor or any other
Person with respect to the payment of the Secured Obligations or to pursue or
exhaust any right or remedy with respect to any Collateral therefor or any
direct or indirect guarantee thereof. All of the rights and remedies of the
Collateral Agent and any other Secured Party under any Collateral Document shall
be cumulative, may be exercised individually or concurrently and not exclusive
of any other rights or remedies provided by any applicable requirement of Law.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Collateral Agent, or any other Secured Party, any valuation,
stay, appraisement, extension, redemption or similar laws and any and all rights
or defenses it may have as a surety, now or hereafter existing, arising out of
the exercise by them of any rights hereunder.
(i)        Commercially Reasonable. To the extent that applicable requirements
of Law impose duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Collateral Agent to do any of the
following:
(i)    fail to act until it shall be indemnified to its satisfaction against any
and all reasonable compensation for services, costs and expenses, outlays, and
counsel fees and other disbursements, and against all liability not due to its
willful misconduct or gross negligence;
(ii)    fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by the Collateral Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;
(iii)    fail to obtain Permits, or other consents, for access to any Collateral
to transfer or for the collection or transfer of any Collateral, or, if not
required by other requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;
(iv)    fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
(v)    advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;
(vi)    exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by the Collateral
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;
(vii)    dispose of assets in wholesale rather than retail markets;
(viii)    disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
(ix)    purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of any Collateral or to provide
to the Collateral Agent a guaranteed return from the collection or disposition
of any Collateral.
Each Grantor acknowledges that the purpose of this Section 5.5 is to provide a
non-exhaustive list of actions or omissions that are not commercially
unreasonable when exercising remedies against any Collateral and that other
actions or omissions by the Secured Parties shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 5.5.
Without limitation upon the foregoing, nothing contained in this Section 5.5
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Agreement or by applicable requirements of Law in the absence of this Section
5.5.
5.6    Private Sales    . Each Grantor recognizes that the Collateral Agent may
be unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
5.7    Deficiency    . Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Secured Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.
Notwithstanding the immediately preceding sentence (or any other provision of
this Agreement), the recourse to CCA, CCA (Delaware) and PartyLite Worldwide,
LLC and any other FSHCO shall be limited as set forth in Section 13.06 of the
Indenture.
SECTION 6.THE COLLATERAL AGENT    
6.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc    .
(c)     Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following after written notice by the Collateral Agent of its intent to do so:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence and/or perfect the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens (other than Permitted Liens) levied or
placed on or threatened against the Collateral, effect any repairs or provide
any insurance called for by the terms of this Agreement and pay all or any part
of the premiums therefor and the costs thereof;
(iv)    execute, in connection with any sale provided for in Section 5.5 or 5.6,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (18)  direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (18)  ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (18)  sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (18)  commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (18)  defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (18) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (18)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (18) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do;
provided, that anything in this Section 6.1(a) to the contrary notwithstanding,
the Collateral Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing. The rights of the Collateral Agent hereunder
shall not be construed as duties. The rights of the Collateral Agent hereunder
shall not be construed as duties.
(d)     If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within ten
Business Days of receiving such notice (or if the Collateral Agent reasonably
determines that irreparable harm to the Collateral or to the security interest
of the Secured Parties hereunder could result prior to the end of such five
Business Day period), then the Collateral Agent may perform or comply, or
otherwise cause performance or compliance, with such agreement.
(e)     Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
6.2    Duty of Collateral Agent    . To the extent permitted by law, the
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to exercise reasonable care. None of the
Collateral Agent, any other Secured Party or any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent and the other Secured Parties hereunder are
solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor, except for their own gross negligence, bad faith or
willful misconduct. In addition, the Collateral Agent shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee.
6.3    Authorization of Financing Statements    . Pursuant to any applicable
law, each Grantor authorizes (but does not obligate) the Collateral Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent (for the
benefit of the Secured Parties) under this Agreement. Each Grantor authorizes
the Collateral Agent to use the collateral description “all personal property”
or any similar phrase in any such financing statements. Notwithstanding anything
to the contrary contained herein or in applicable law, the Collateral Agent
shall have no responsibility for (i) preparing, recording, filing, re-recording,
or re-filing any financing statement, perfection statement, continuation
statement or other instrument in any public office or for otherwise ensuring the
perfection or maintenance of any security interest granted pursuant to, or
contemplated by, this Agreement, (ii) taking any necessary steps to preserve
rights against any parties with respect to any Collateral or (iii) taking any
action to protect against any diminution in value of the Collateral.
6.4    Authority of Collateral Agent    . Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Collateral Agent and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
6.5    Additional Collateral Agent Terms    .
(a)        Any duty, role, responsibility, action or inaction contemplated or
required on the part of the Collateral Agent hereunder is expressly subject to
the terms and conditions of the Indenture and the Collateral Agent shall be
entitled to the rights, powers, benefits, protections, immunities and
indemnities set forth in the Indenture as if fully set forth herein. The
permissive authorizations, entitlements, powers and rights (including the right
to request that a Grantor take an action or deliver a document and the exercise
of remedies during the existence of an Event of Default) granted to the
Collateral Agent herein shall not be construed as duties. Phrases such as
“satisfactory to the Collateral Agent”, “approved by the Collateral Agent”,
“acceptable to the Collateral Agent”, “as determined by the Collateral Agent”,
‘in the Collateral Agent's discretion”, “selected by the Collateral Agent”, and
phrases of similar import authorize and permit the Collateral Agent to approve,
disapprove, determine, act or decline to act in its discretion, it being
understood that the Collateral Agent in exercising such discretion shall be
acting on the instructions of the Required Secured Parties and shall be fully
protected in, and shall incur no liability in connection with, acting (or
failing to act) pursuant to such instructions. With regards to any action or
refusal to act that involves discretion (including, but not limited to the
exercise of any remedies), the Collateral Agent shall be entitled to refrain
from any act or the taking of any action hereunder or from the exercise of any
power or authority vested in it hereunder or thereunder unless and until the
Collateral Agent shall have received instructions from the Required Secured
Parties and shall not be liable for any such delay in acting. Any indemnity or
right to reimbursement granted to the Collateral Agent hereunder shall be in
addition to, and not in place of, any indemnity granted to the Collateral Agent
in any other document.
(b)        If at any time the Collateral Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Collateral (including, but
not limited to, orders of attachment or garnishment or other forms of levies or
injunctions or stays relating to the transfer of the Collateral), the Collateral
Agent (a) shall furnish to the Companies prompt written notice thereof and (b)
is authorized to comply therewith in any manner as it or its legal counsel of
its own choosing deems appropriate; and if the Collateral Agent complies with
any such judicial or administrative order, judgment, decree, writ or other form
of judicial or administrative process, the Collateral Agent shall not be liable
to any of the parties hereto or to any other person or entity even though such
order, judgment, decree, writ or process may be subsequently modified or vacated
or otherwise determined to have been without legal force or effect.


SECTION 7.MISCELLANEOUS    
7.1    Amendments in Writing    . None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Article Nine of the Indenture; provided, that annexes to this
Agreement may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through Assumption Agreements, in substantially the
form of Annex I duly executed by the Collateral Agent and the applicable
Additional Grantor or in another manner otherwise reasonably acceptable to the
Collateral Agent.
7.2    Notices    . All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Article Nine of the Indenture; provided that any such notice, request or demand
to or upon any Subsidiary Guarantor shall be addressed to such Subsidiary
Guarantor at its notice address set forth on Schedule 1.
7.3    No Waiver by Course of Conduct; Cumulative Remedies    . Neither the
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1 above), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law. By its acceptance of the benefits of this Agreement, each Secured Party
agrees that the Collateral Agent shall have the authority to act as the
exclusive collateral agent of such Secured Party for the enforcement of any
provision of this Agreement and any other Collateral Documents against any
Grantor, the exercise of remedies hereunder or thereunder and the giving or
withholding of any consent or approval hereunder or thereunder relating to any
Collateral or any Grantor’s obligations with respect thereto.
7.4    Enforcement Expenses; Indemnification    . Each Grantor, jointly and
severally, agrees to pay, indemnify and to save the Collateral Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Issuer would be required to do so pursuant to Section 6.07 of the
Indenture. The agreements in this Section 7.4 shall survive repayment of the
Secured Obligations and all other amounts payable under the Indenture and the
other Collateral Documents and the resignation or removal of the Collateral
Agent.
7.5    Successors and Assigns    . This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their successors and
permitted assigns; provided that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent (it being understood that sales or other
dispositions of assets and mergers or other fundamental changes permitted under
the Indenture shall not be subject to this proviso and it being further
understood that this proviso shall not impair or limit the provisions of Article
Eight of the Indenture and in the event of any conflict between this proviso and
such Article Eight, Article Eight shall prevail).
7.6    Counterparts    . This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
7.7    Severability    . Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.8    Section Headings    . The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
7.9    Integration    . This Agreement and the other Collateral Documents
represent the agreement of the Grantors, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof and thereof.
7.10    Governing Law; Jurisdiction; Etc.    
(a)        Governing Law. This Agreement and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
and thereby shall be governed by, and construed in accordance with, the Law of
the State of New York.
(b)        Jurisdiction. Each Grantor irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether at law or in equity, whether in contract or tort or
otherwise, against the Collateral Agent or any other Secured Party, in any way
relating to this Agreement or the transactions relating hereto or thereto, in a
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the non-exclusive jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in this
Agreement or in any other Collateral Document shall affect any right that the
Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Collateral Document
against the Issuer or its properties in the courts of any jurisdiction.
(c)        Waiver of Venue. Each Grantor irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement in any court referred to in paragraph (b)
above. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)        Service of Process. Each party hereto irrevocably and unconditionally
consents to service of process in the manner provided for notices in Section
1.06 of the Indenture. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable Law.
(e)        Special Damages. Each party hereto irrevocably and unconditionally
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this paragraph
(e) any special, exemplary, punitive or consequential damages; provided, that
nothing in this sentence shall limit the indemnification obligations of any
Guarantor with respect to special, indirect, consequential or punitive damages
arising in a third party claim against an Indemnitee.
7.11    Acknowledgements    . Each Grantor hereby acknowledges that:
(a)     it has been advised by counsel in the negotiation, execution and
delivery of the Indenture, this Agreement and the other Collateral Documents to
which it is a party;
(b)     neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with the Indenture, this Agreement or any of the other Collateral
Documents, and the relationship between the Grantors, on the one hand, and the
Collateral Agent and the other Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
(c)     no joint venture is created by the Indenture, this Agreement or by the
other Collateral Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Collateral Agent and the other Secured Parties or
among the Grantors and the Collateral Agent and the other Secured Parties.
7.12    Additional Grantors    . Each Subsidiary of the Issuer that is required
to become a party to this Agreement pursuant to Section 4.10 of the Indenture
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex I
hereto (each such Subsidiary, an “Additional Grantor”).
7.13    Releases    .
(a)     At such time as the Securities and the other Secured Obligations (other
than contingent or indemnification obligations not then asserted or due) shall
have been paid in full in cash or upon defeasance of the Secured Obligations or
discharge of the Indenture, the Collateral Agent shall take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in the Indenture or in any
Collateral Document and all obligations (other than those expressly stated to
survive such termination) of the Collateral Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination
and upon the Collateral Agent’s receipt of any documentation required by the
Indenture, the Collateral Agent shall assign, transfer and deliver to such
Grantor any Collateral held by the Collateral Agent hereunder, and execute and
deliver to such Grantor such documents, and take such other actions, as such
Grantor shall reasonably request to evidence such termination including without
limitation (i) authorizing such Grantor(s) to file termination statements with
respect to any Uniform Commercial Code filings covering the Collateral and (ii)
filing termination statements with the United States Patent and Trademark Office
and the United States Copyright Office.
(b)     If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Indenture (other
than to another Grantor), or in the event of Collateral which is the subject of
a purchase money Lien or capital lease permitted under the Indenture and the
lender or lessor thereunder requires a release of the Lien hereunder on the
applicable Collateral, then (i) the security interest in any such Collateral
shall be automatically released to the extent that such sale, transfer or
disposition (in the case of clauses (x) and (y) below) or purchase money Lien or
capital lease (in the case of clause (y) below) does not (x) pertain to Voting
Stock of any Subsidiary that is a Guarantor or (y) involve the termination of
any financing statement in favor of the Collateral Agent on behalf of the
Secured Parties and (ii) the Collateral Agent, at the request and sole expense
of such Grantor and upon the Collateral Agent’s receipt of any documentation
required by the Indenture, shall execute and deliver to such Grantor all
releases (including without limitation a deletion from the applicable Uniform
Commercial Code financing statement of such Collateral) or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Issuer, in the event
that all the Voting Stock of a Subsidiary Guarantor shall be sold, transferred
or otherwise disposed of in a transaction permitted by the Indenture, the
Collateral Agent will assign, transfer and deliver to the Issuer such of the
applicable Collateral concerning such Voting Stock as may then be in possession
of the Collateral Agent and shall take such other actions as shall be necessary
to terminate the security interest of the Collateral Agent in such Voting Stock,
and, further, if all such Voting Stock shall be so disposed of such Subsidiary
Guarantor shall be released from its obligations hereunder and under the
Indenture. Reference is made to the Indenture, including, without limitation,
Sections 10.13(c) and 14.04 of the Indenture for additional release provisions.
7.14    WAIVER OF JURY TRIAL    . EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE
INDENTURE, THIS AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
7.15    Reinstatement    . Each Grantor agrees that, if any payment made by the
Issuer, any Guarantor or other Person and applied to the Secured Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of any Collateral are required to be returned by any Secured Party
to the Issuer or such Guarantor, its estate, trustee, receiver or any other
party, including any Grantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, any Lien or other Collateral securing such Grantor's
liability hereunder shall have been released or terminated by virtue of the
foregoing, such Lien or other Collateral shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.
7.16    Independent Obligations    . The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations. If any Secured
Obligation is not paid when due (after any applicable grace period), or upon the
occurrence and continuance of any other Event of Default, the Collateral Agent
may, at its sole election, proceed directly and at once, without notice, against
any Grantor and any Collateral to collect and recover the full amount of any
Secured Obligation then due, without first proceeding against any other Grantor,
the Issuer or any other Guarantor or any other Collateral and without first
joining any other Grantor or the Issuer or any other Guarantor in any
proceeding. Nothing contained herein shall, or shall be interpreted, to impair
or otherwise limit the limited recourse provisions of Section 13.06 of the
Indenture.


(Signature Pages Follow)


IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
Blyth, Inc.
 
 
By:
 
 
Name:
 
 
Title:
 



BJI Corporation
By:    
Name:    
Title:    
Blyth Catalog and Internet Holdings, Inc.
By:    
Name:    
Title:    
Blyth Direct Selling Holdings, Inc.
By:    
Name:    
Title:    
BLYTH HOME EXPRESSIONS, INC.
By:    
Name:    
Title:    


Candle Corporation of America
By:    
Name:    
Title:    
Candle Corporation of America (Delaware)
By:    
Name:    
Title:    
KWA, INC.
By:    
Name:    
Title:    
PartyLite Gifts, Inc.
By:    
Name:    
Title:    
PartyLite Holding, Inc.
By:    
Name:    
Title:    


PartyLite Worldwide, LLC


By:    
Name:    
Title:    
Purple Tree, Inc.
By:    
Name:    
Title:    
Silver Star Brands, Inc.
By:    
Name:    
Title:    


U.S. Bank National Association, as Collateral Agent
By:                            

Name:

Title:






Annex I to
Collateral Agreement
ASSUMPTION AGREEMENT, dated as of [●], 20[●], made by [●] (the “Additional
Grantor”), in favor of U.S. Bank National Association, as Collateral Agent (in
such capacity, the “Collateral Agent”) for the Holders (together with the
Collateral Agent and the Trustee, the “Secured Parties”) of the Senior Notes due
2017. All capitalized terms not defined herein shall have the meanings ascribed
to them in the Indenture.
W I T N E S S E T H :
WHEREAS, Blyth, Inc., a Delaware corporation (the “Issuer”) and U.S. Bank
National Association, as trustee (in such capacity, the “Trustee”) and as
Collateral Agent, have entered into that certain Indenture, dated as of May 10,
2013 (as amended, restated, supplemented waived and/or otherwise modified from
time to time, the “Indenture”);
WHEREAS, in connection with the Indenture, the Issuer and certain of its
Subsidiaries (other than the Additional Grantor) have entered into the
Collateral Agreement, dated as of September 4, 2014 (as amended, restated,
supplemented, waived and/or otherwise modified from time to time, the
“Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Secured Parties;
WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 7.12 of the Collateral Agreement,
hereby becomes a party to the Collateral Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder and confirms that by hereby
becoming a Grantor under the Collateral Agreement, the Additional Grantor is
granting, under the Collateral Agreement, a security interest in all of tis
Collateral (as defined in the Collateral Agreement). The information set forth
in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Collateral Agreement. The Additional Grantor hereby represents
and warrants, to the extent applicable, that each of the representations and
warranties contained in Section 3 of the Collateral Agreement is true and
correct in all material respects on and as of the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date except to
the extent that any representation and warranty relates to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date.
2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:___________________________
Name:

Title:




Annex I-A to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4(a)
Supplement to Schedule 4(b)
Supplement to Schedule 5
Supplement to Schedule 6
Supplement to Schedule 7



2